Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

MEMBERSHIP INTERESTS PURCHASE AGREEMENT

 

 

 

by and among

 

 

NEWPARK RESOURCES, INC.,
NEWPARK DRILLING FLUIDS LLC

 

 

and

 

 

ECOSERV, LLC

 

________________________________________


Dated February 10, 2014

________________________________________

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I DEFINITIONS; INTERPRETATION  

  1      

Section 1.1

Defined Terms

1

Section 1.2

Interpretations

15

     

ARTICLE II SALE AND PURCHASE  

  17      

Section 2.1

Purchase and Sale of Acquired Interests

17

Section 2.2

Purchase Price

17

Section 2.3

Payments to be Effected at Closing

17

Section 2.4

Purchase Price Adjustments

17

Section 2.5

Time and Place of Closing; Deliveries

20

Section 2.6

Allocation of Purchase Price

23

Section 2.7

Withholding Rights

24

   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF NEWPARK  

  24      

Section 3.1

Organization; Qualification

24

Section 3.2

Capitalization of the Transferred Entities

24

Section 3.3

Authority Relative to This Agreement; Enforceability

25

Section 3.4

Consents and Approvals; No Violations

26

Section 3.5

Environmental Matters

26

Section 3.6

Financial Information; Absence of Undisclosed Liabilities

28

Section 3.7

Absence of Certain Changes

29

Section 3.8

Compliance with Law; Permits

30

Section 3.9

Real Property

31

Section 3.10

Legal Proceedings; Orders

32

Section 3.11

Employee Matters

32

Section 3.12

Benefit Plans

33

Section 3.13

Contracts.

36

Section 3.14

Taxes

37

Section 3.15

Intellectual Property.

38

Section 3.16

Accounts Receivable

39

Section 3.17

Title; Condition and Sufficiency of Assets.

39

Section 3.18

Customers and Vendors

40

Section 3.19

Insurance

40

Section 3.20

Bank Accounts; Powers of Attorney

40

Section 3.21

Affiliated Transactions

41

Section 3.22

Absence of Questionable Payments

41

Section 3.23

Brokers; Finders and Fees

41

Section 3.24

Service Warranties and Related Liabilities

41

Section 3.25

Capital Expenditures

41

Section 3.26

No Other Representations or Warranties

41

   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER  

42      

Section 4.1

Organization; Qualification

42

Section 4.2

Authority Relative to this Agreement; Enforceability

42

Section 4.3

Consents and Approvals; No Violations

42

Section 4.4

Financing

43

Section 4.5

Buyer Guaranty

43

 

 

 
i

--------------------------------------------------------------------------------

 

 

Section 4.6

Investment Representations

44

Section 4.7

Brokers; Finders and Fees

44

   

ARTICLE V COVENANTS OF THE PARTIES

  45      

Section 5.1

Access

45

Section 5.2

Consents; Cooperation

46

Section 5.3

Regulatory Filings; Cooperation

46

Section 5.4

Further Assurances

50

Section 5.5

Conduct of Business

50

Section 5.6

Notification of Certain Matters; Supplement to Newpark Disclosure Schedule

52

Section 5.7

Non-Competition; Non-Solicitation

52

Section 5.8

Press Releases and Public Announcement

53

Section 5.9

Tax Matters

54

Section 5.10

Labor Matters

56

Section 5.11

No Shop

56

Section 5.12

Intercompany Accounts

56

Section 5.13

Termination of Intercompany Agreements

56

Section 5.14

Use of Names, etc.

56

Section 5.15

Buyer Financing

57

Section 5.16

Insurance.

58

Section 5.17

Litigation Support.

58

Section 5.18

Confidentiality

58

Section 5.19

Accounts Receivable

58

Section 5.20

Financial Assurances

59

Section 5.21

Mississippi Real Property Option

59

Section 5.22

Bayou Choctaw Option

60

   

ARTICLE VI EMPLOYEE MATTERS  

  61      

Section 6.1

Employees and Compensation

61

Section 6.2

Benefit Plans

62

Section 6.3

Miscellaneous Employee Issues

63

   

ARTICLE VII CONDITIONS TO OBLIGATIONS TO CLOSE  

64      

Section 7.1

Conditions to Obligations of Each Party to Close

64

Section 7.2

Conditions to Buyer’s Obligation to Close

64

Section 7.3

Conditions to DFI’s and Newpark’s Obligations to Close

65

   

ARTICLE VIII SURVIVAL AND INDEMNIFICATION  

65      

Section 8.1

Survival Periods

65

Section 8.2

Indemnification by the Newpark Entities

66

Section 8.3

Indemnification by Buyer

68

Section 8.4

Indemnification Procedures

69

Section 8.5

Manner and Timing of Payment

72

Section 8.6

Effect of Investigation

72

Section 8.7

Adjustments to Purchase Price

72

Section 8.8

No Duplication

72

Section 8.9

Limitation On Damages

72

Section 8.10

Exclusive Remedies

72

 

 

 
ii

--------------------------------------------------------------------------------

 

 

ARTICLE IX TERMINATION  

73      

Section 9.1

Termination

73

Section 9.2

Notice of Termination

74

Section 9.3

Effect of Termination

74

   

ARTICLE X ESCROW  

75      

Section 10.1

Escrow Fund

75

Section 10.2

Release From Escrow

76

   

ARTICLE XI MISCELLANEOUS PROVISIONS  

76      

Section 11.1

Amendment and Modification

76

Section 11.2

Entire Agreement; Assignment; Binding Effect

76

Section 11.3

Severability

77

Section 11.4

Notices

77

Section 11.5

Governing Law; Waiver of Jury Trial

78

Section 11.6

Descriptive Headings

79

Section 11.7

Counterparts

79

Section 11.8

Fees and Expenses

79

Section 11.9

Third-Party Beneficiaries

79

Section 11.10

Waivers

79

Section 11.11

Incorporation of Exhibits

79

Section 11.12

Specific Performance

79

Section 11.13

Disclosure Schedules

80

Section 11.14

Certain Matters Relating to the Debt Financing

80

 

 

 

 
iii

--------------------------------------------------------------------------------

 

  

SCHEDULES

 

Schedule 2.5(b)(iv)

Individuals Executing a Release 

Schedule 2.5(b)(xiii)

Affiliate Contracts

Schedule 2.5(b)(xx)

Specified Lease Agreement Terms

Schedule 3.2(a)

Liens on Transferred Interests

Schedule 3.2(c)

Transferred Entities

Schedule 3.2(e)

Predecessors

Schedule 3.4

Newpark Consents and Approvals

Schedule 3.5(a)

Environmental Matters

Schedule 3.5(b)

Environmental Permits

Schedule 3.5(i)

Financial Assurances

Schedule 3.5(j)

Environmental Agreements

Schedule 3.5(l)

Maintenance and Repair

Schedule 3.6(a)

Annual Financial Statements

Schedule 3.6(d)

Liens Securing Indebtedness

Schedule 3.6(e)

Undisclosed Liabilities

Schedule 3.7

Absence of Certain Changes

Schedule 3.8(a)

Compliance with Law

Schedule 3.8(b) 

Permits

Schedule 3.9(a)

Owned Real Property

Schedule 3.9(b)

Leased Real Property

Schedule 3.9(c)

Mortgaged and Assigned Real Property

Schedule 3.10

Legal Proceedings

Schedule 3.11(a)

Employees

Schedule 3.11(b)

Consultants and Independent Contractors

Schedule 3.11(f)

Employment Contracts

Schedule 3.12(a)

List of Transferred Entities Benefit Plans - Liability

Schedule 3.12(b)

List of Transferred Entities Plans - Transferred Employees

Schedule 3.12(e)(iii) 

Transferred Entities Benefit Plans Disclosures

Schedule 3.12(e)(viii)

Transferred Entities Benefit Plans Post-Employment Benefits

Schedule 3.12(e)(ix)

Change of Control; Severance Benefits

Schedule 3.13

Contracts

Schedule 3.14

Taxes

Schedule 3.15(a)

Intellectual Property

Schedule 3.15(b)

Intellectual Property Status

Schedule 3.16(a)

Accounts Receivable

Schedule 3.16(b)

Schedule of Aging Accounts Receivable

Schedule 3.17(a)

Title to Assets

Schedule 3.17(b)

Condition of Assets

Schedule 3.17(c)

Sufficiency of Assets

Schedule 3.17(d)

Vessels

 

 

 
iv

--------------------------------------------------------------------------------

 

 

Schedule 3.18(a)

Material Customers and Vendors

Schedule 3.18(b)

Material Customer and Vendor Terminations and Cancellations

Schedule 3.18(c)

Material Customer and Vendor Status

Schedule 3.19(a)

Insurance

Schedule 3.19(b)

Pending Insurance Claims

Schedule 3.20

Bank Accounts

Schedule 3.21

Affiliated Transactions

Schedule 3.24

Service Warranties and Liabilities

Schedule 3.25

Capital Expenditures

Schedule 4.3

Consents and Approvals

Schedule 5.7(a)

Non-Competition; Non-Solicitation

Schedule 5.7(c)

Restricted Period

Schedule 5.13

Termination of Intercompany Agreements

Schedule 5.19

Accounts Receivable in Net Working Capital

Schedule 5.21(a)

Mississippi Real Property

Schedule 8.2(a)(v)

Indemnification Matters

 

 

 
v

--------------------------------------------------------------------------------

 

 

EXHIBITS

 

Exhibit A - Net Working Capital Calculation

 

Exhibit B - Form of Assignment of Acquired Interests

 

Exhibit C - Form of Newpark Release

 

Exhibit D - Form of Employee Release

 

Exhibit E - Form of Transition Services Agreement

 

Exhibit F - Form of Employment Agreement

 

Exhibit G - Form of Legal Opinion of Newpark Counsel

 

 

 
vi

--------------------------------------------------------------------------------

 

 

MEMBERSHIP INTERESTS PURCHASE AGREEMENT

 

THIS MEMBERSHIP INTERESTS PURCHASE AGREEMENT, dated as of February 10, 2014
(this “Agreement”), is entered into by and among Newpark Resources, Inc., a
Delaware corporation (“Newpark”), Newpark Drilling Fluids LLC, a Texas limited
liability company and a direct wholly-owned subsidiary of Newpark (“DFI,” and
together with Newpark, the “Newpark Entities”), and ecoserv, LLC, a Delaware
limited liability company (“Buyer”). The Newpark Entities and Buyer are
hereinafter collectively referred to as the “Parties” and each individually as a
“Party.”

 

WHEREAS, DFI owns all of the outstanding membership interests of Newpark
Environmental Services LLC, a Texas limited liability company (“NES”);

 

WHEREAS, NES owns all of the outstanding membership interests of Newpark
Environmental Management Company, L.L.C., a Louisiana limited liability company
(“NES Management”); and

 

WHEREAS, DFI desires to sell and transfer to Buyer all of its interest in NES,
and Buyer desires to purchase from DFI all of its interest in NES.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties agree as follows:

 

ARTICLE I

DEFINITIONS; INTERPRETATION

 

Section 1.1     Defined Terms. For purposes of this Agreement, capitalized terms
have the following meanings:

 

“Accounting Arbitrator” has the meaning set forth in Section 2.4(e).

 

“Acquired Business” has the meaning set forth in Section 5.7(b).

 

“Acquired Company” has the meaning set forth in Section 5.7(b).

 

“Acquired Interests” means all of the outstanding membership interests in NES.

 

“Acquisition Transaction” has the meaning set forth in Section 5.11.

 

“Actively at Work” means, with respect to any employee, such employee is in full
active employment with a Transferred Entity, capable to perform all the duties
associated with his or her normal job at the time of the Closing.

 

“Affiliate” means, when used with respect to a specified Person, another Person
that, either directly or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with the Person specified;
provided, that, after the Closing, (a) none of the Transferred Entities shall be
considered an Affiliate of Newpark or any of Newpark’s Affiliates and (b) none
of Newpark or any of Newpark’s Affiliates shall be considered an Affiliate of
any Transferred Entity. For purposes of this Agreement, “control” (and
correlative terms, including “controlling” and “controlled”) means the power,
whether by contract, equity ownership or otherwise, to direct the policies and
management of a Person and any Person that directly or indirectly owns more than
50% of any class of voting equity interests of the Person specified shall be
deemed to be an Affiliate of such Person.

 

 

 
1

--------------------------------------------------------------------------------

 

 

“Agreed Value” has the meaning set forth in Section 5.3(e).

 

“Agreement” has the meaning set forth in the Preamble.

 

“Annual Financial Statements” has the meaning set forth in Section 3.6(a).

 

“Applicable Survival Period” has the meaning set forth in Section 8.1.

 

“Assignment of Acquired Interests” has the meaning set forth in Section
2.5(b)(i).

 

“Base Amount” has the meaning set forth in Section 2.2.

 

“Basket” has the meaning set forth in Section 8.2(b)(i).

 

“Bayou Choctaw Option” has the meaning set forth in Section 5.22(a).

 

“BC Mineral Estate” has the meaning set forth in Section 5.22(a).

 

“BC Option Closing” has the meaning set forth in Section 5.22(c).

 

“BC Option Closing Date” has the meaning set forth in Section 5.22(c).

 

“BC Option Notice” has the meaning set forth in Section 5.22(a).

 

“BC Option Period” has the meaning set forth in Section 5.22(a).

 

“BC Option Price” has the meaning set forth in Section 5.22(a).

 

“Benefit Plans” means all written and all material unwritten employee benefit
plans and other benefit arrangements, including all “employee benefit plans” as
defined in Section 3(3) of ERISA, and all other written and material unwritten
employee benefit, bonus, vacation, incentive, deferred compensation (including
nonqualified deferred compensation plans as defined in Section 409A(d)(1) of the
Code), stock option or other equity-based, severance, termination, separation,
salary or wage continuation or supplementation, retention, employment (excluding
unwritten at-will employment contracts), consulting, change in control, welfare
(including, but not limited to, post-employment medical and life insurance,
medical, dental, short-term disability, long-term disability, life insurance and
long-term care) and fringe benefit plans (including vacation pay or paid sick
leave), and all other similar policies, practices, programs, arrangements or
agreements, for the benefit of any current or former employee, consultant,
director, manager, agent, representative, officer, or other service provider or
any beneficiary of any of the foregoing, whether or not subject to ERISA,
whether or not arising under or required by Law, and whether or not written, and
each insurance, funding, trust or service agreement relating to any of the
foregoing.

 

“Big Hill Claims” has the meaning set forth in Section 8.2(c).

 

“Big Hill Facilities” has the meaning set forth in Section 8.2(c).

 

“Books and Records” means all books, records, analyses, correspondence, data,
databases, designs, diagrams, documents, drawings, files, graphs, information,
ledgers, lists, manuals, maps, notes, proposals, sketches, specifications,
studies, records, reports, work papers and other materials (whether stored in
print, magnetic tapes, computer disks, or any other digital or electronic media)
(i) owned or held by the Transferred Entities and (ii) all such materials owned
or held by the Newpark Entities that relate primarily to the Transferred
Entities or the Business.

 

 

 
2

--------------------------------------------------------------------------------

 

 

“Business” means the business conducted by the Transferred Entities relating to
(a) the receiving, collecting, transferring, processing and disposal of
exploration and production wastes and other wastes generated in the oil and gas
industry that is currently exempt from RCRA, including waste that is
contaminated with naturally occurring radioactive materials (“NORM”), crude oil,
petroleum products, and petrochemicals primarily for generators in the United
States, including the Permian Basin areas, and the Gulf of Mexico, and (b) the
receiving, collecting, transferring, processing and disposal of nonhazardous
industrial wastes and other nonhazardous wastes generated by refiners,
manufacturers, service companies, industrial municipalities and other Persons
located in the United States and the Gulf of Mexico.

 

“Business Day” means any day other than Saturday or Sunday or any U.S. federal
holiday.

 

“Buyer” has the meaning set forth in the Preamble.

 

“Buyer Benefit Plans” has the meaning set forth in Section 6.2(a).

 

“Buyer Closing Certificate” has the meaning set forth in Section 7.3(c).

 

“Buyer Damages” has the meaning set forth in Section 8.2(a).

 

“Buyer Flex Plans” has the meaning set forth in Section 6.2(e).

 

“Buyer Guaranty” means that certain Guaranty of even date herewith executed by
Lariat Partners Fund I, LP, guaranteeing all of Buyer’s obligations, if any, to
pay the Reverse Termination Fee pursuant to the terms and conditions hereof.

 

“Buyer Indemnitees” has the meaning set forth in Section 8.2(a).

 

“Buyer Disclosure Schedule” means the disclosure schedule delivered by Buyer to
Newpark on the date of this Agreement and attached hereto. References to
numbered “Schedules” in ARTICLE IV of this Agreement refer to the corresponding
numbered sections of the Buyer Disclosure Schedule.

 

“Cap” has the meaning set forth in Section 8.2(b)(ii).

 

“Capital Lease” means any lease of (or other arrangement conveying the right to
use) any property by a Transferred Entity as lessee that, in conformity with
GAAP, is or should be accounted for as a capital lease on the balance sheet of
the applicable Transferred Entity.

 

“CERCLA” has the meaning set forth in the definition of Environmental Law.

 

“Claim Notice” has the meaning set forth in Section 8.4(a).

 

“Closing” has the meaning set forth in Section 2.5(a).

 

“Closing Date” has the meaning set forth in Section 2.5(a).

 

“Closing Date Receivables” has the meaning set forth in Section 5.19.

 

 

 
3

--------------------------------------------------------------------------------

 

 

“COBRA” has the meaning set forth in Section 3.12(e)(vii).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Confidential Information” has the meaning set forth in Section 5.18.

 

“Confidentiality Agreement” means the confidentiality agreement, dated May 25,
2013, between Newpark Resources, Inc. and CMIP, LLC, an affiliate of Buyer.

 

“Consent” or “Consents” has the meaning set forth in Section 3.4.

 

“Contract” of a Person means any agreement, arrangement, commitment, contract,
purchase order, note, indenture, guarantee or other form of Indebtedness, lease,
sublease, license, sublicense or other undertaking, whether written or oral, of
such Person, to which such Person is a party, or by which such Person or any of
its assets or properties is bound or subject.

 

“Copyrights” has the meaning set forth in the definition of Intellectual
Property.

 

“Core Assets” has the meaning set forth in Section 5.3(d)(iv).

 

“Covered Business” has the meaning set forth in Section 5.7(a).

 

“Damages” has the meaning set forth in Section 8.3(a).

 

“DCF Method” has the meaning set forth in Section 5.3(e).

 

“Debt Financing Commitment Letter” has the meaning set forth in Section 4.4(a).

 

“Deferred Tax Asset” means any deferred tax asset received by any of the
Transferred Entities from Newpark, including the deferred tax asset received by
the Transferred Entities from Newpark in September of 2013, in the amount of
approximately $344,000.

 

“Deferred Tax Liability” means any deferred tax liability assumed by any of the
Transferred Entities from Newpark, including the deferred tax liability assumed
by the Transferred Entities from Newpark in September of 2013, in the amount of
approximately $12,100,000.

 

“DFI” has the meaning set forth in the Preamble.

 

“Disclosure Schedules” means the Newpark Disclosure Schedule and the Buyer
Disclosure Schedule.

 

“Divested Asset” has the meaning set forth in Section 5.3(c).

 

“Divested Asset EBITDA” has the meaning set forth in Section 5.3(f).

 

“Divestiture” has the meaning set forth in Section 5.3(c).

 

“Divestiture Notice” has the meaning set forth in Section 5.3(e).

 

“Divestiture Threshold” has the meaning set forth in Section 5.7(b).

 

“DOJ” has the meaning set forth in Section 5.3(a).

 

 

 
4

--------------------------------------------------------------------------------

 

 

“Domain Names” has the meaning set forth in the definition of Intellectual
Property.

 

“EBITDA Method” has the meaning set forth in Section 5.3(e).

 

“Effective Time” has the meaning set forth in Section 2.5(a).

 

“Election Period” has the meaning set forth in Section 8.4(b).

 

“Employees” has the meaning set forth in Section 3.11(a).

 

“Environmental Law” means any Law relating to the prevention, abatement or
elimination of pollution, or the protection of the environment, public health,
or of natural resources, including: (i) the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”); (ii)
the Emergency Planning and Community Right-to-Know Act of 1986, as amended;
(iii) the Federal Insecticide, Fungicide & Rodenticide Act, as amended; (iv) the
Federal Water Pollution Control Act, as amended; (v) the Oil Pollution Act of
1990, as amended; (vi) the Resource Conservation and Recovery Act, as amended
(“RCRA”); (vii) the Superfund Amendments and Reauthorization Act of 1986, as
amended; (viii) the Hazardous Materials Transportation Act, as amended; (ix) the
Safe Drinking Water Act, as amended; (x) the Toxic Substances Control Act, as
amended; (xi) the Clean Air Act, as amended; (xii) the Endangered Species Act;
and, with respect to each of the foregoing clauses (i) through (xii), all
similar state Laws, and the rules and regulations promulgated thereunder,
including Louisiana and Texas statutes, rules and regulations, all as amended
and supplemented as of the Closing Date.

 

“Environmental Matter” means any assertion or claim under any Environmental Law
by any Governmental Entity or any other Person of a violation, investigative or
remedial obligation or for personal injury, damage to property or the
environment, nuisance, contamination or other adverse effects on the
environment, or for damages or restrictions resulting from or related to the
operation of the Business or the ownership, use or operation at or on any Leased
Real Property or Owned Real Property or other assets that are currently, or
within the prior five (5) years were, owned, operated or used by any Transferred
Entity or any Predecessor.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any Person that is, or at any relevant time was required
to be, treated as a single employer with any one or more of the Newpark Entities
or of the Transferred Entities under Section 414 of the Code.

 

“Escrow Agent” means BOKF, NA dba Colorado State Bank and Trust, as escrow agent
pursuant to the Escrow Agreement.

 

“Escrow Agreement” has the meaning set forth in Section 2.3(a).

 

“Escrow Amount” has the meaning set forth in Section 2.3(a).

 

“Escrow Fund” has the meaning set forth in Section 10.1(a).

 

“Escrow Interim Release Date” means the date that is the nine (9) month
anniversary date of the Closing Date (or if such day is not a Business Day, the
next Business Day).

 

“Escrow Final Release Date” means the date that is the eighteen (18) month
anniversary date of the Closing Date (or if such day is not a Business Day, the
next Business Day).

 

 

 
5

--------------------------------------------------------------------------------

 

 

“Estimated Balance Sheet” means an estimated combined balance sheet of the
Transferred Entities as of the Effective Time (without giving any effect to the
consummation of the transactions contemplated by this Agreement.

 

“Estimated Closing Indebtedness” means the aggregate amount of Indebtedness of
the Transferred Entities as of the Effective Time, as set forth on the Estimated
Balance Sheet, exclusive of any Indebtedness of Newpark and its Affiliates
(other than the Transferred Entities) which is secured by any of the assets of,
or otherwise guaranteed by, any Transferred Entity.

 

“Estimated Closing Statement” has the meaning set forth in Section 2.4(a).

 

“Estimated Net Working Capital” has the meaning set forth in Section 2.4(a).

 

“Estimated Net Working Capital Deficiency Amount” has the meaning set forth in
Section 2.4(b)(i).

 

“Estimated Net Working Capital Excess Amount” has the meaning set forth in
Section 2.4(b)(i).

 

“Estimated Purchase Price” means an amount equal to the Base Amount, as adjusted
pursuant to Section 2.4(b).

 

“Evaluation Material” has the meaning set forth in Section 5.1(a).

 

“Exchange Act” has the meaning set forth in Section 3.6(c).

 

“Final Adjustment Amount” has the meaning set forth in Section 2.4(d)(ii).

 

“Final Balance Sheet” means a final combined balance sheet of the Transferred
Entities as of the Effective Time (without giving any effect to the consummation
of the transactions contemplated by this Agreement.

 

“Final Closing Indebtedness” means the aggregate amount of Indebtedness of the
Transferred Entities as of the Effective Time, as set forth on the Final Balance
Sheet, exclusive of any Indebtedness of Newpark and its Affiliates (other than
the Transferred Entities) which is secured by any of the assets of, or otherwise
guaranteed by, any Transferred Entity.

 

“Final Closing Statement” has the meaning set forth in Section 2.4(c).

 

“Final Net Working Capital” has the meaning set forth in Section 2.4(c).

 

“Final Net Working Capital Deficiency Amount” has the meaning set forth in
Section 2.4(c)(i).

 

“Final Net Working Capital Excess Amount” has the meaning set forth in Section
2.4(c)(i).

 

“Final Purchase Price” means an amount equal to the Base Amount, as adjusted
pursuant to Section 2.4(c).

 

“Final Resolution” of a claim shall be the earliest to occur of the following:
(a) a judgment of any court determining the validity of a disputed claim, if no
appeal is pending from such judgment; (b) an award of any arbitrator or
arbitration panel determining the validity of such disputed claim, if there is
not pending any motion to set aside such award; (c) a written termination of the
dispute with respect to such claim signed by all of the parties thereto or their
attorneys; (d) a written acknowledgment of the Indemnifying Party that it no
longer disputes the validity of such claim; or (e) such other evidence of final
determination of a disputed claim as shall be reasonably acceptable to the
Parties.

 

 

 
6

--------------------------------------------------------------------------------

 

 

“Financial Assurance” means any financial instrument, including any surety bond,
insurance policy, letter of credit, line of credit, balance sheet or other
financial instrument or account, required by any Governmental Entity or other
Person, Law or Permit in an amount and form maintained by any of the Transferred
Entities related to or in connection with the conduct of the Business or the
activities of the Transferred Entities, including the plugging, abandonment or
closure of any well, pit or injection unit on the Leased Real Property or the
Owned Real Property or on any real property formerly owned, operated or used by
any Transferred Entity.

 

“Financing” has the meaning set forth in Section 4.4(a).

 

“Financing Commitments” has the meaning set forth in Section 4.4(a).

 

“Financing Date” means March 31, 2014, provided that Buyer may, in its sole
discretion upon two Business Days’ prior written notice to Newpark, elect to
accelerate the Financing Date to a date no earlier than February 28, 2014. For
the avoidance of doubt, in no event shall any Newpark Entity (or any Person
other than Buyer) be entitled to accelerate the Financing Date to a date earlier
than March 31, 2014.

 

“Financing Sources” has the meaning set forth in Section 11.14.

 

“Fraud Claims” has the meaning set forth in Section 8.1(c).

 

“FTC” has the meaning set forth in Section 5.3(a).

 

“Fundamental Representations and Warranties” has the meaning set forth in
Section 8.1(a)(ii).

 

“GAAP” means United States generally accepted accounting principles.

 

“Governing Documents” means with respect to any particular entity: (a) if a
corporation, its articles or certificate of incorporation and its bylaws; (b) if
a limited partnership, its limited partnership agreement and its articles or
certificate of limited partnership; (c) if a limited liability company, its
articles of organization or certificate of formation and its limited liability
company agreement or operating agreement; (d) all related equityholders’
agreements, voting agreements, voting trust agreements, joint venture agreements
or registration rights agreements; and (e) any amendment or supplement to any of
the foregoing.

 

“Governmental Entity” means the United States of America and any other federal,
state, tribal, local, municipal, foreign, domestic or other governmental or
regulatory authority, department, agency, commission, body, court or other body
or entity exercising or entitled to exercise any administrative, executive,
judicial, legislative, police, regulatory, self-regulatory or taxing authority
or power of any nature, including any arbitrator or arbitral tribunal.

 

“Hazardous Substance” means any toxic, hazardous, extremely hazardous,
infectious, explosive, corrosive, flammable, carcinogenic, mutagenic, sanitary
substance, chemical, waste, solid, material, pollutant or contaminant that is
defined or listed as hazardous or toxic under any applicable Environmental Law.
Without limiting the generality of the immediately preceding sentence, it shall
also include any radioactive material, including any naturally-occurring
radioactive material, and any source, special or by-product material as defined
in 42 U.S.C. 2011, et seq., any amendments or authorizations thereof, Bevill
Amendment materials under 42 U.S.C. 6921(b)(3)(A)(ii), radon gas, any
asbestos-containing materials in any form or condition, mold, urea formaldehyde
form insulation, any polychlorinated biphenyls in any form or condition,
radioactive waste, or natural gas, natural gas liquids, liquefied natural gas,
condensate, or derivatives or byproducts thereof or oil or petroleum products or
by products and constituents thereof.

 

 

 
7

--------------------------------------------------------------------------------

 

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“HSR Approval” means (i) the receipt of any authorization required, or (ii) the
expiration of any applicable waiting period (or any extensions thereof), under
the HSR Act with respect to the transactions contemplated by this Agreement.

 

“Indebtedness” means any obligation or other liability of any of the Transferred
Entities under or for any of the following, without duplication: (a) any
indebtedness for borrowed money (including guaranteed indebtedness or
indebtedness for which a Transferred Entity is otherwise liable or responsible
(conditionally, contingently or otherwise), including any obligation to assume
indebtedness); (b) any obligation evidenced by any note, bond, debenture,
mortgage or similar debt instrument (including a letter of credit); (c) any
indebtedness for the deferred purchase price of properties or services with
respect to which any of the Transferred Entities is liable, contingently or
otherwise, as obligor or otherwise; (d) any commitment by which any of the
Transferred Entities assures a creditor against loss (including contingent
reimbursement obligations with respect to letters of credit); (e) any
indebtedness guaranteed in any manner by any of the Transferred Entities; (f)
any obligations under Capital Leases with respect to which any of the
Transferred Entities are liable, contingently or otherwise, as obligor,
guarantor or otherwise; (g) any indebtedness secured by a Lien on the respective
properties or assets of any of the Transferred Entities; (h) obligations under
any performance bond or letter of credit, but only to the extent drawn or called
prior to the Closing Date; (i) any obligations or liabilities of the types
described in clauses (a) through (h) above of any Person other than the
Transferred Entities, the payment of which is guaranteed in any manner by any of
the Transferred Entities or secured by a Lien on the respective properties or
assets of any of the Transferred Entities; and (j) accrued interest in respect
of any of the obligations or liabilities described in clauses (a) through (i)
above, and all premiums, penalties, charges, fees, expenses and other amounts
which would become due in connection with the payment and satisfaction in full
of such obligations arising from or in connection with the consummation of the
transactions contemplated by this Agreement or any other Transaction Document.
For the avoidance of doubt, Indebtedness shall include all intercompany
Liabilities between any of the Transferred Entities, on the one hand, and any of
the Newpark Entities or their Affiliates (other than the Transferred Entities),
on the other that survive the Closing. Indebtedness shall not, however, include
(x) intercompany liabilities arising in the Ordinary Course of Business between
any of the Transferred Entities, on the one hand, and any other Transferred
Entity, on the other, or (y) accounts payable to trade creditors in the Ordinary
Course of Business and accrued expenses arising in the Ordinary Course of
Business, in each case, only to the extent included in Net Working Capital, and
the endorsement of negotiable instruments for collection in the Ordinary Course
of Business.

 

“Indemnified Party” has the meaning set forth in Section 8.4(a).

 

“Indemnifying Party” has the meaning set forth in Section 8.4(a).

 

“Indemnity Claim” has the meaning set forth in Section 8.4(f).

 

“Indemnity Notice” has the meaning set forth in Section 8.4(f).

 

 

 
8

--------------------------------------------------------------------------------

 

 

“Intellectual Property” means all of the following items: (a) all patents,
certificates of invention, and any other indicia of invention ownership issued
or granted by any Governmental Entity, including all provisional applications,
priority and other applications, patent disclosures, continuations (whether in
whole or in part), divisional re-issuances, re-examinations, revisions,
extensions or equivalents or counterparts of any of the foregoing (collectively,
“Patents”) and inventions (whether patentable or not and whether or not reduced
to practice); (b) all trademarks, service marks, trade dress, logos, slogans,
trade names, service names, corporate names, fictitious names and other indicia
of commercial source of origin, (whether registered, at common law, statutory or
otherwise), together with all translations, adaptations, derivations and
combinations thereof, and including all goodwill associated therewith, and all
registrations, applications for registration and renewals in connection
therewith anywhere in the world (collectively, “Trademarks”); (c) all
copyrights, copyrightable works, works of authorship (including web pages,
photographs, graphics, text, designs, layouts and other content), rights in
databases, data collections, moral rights, rights in works of authorship and
mask works, and all applications for registration, registrations and renewals in
connection therewith (collectively, “Copyrights”); (d) all computer software and
codes, including source codes, object codes, executable codes, development and
design tools, user interfaces, schematics, firmware and technology, data,
databases and related documentation (collectively, “Software”); (e) all internet
domain names, internet websites, uniform resource locators (URLs) and
alphanumeric designations associated therewith, and all applications for
registration and registrations thereof (collectively, “Domain Names”); (f) all
rights relating to any of the foregoing (including associated goodwill and
remedies against infringements thereof and rights of protection of an interest
therein under applicable Law); and (g) all license, sublicense and similar
rights in any third party product or any third party intellectual property.

 

“Inventory” means all inventory of each of the Transferred Entities, wherever
located, including raw materials, works-in-progress, finished goods, consigned
goods, supplies, scrap, wrappings, supply and packaging terms, containers and
spare parts.

 

“Investors” means (i) Lariat Partners Fund I, LP, and Lariat Partners Fund I PV,
LP, (ii) SBOF II (EcoServ) Holdings, LLC, SBOF II (EcoServ) Holdings (F), LLC,
and Siguler Guff Small Buyout Opportunities Fund II (T), LP, (iii) Ocean Avenue
Fund II, L.P., Ocean Avenue Fund II-B, L.P., and Ocean Avenue Fund II-C, L.P.,
and (iv) PNNT ecoserv, LLC.

 

“IP Assets” has the meaning set forth in Section 3.15(a).

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Indemnity Instructions” has the meaning set forth in Section 10.2.

 

“Lariat” means Lariat Partners, LP.

 

“Law” or “Laws” means any law (including common and civil law), statute,
ordinance, rule, regulation, judgment, writ, treaty, code, order, injunction,
decree, arbitration award, agency requirement, license or permit of any
Governmental Entity.

 

“Leased Real Property” has the meaning set forth in Section 3.9(b).

 

“Lease” or “Leases” has the meaning set forth in Section 3.9(b).

 

“Legal Proceeding” has the meaning set forth in Section 3.10.

 

“Lender” has the meaning set forth in Section 4.4(a).

 

 

 
9

--------------------------------------------------------------------------------

 

 

“Lender Party” has the meaning set forth in Section 11.1.

 

“Liability” means any Indebtedness, loss, damage, adverse claim, fine, penalty,
liability or obligation (whether direct or indirect, known or unknown, asserted
or unasserted, absolute or contingent, accrued or unaccrued, matured or
unmatured, determined or determinable, liquidated or unliquidated, or due or to
become due, and whether in contract, tort, strict liability or otherwise), and
including all costs and expenses relating thereto (including all fees,
disbursements and expenses of legal counsel, experts and consultants and costs
of investigation and any response, remediation or removal costs under CERCLA
(including natural resource damages) or incurred or arising under or in
connection with any Environmental Law).

 

“Liens” means all liens, pledges, charges, claims, mortgages, deeds of trust,
security interests, options, restrictions on transfer, imperfections of title,
easements, encroachments, options, preemptive rights, rights of first refusal,
rights of first offer or other encumbrances, whether consensual, statutory or
otherwise, including the interests of a vendor or lessor under any conditional
sale, capital lease or other title retention arrangement.

 

“LTM EBITDA” has the meaning set forth in Section 5.3(g).

 

“Material Adverse Effect” means any result, occurrence, change, condition,
development, fact, event or effect that, individually or in the aggregate with
any other results, occurrences, changes, conditions, developments, facts, events
or effects, has, is, or would reasonably be expected to have, a material adverse
effect on (a) the Business, the operations, the liabilities, properties, assets,
condition (financial or otherwise), earnings or results of operations of the
Transferred Entities, taken as a whole, or (b) the ability of the Newpark
Entities to perform their respective obligations under or consummate the
transactions contemplated by this Agreement or the ability of the Transferred
Entities to perform their respective obligations under or consummate the
transactions contemplated by the Transaction Documents to which any of the
Transferred Entities is a party; provided, however, that “Material Adverse
Effect” shall not include: (i) changes, developments or occurrences (A)
generally affecting the principal industries and geographic areas in which the
Business operates, (B) generally affecting the economy or the financial markets
in the United States or globally (including interest rates), (C) generally
affecting regulatory or political conditions in the United States, or (D) the
commencement, continuation or escalation of war, material armed hostilities or
other material international or national calamity or acts of terrorism, in each
case, except to the extent any such change, development or occurrence has a
materially disproportionate effect on the Transferred Entities, taken as a
whole, relative to other similarly situated companies in the industries in which
the Transferred Entities operate; (ii) changes, developments or occurrences
resulting from actions or omissions of any of the Newpark Entities or
Transferred Entities taken in order to comply with the express terms of this
Agreement or with the specific prior written consent of Buyer; (iii) resulting
from the announcement or pendency of the transactions contemplated by this
Agreement, provided that any such announcement was made in accordance with this
Agreement; (iv) any adoption, implementation, promulgation, repeal,
modification, reinterpretation or proposal of any Law by any Governmental
Entity; or (v) any changes in GAAP after the date hereof.

 

“Material Contracts” has the meaning set forth in Section 3.13(b).

 

“Material Customers” has the meaning set forth in Section 3.18(a).

 

“Material Vendors” has the meaning set forth in Section 3.18(a).

 

“Mississippi Real Property” has the meaning set forth in Section 5.21(a).

 

 

 
10

--------------------------------------------------------------------------------

 

 

“Mississippi Real Property Option” has the meaning set forth in Section 5.21(a).

 

“Multiemployer Plan” has the meaning set forth in Section 3.12(e)(ii).

 

“NES” has the meaning set forth in the Recitals.

 

“NES Management” has the meaning set forth in the Recitals.

 

“NES Mississippi” means Newpark Environmental Services Mississippi, L.P., a
Mississippi limited partnership.

 

“NES Mississippi Transfer Agreement” has the meaning set forth in Section
7.2(e).

 

“Net Working Capital” has the meaning set forth in Section 2.4(f).

 

“Newpark” has the meaning set forth in the Preamble.

 

“Newpark Change of Control” shall mean (a) a merger or consolidation of Newpark
with or into any other corporation or other entity or Person or (b) a sale,
lease, exchange or other transfer in one transaction or series of related
transactions of all or substantially all of Newpark’s outstanding securities or
all or substantially all of Newpark’s assets; provided, that the following
events shall not constitute a Newpark Change of Control: (i) a merger or
consolidation of Newpark in which the holders of the voting securities of
Newpark immediately prior to the merger or consolidation hold at least a
majority of the voting securities in the successor corporation immediately after
the merger or consolidation; (ii) a sale, lease, exchange or other transfer in
one transaction or a series of related transactions of all or substantially all
of Newpark’s assets to a wholly-owned subsidiary; or (iii) the reincorporation
of Newpark.

 

“Newpark Closing Certificate” has the meaning set forth in Section 7.2(d).

 

“Newpark Damages” has the meaning set forth in Section 8.3(a).

 

“Newpark Disclosure Schedule” means the disclosure schedule delivered by Newpark
to Buyer on the date of this Agreement and attached hereto, as it may be
supplemented pursuant to Section 5.6. References to numbered “Schedules” in
ARTICLE III of this Agreement refer to corresponding numbered sections of the
Newpark Disclosure Schedule.

 

“Newpark Entities” has the meaning set forth in the Preamble.

 

“Newpark Financial Assurance” has the meaning set forth in Section 3.5(i).

 

“Newpark Flex Plans” has the meaning set forth in Section 6.2(e).

 

“Newpark Indemnitees” has the meaning set forth in Section 8.3(a).

 

“Newpark Retained Plan” means a Transferred Entities Benefit Plan of which, as
of the Closing Date, a Newpark Entity or an ERISA Affiliate thereof, and none of
the Transferred Entities, shall be the sponsoring, adopting or participating
employer(s).

 

“NORM” has the meaning set forth in the definition of Business.

 

“Objection Notice” has the meaning set forth in Section 2.4(d).

 

 

 
11

--------------------------------------------------------------------------------

 

 

“OCS” has the meaning set forth in Section 5.3(c).

 

“Option Closing” has the meaning set forth in Section 5.21(c).

 

“Option Closing Date” has the meaning set forth in Section 5.21(c).

 

“Option Notice” has the meaning set forth in Section 5.21(a).

 

“Option Period” has the meaning set forth in Section 5.21(a).

 

“Option Price” has the meaning set forth in Section 5.21(a).

 

“Order” has the meaning set forth in Section 3.10.

 

“Ordinary Course of Business” has the meaning set forth in Section 3.7.

 

“Owned Real Property” has the meaning set forth in Section 3.9(a).

 

“Party” or “Parties” has the meaning set forth in the Preamble.

 

“Patents” has the meaning set forth in the definition of Intellectual Property.

 

“Permit” means any permit, license, certificate, tariff, concession, variance,
exemption, approval, consent, franchise, registration, filing, order,
qualification or authorization which may be granted or issued by or of any
Governmental Entity in connection with the Business or required under any
applicable Law.

 

“Permitted Liens” means (a) Liens, if any, created or permitted expressly and in
writing to be imposed by Buyer; (b) mechanics’, carriers’, workmen’s,
repairmen’s or other like Liens imposed by applicable Law arising or incurred in
the Ordinary Course of Business for obligations that are not due and payable and
any such Liens described in this clause (b) that are being contested in good
faith by appropriate proceedings, and, to the extent required by GAAP, for which
adequate reserves in accordance with GAAP are being maintained; (c) Liens for
Taxes and other governmental charges that are not due and payable and any such
Liens described in this clause (c) that are being contested in good faith by
appropriate proceedings, and, to the extent required by GAAP, for which adequate
reserves in accordance with GAAP are being maintained, or that may thereafter be
paid without penalty if; (d) in the case of Leases, any interest of, or Liens
created by, the owner of fee title to the land covered thereby; (e) any zoning,
building code or similar Laws imposed by any Governmental Entity; (f) title
defects or imperfections of title, easements, rights-of-way, covenants,
restrictions and other similar non-monetary encumbrances which, in the
aggregate, do not materially detract from the value of the property subject
thereto or materially interfere with the continued use and operation of the
property or asset as presently used or operated; and (g) Liens (other than any
Lien imposed by ERISA) consisting of pledges or deposits required in the
Ordinary Course of Business in connection with workers’ compensation,
unemployment insurance and other social security legislation.

 

“Person” means any individual, partnership, firm, corporation, association,
trust, limited liability company, unincorporated organization, Governmental
Entity or other entity.

 

“Post-Closing Tax Period” means (a) any Tax period beginning on or after the
Closing Date and (b) with respect to a Straddle Period, any portion thereof
beginning after the Closing Date.

 

 

 
12

--------------------------------------------------------------------------------

 

 

“Pre-Closing Tax Period” means (a) any Tax period ending on or before the
Closing Date and (b) with respect to a Straddle Period, any portion thereof
ending on, and including the Closing Date.

 

“Predecessor” means any entity, while it was owned, either directly or
indirectly, by Newpark, that was a predecessor in interest to any of the
Transferred Entities.

 

“Purchase Price” has the meaning set forth in Section 2.2.

 

“RCRA” has the meaning set forth in the definition of Environmental Law.

 

“Release” means any spilling, leaking, leaching, migrating, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, dumping or disposing into
the environment (indoor or outdoor, including the ambient air, soil, subsurface
strata, surface water, groundwater and wetlands) of Hazardous Substances in
violation of or giving rise to liability under any Environmental Law.

 

“Restricted Period” has the meaning set forth in Section 5.7(a).

 

“Retained Escrow Amount” has the meaning set forth in Section 10.1(b).

 

“Reverse Termination Fee” has the meaning set forth in Section 9.3(a).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Specified Lease Agreement” means that certain Lease Agreement, dated as of
September 1, 2007, by and between Lillian H.P. Bean Trust and Lillian H.P. Bean,
individually, as Lessor, and NES, as Lessee, as amended (including that certain
letter to Lessee from Lessor, dated October 26, 2010, regarding Lessor's
assignment thereof)

 

“Specified Representations and Warranties” has the meaning set forth in Section
8.1(a).

 

“SPR” has the meaning set forth in Section 8.2(c).

 

“Straddle Period” means any complete Tax period of any of the Transferred
Entities beginning before and ending after the Closing Date.

 

“Software” has the meaning set forth in the definition of Intellectual Property.

 

“Subsidiary” of a Person means any corporation or other entity (including a
limited liability company, partnership or other business association) in which
such Person, directly or indirectly, owns outstanding capital stock or other
voting securities having the power, under ordinary circumstances, to elect a
majority of the directors or similar members of the governing body of such
corporation or other entity, or otherwise to direct the management and policies
of such corporation or other entity.

 

“Target Net Working Capital Amount” means $6,700,000.

 

“Tax” or “Taxes” means taxes of any kind, levies or other like assessments,
customs, duties, imposts, charges or fees imposed by any Taxing Authority,
including taxes, levies or other like assessments on income, profits or gains,
franchise, privilege, gross receipts, ad valorem, escheat, value added, customs,
excise, import or export, real or property, asset, sales, use, license, payroll,
transaction, capital, net worth, withholding, estimated, social security,
utility, workers’ compensation, severance, production, unemployment
compensation, occupation, premium, windfall profits, environmental stamp,
documentary, filing, recordation, transfer and gains taxes, levies or otherwise
or other governmental taxes imposed or payable to or in any jurisdiction or
country in the world, or any state or county, government or subdivision or
agency thereof (any such authority a “Taxing Authority”), together with any
interest, penalties or additions with respect thereto and any interest in
respect of such additions or penalties and including any obligation to indemnify
or otherwise assume or succeed to the Tax liability of any other Person.

 

 

 
13

--------------------------------------------------------------------------------

 

 

“Tax Claim” has the meaning set forth in Section 5.9(g).

 

“Tax Return” means any return, declaration, report, claim for refund, property
rendition or information return or statement relating to Taxes, including any
schedule or attachment thereto and including any amendment thereof.

 

“Taxing Authority” has the meaning set forth in the definition of Tax or Taxes.

 

“Termination Date” has the meaning set forth in Section 9.1(b)(i).

 

“Third-Party Claim” has the meaning set forth in Section 8.4.

 

“Trademarks” has the meaning set forth in the definition of Intellectual
Property.

 

“Transaction Documents” means this Agreement and any other Contract, document or
instrument entered into or executed by any Party that is contemplated by this
Agreement.

 

“Transaction Expenses” means all fees, costs and expenses incurred by or on
behalf of the Transferred Entities or Newpark Entities in anticipation of, in
connection with, or otherwise related to, the transactions contemplated by this
Agreement or any other Transaction Document (including all of the fees, expenses
and other costs of legal counsel, investment bankers, brokers, accountants and
other representatives and consultants), regardless of whether such fees,
expenses and costs are incurred directly by the Transferred Entities or are
incurred by one or more of the Newpark Entities.

 

“Transfer Tax” means any sales, use, value-added, business, goods and services,
transfer (including any stamp duty or other similar tax chargeable in respect of
any instrument transferring property), documentary, conveyancing or similar tax
or expense or any recording fee, in each case that is imposed as a result of any
transaction contemplated herein, together with any penalty, interest and
addition to any such item with respect to such item.

 

“Transferred Employee” means an individual who is, at the time of the Closing,
employed by, and Actively at Work with, any of the Transferred Entities, but
shall not include any Employee of any Transferred Entity at the time of Closing
who is on authorized leave, including short- or long-term disability, sick leave
(other than sick leave that is reasonably expected to last for less than ten
(10) days) and military leave.

 

“Transferred Entities” means NES and NES Management.

 

“Transferred Entities Benefit Plan” means a Benefit Plan (a) that provides, or
has covered or provided, compensation or any benefit to any current or former
employee, consultant, officer, director, or manager of a Transferred Entity or
any beneficiary of any of the foregoing with respect to employment or service
with a Transferred Entity, (b) that is now, or was within the past six (6)
years, sponsored by, maintained by, contributed to, or required to be
contributed to by any of the Newpark Entities, the Transferred Entities or any
ERISA Affiliate or (c) with respect to which any of the Transferred Entities has
or could reasonably be expected to have, whether directly or through any ERISA
Affiliate, any Liability.

 

 

 
14

--------------------------------------------------------------------------------

 

 

“Transferred Interests” means the Acquired Interests and all of the outstanding
membership interests in NES Management.

 

“Transferred Plan” means a Transferred Entities Benefit Plan of which, as of the
Closing, a Transferred Entity or an Affiliate thereof and no Newpark Entity or
any Affiliate thereof shall be the sponsoring, adopting or participating
employer(s).

 

“Transition Services Agreement” has the meaning set forth in Section
2.5(b)(xiv).

 

“Treasury Regulations” means the regulations promulgated by the United States
Treasury Department under the Code.

 

“Uncollected Receivables Amount” has the meaning set forth in Section 5.19.

 

“WARN Act” has the meaning set forth in Section 3.11(c).

 

Section 1.2     Interpretations. Unless expressly provided for elsewhere in this
Agreement, this Agreement shall be interpreted in accordance with the following
provisions:

 

(a)     Whenever the context may require, any pronoun used in this Agreement
shall include the corresponding masculine, feminine, or neuter forms, and the
singular form of nouns, pronouns, and verbs shall include the plural form and
vice versa.

 

(b)     If a word or phrase is defined, its other grammatical forms have a
corresponding meaning.

 

(c)     The headings contained in this Agreement are for reference purposes only
and shall not affect the meaning or interpretation of this Agreement.

 

(d)     All references in this Agreement to articles, sections, or subdivisions
thereof shall refer to the corresponding article, section or subdivision thereof
of this Agreement unless specific reference is made to such articles, sections,
or subdivisions of another document or instrument.

 

(e)     For purposes of this Agreement, but not the Newpark Disclosure Schedule,
a reference to any agreement or document (including a reference to this
Agreement) is to the agreement or document as amended, varied, supplemented,
novated, or replaced, except to the extent prohibited by this Agreement or such
other agreement or document.

 

(f)     A reference to a Party to this Agreement or a party to any other
agreement or document includes such party’s permitted successors and assigns.

 

(g)     A reference to legislation or to a provision of legislation includes a
modification or reenactment of it, a legislative provision substituted for it,
and a regulation or statutory instrument issued under it.

 

(h)     A reference to a writing includes a facsimile transmission of it.

 

(i)     The words “hereof,” “herein” and “hereunder,” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and article, section,
subsection, schedule, and exhibit references are to this Agreement unless
otherwise specified.

 

 

 
15

--------------------------------------------------------------------------------

 

 

(j)     The word “including,” “include,” “includes” and all variations thereof
shall mean “including, without limitation.”

 

(k)     The Exhibits attached to this Agreement are incorporated herein by
reference and made a part of this Agreement.

 

(l)     The Parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

 

(m)     The word “or” will have the inclusive meaning represented by the phrase
“and/or.”

 

(n)     “Shall” and “will” have equal force and effect.

 

(o)     Unless otherwise specified, all references to a specific time of day in
this Agreement shall be based upon Central Standard Time or Central Daylight
Saving Time, as applicable on the date in question in Houston, Texas.

 

(p)     References to “$” or to “dollars” shall mean the lawful currency of the
United States of America.

 

(q)     In the event an action is required under this Agreement on a day that is
not a Business Day, such action shall be required to be performed on the next
succeeding day that is a Business Day.

 

(r)     All references to “day” or “days” shall mean calendar days unless
specified as a “Business Day.”

 

(s)     Time periods within or following which any payment is to be made or act
is to be done shall be calculated by excluding the day on which the time period
commences and including the day on which the time period ends and by extending
the period to the next Business Day following if the last day of the time period
is not a Business Day.

 

(t)     The phrase “to the knowledge of Newpark” or any similar phrase shall
mean such facts and other information which are known, after reasonable inquiry,
to Jeff Juergens, Dr. Frank Lyon, Michael Breaux, Marvin Macip, Phillip Clark,
Gregg Piontek, Mark J. Airola, Carrie Markette and Lynette Young, with respect
to the particular matter in question.

 

(u)     References to “good standing” of an entity in the State of Texas means
that such entity is in existence in the records of the Secretary of State of the
State of Texas, has the right to transact business in Texas according to the
records of the Texas Comptroller of Public Accounts, and has not received a
notice from the Texas Comptroller of Public Accounts of a currently pending
forfeiture of such right.

 

(v)     The Parties intend that each of the representations, warranties and
covenants contained herein shall have independent significance. If any Party has
breached any representation, warranty or covenant contained herein in any
respect, the fact that there exists another representation, warranty or covenant
relating to the same subject matter (regardless of the relative levels of
specificity) which the party has not breached shall not detract from or mitigate
the fact that the Party is in breach of the first representation, warranty or
covenant.

 

 

 
16

--------------------------------------------------------------------------------

 

 

(w)     All materials or information posted in the electronic data room
maintained for the use and benefit of Buyer on or before February 10, 2014,
access to which has been afforded to representatives of Buyer, shall have been
deemed to have been “made available” to Buyer, as such phrase is used herein.

 

ARTICLE II

SALE AND PURCHASE

 

Section 2.1     Purchase and Sale of Acquired Interests. Subject to the terms
and conditions of this Agreement, DFI shall sell, transfer, convey, assign and
deliver to Buyer, and Buyer shall purchase and acquire from DFI, all of DFI’s
rights, title and interest in and to the Acquired Interests, free and clear of
all Liens, in exchange for the consideration specified in Section 2.2.

 

Section 2.2     Purchase Price. The aggregate purchase price for the Acquired
Interests shall be $100,000,000 (the “Base Amount”), subject to adjustment as
provided in Section 2.4 and in Section 5.3(d) (as adjusted, the “Purchase
Price”). The Purchase Price shall be payable in the manner provided in Section
2.3 and Section 2.4.

 

Section 2.3     Payments to be Effected at Closing. At Closing, Buyer shall:

 

(a)     transfer $8,000,000 of the Purchase Price (the “Escrow Amount”) in cash
to the Escrow Agent to be held pursuant to the terms and conditions of this
Agreement and the Escrow Agreement entered into as of the Closing Date by and
among Buyer, Newpark and the Escrow Agent in a form mutually acceptable to the
Parties (as amended, modified or supplemented from time to time in accordance
with the terms thereof, the “Escrow Agreement”); and

 

(b)     pay to the Newpark Entities an amount equal to the Estimated Purchase
Price less the Escrow Amount.

 

Section 2.4     Purchase Price Adjustments.

 

(a)     For the purpose of determining the Estimated Purchase Price, at least
five (5) Business Days prior to the Closing Date, Newpark shall cause to be
prepared and delivered to Buyer the Estimated Balance Sheet and a statement (the
“Estimated Closing Statement”) setting forth a good faith estimate of the Net
Working Capital as of the Effective Time (the “Estimated Net Working Capital”)
and the Estimated Closing Indebtedness, each as shown on the Estimated Balance
Sheet, and the components and calculation thereof, determined in accordance with
Section 2.4(f). The Estimated Balance Sheet and the Estimated Closing Statement
shall be subject to review by Buyer, and Newpark and Buyer shall cooperate in
good faith to resolve any dispute regarding the Estimated Balance Sheet or the
Estimated Closing Statement prior to the Closing; provided, however, that if any
item of dispute regarding the Estimated Balance Sheet or the Estimated Closing
Statement and the calculations set forth therein is not resolved by agreement in
writing between Newpark and Buyer by the second Business Day prior to the
Closing Date, then Newpark’s estimate of such disputed item, together with any
resolved disputed items, shall be deemed final solely for purposes of
determining the Estimated Net Working Capital and the Estimated Closing
Indebtedness.

 

 

 
17

--------------------------------------------------------------------------------

 

 

(b)     The Estimated Closing Statement shall be used to determine the Estimated
Purchase Price by adjusting the Base Amount as follows:

 

(i)     To the extent the Estimated Net Working Capital is greater than the
Target Net Working Capital Amount (such difference being herein referred to as
the “Estimated Net Working Capital Excess Amount”), the Base Amount shall be
increased by the amount of the Estimated Net Working Capital Excess Amount. To
the extent the Estimated Net Working Capital is less than the Target Net Working
Capital Amount (such difference being herein referred to as the “Estimated Net
Working Capital Deficiency Amount”), the Base Amount shall be reduced by the
amount of the Estimated Net Working Capital Deficiency Amount.

 

(ii)     The Base Amount shall be decreased by an amount equal to the Estimated
Closing Indebtedness.

 

(c)     Subject to Section 5.1(f), within ninety (90) calendar days following
the Closing Date, Buyer shall cause to be prepared and delivered to Newpark the
Final Balance Sheet and a statement (the “Final Closing Statement”) setting
forth the actual Net Working Capital as of the Effective Time (the “Final Net
Working Capital”) and the Final Closing Indebtedness, each as shown on the Final
Balance Sheet, and the components and calculation thereof, determined in
accordance with Section 2.4(f). The Final Closing Statement shall be used to
determine the Final Purchase Price, by adjusting the Base Amount (without
application of any adjustments to the Base Amount pursuant to Section 2.4(b)) as
follows:

 

(i)     To the extent the Final Net Working Capital is greater than the Target
Net Working Capital Amount (such difference being herein referred to as the
“Final Net Working Capital Excess Amount”), the Base Amount shall be increased
by the amount of the Final Net Working Capital Excess Amount. To the extent the
Final Net Working Capital is less than the Target Net Working Capital Amount
(such difference being herein referred to as the “Final Net Working Capital
Deficiency Amount”), the Base Amount shall be reduced by the amount of the Final
Net Working Capital Deficiency Amount.

 

(ii)     The Base Amount shall be decreased by an amount equal to the Final
Closing Indebtedness.

 

(d)     If the Final Closing Statement reflects a difference between the
Estimated Purchase Price and the Final Purchase Price, Newpark shall have thirty
(30) calendar days following the receipt of the Final Balance Sheet and the
Final Closing Statement to review the components and calculation of the Final
Net Working Capital and the Final Closing Indebtedness. During such thirty (30)
calendar day period, Buyer shall provide Newpark and its legal and accounting
advisors with reasonable access, during normal business hours, to all financial
information used in the preparation of the Final Balance Sheet and the
calculation of the Final Net Working Capital and the Final Closing Indebtedness.
If Newpark objects to any portion of the Final Balance Sheet or Final Closing
Statement and Buyer’s calculation of the amounts set forth therein, Newpark may
send notice to Buyer specifying the reasons for Newpark’s objections (the
“Objection Notice”) no later than 5:00 p.m., Houston, Texas time, on the final
day of such thirty (30) calendar day period. The failure of Newpark to send the
Objection Notice within such thirty (30) calendar day period shall be deemed to
be an acceptance by Newpark of the Final Balance Sheet, the Final Closing
Statement and the amounts set forth therein. If Buyer and Newpark agree on all
matters in the Final Balance Sheet and the Final Closing Statement, or if
Newpark otherwise fails to timely object to such matters, then:

 

 

 
18

--------------------------------------------------------------------------------

 

 

(i)     if the Final Purchase Price is greater than the Estimated Purchase
Price, then such difference shall be paid by Buyer to Newpark (by wire transfer
of immediately available funds to the account designated in writing by Newpark)
within three (3) Business Days of Newpark’s acceptance, or deemed acceptance, of
the Final Closing Statement; and

 

(ii)     if the Final Purchase Price is less than the Estimated Purchase Price,
then such difference shall be paid by Newpark to Buyer (by wire transfer of
immediately available funds to the account designated in writing by Buyer)
within three (3) Business Days of Newpark’s acceptance, or deemed acceptance, of
the Final Closing Statement. The amount of the difference between the Final
Purchase Price and the Estimated Purchase Price (whether a positive or negative
number) is referred to herein as the “Final Adjustment Amount”.

 

(e)     In the event Newpark has provided a timely Objection Notice to Buyer,
and Newpark and Buyer are unable to agree on the calculations set forth in the
Final Closing Statement within fifteen (15) calendar days after receipt by Buyer
of such Objection Notice, such dispute between Newpark and Buyer with respect to
such calculations and the Final Adjustment Amount shall be resolved by a
recognized accounting firm reasonably acceptable to Newpark and Buyer and who
shall not be Buyer’s, Lariat’s or Newpark’s accounting firm (the “Accounting
Arbitrator”). The Accounting Arbitrator shall be engaged within fifteen (15)
calendar days after the expiration of the fifteen (15) day period following
delivery of the Objection Notice. If either Buyer or Newpark fails to take
action with respect to any matter referred to in the previous sentences of this
Section 2.4(e), then if Buyer has failed to take action, Newpark, or if Newpark
has failed to take action, Buyer, may engage the Accounting Arbitrator on behalf
of all Parties. The Accounting Arbitrator shall make such review and examination
of the relevant facts and documents as the Accounting Arbitrator deems
appropriate, and an independent determination of Final Net Working Capital,
Final Closing Indebtedness and the Final Adjustment Amount, and shall permit
Buyer and Newpark to make a written presentation of their respective
determinations of such amounts, provided, however, that the Accounting
Arbitrator shall require all facts, documents and written presentations from
Buyer and Newpark to be completely submitted within thirty (30) calendar days
after the Accounting Arbitrator has been engaged. Within thirty (30) calendar
days after the date required for submission of such facts, documents and written
presentations, and regardless of whether such submissions shall have been made,
the Accounting Arbitrator shall resolve all disputed items in writing and shall
prepare and deliver its decision, which shall be final and binding upon the
Parties without further recourse or collateral attack and, as to each disputed
matter, which shall accept (i) either Buyer’s or Newpark’s position on each
disputed matter set forth in the Objection Notice or (ii) the stipulated
position of Buyer and Newpark with respect to any matter which prior to such
stipulation was disputed. Any required payments by Buyer to Newpark, on the one
hand, or by Newpark to Buyer, on the other hand, based on such determination
shall be made within three (3) Business Days of the final resolution of such
dispute by the Parties, or the Accounting Arbitrator, as applicable. All fees
and expenses of the Accounting Arbitrator shall be paid by the Party who is the
least successful in such process, which shall be determined by comparing (A) the
position asserted by each Party on all disputed matters taken together, with
each matter weighted by its financial significance, to (B) the final decision of
the Accounting Arbitrator on all disputed matters taken together. For purposes
of the preceding sentence, the “disputed matters” shall be all matters raised in
the Objection Notice, and the “position asserted” by Buyer and Newpark shall be
determined by reference to their respective written presentations submitted to
the Accounting Arbitrator pursuant to this Section 2.4(e). The Accounting
Arbitrator shall not preside over any hearing of the Parties nor permit the
Parties to make any oral arguments. Buyer and Newpark shall pay their respective
advisor’s fees, charges and expenses incurred by such Person in connection with
the dispute.

 

(f)     For purposes of this Agreement, “Net Working Capital” shall (i) be
calculated as of the Effective Time on a combined basis for the Transferred
Entities and (ii) mean the amount equal to the current assets of the Transferred
Entities minus the current liabilities (including accrued property taxes and, to
the extent not payable by Newpark, employee liabilities relating to periods
prior to the Closing) of the Transferred Entities computed in accordance with
GAAP on a basis consistent with the most recent Annual Financial Statement,
except that (x) current liabilities shall include: (A) the aggregate amount of
all outstanding checks of the Transferred Entities as of the Effective Time, and
(B) an accrual for 2014 employee bonuses in the aggregate amount of not less
than $100,000, and (y) the current assets and the current liabilities shall not
include: (A) intercompany receivables and payables between or among the
Transferred Entities, Newpark Entities and their respective Affiliates; (B) any
bank or other funded Indebtedness of Newpark; (C) any liability for income or
franchise taxes payable by any of the Transferred Entities that are actually
paid or payable, when due, by Newpark or one of its Affiliates other than the
Transferred Entities; (D) cash and cash equivalents; and (E) accrued
compensation or bonuses to employees listed on Schedule  3.12(e)(ix) that will
be payable by Newpark on or after Closing. Exhibit A to this Agreement sets
forth an illustrative calculation of the Net Working Capital as of December 31,
2013.

 

 

 
19

--------------------------------------------------------------------------------

 

 

(g)     The provisions of this Section 2.4 shall not be subject to the
provisions of ARTICLE VIII hereof or any limitations of liability set forth
therein.

 

Section 2.5     Time and Place of Closing; Deliveries.

 

(a)     The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Andrews Kurth LLP in The
Woodlands, Texas (or remotely via electronic exchange of documents and
signatures), commencing at 10:00 a.m. Houston time, on the date (the “Closing
Date”) that is the later of (i) the Financing Date and (ii) two Business Days
following the satisfaction or waiver of the conditions set forth in ARTICLE VII
(other than those conditions that by their nature are to be satisfied or waived
at the Closing, but subject to the satisfaction or waiver of those conditions)
or at such other place, time or date as may be mutually agreed upon in writing
by Newpark and Buyer. The Parties intend that the Closing shall be deemed
effective at 12:01 a.m. on the Closing Date (the “Effective Time”).

 

(b)     Upon the terms and subject to the conditions of this Agreement, at the
Closing, Newpark will deliver, or cause to be delivered, to Buyer:

 

(i)     certificates representing the Acquired Interests, to the extent that
such Acquired Interests are in certificate form, and an executed counterpart to
the Assignment of Acquired Interests, substantially in the form set forth as
Exhibit B hereto (the “Assignment of Acquired Interests”), assigning the
Acquired Interests to Buyer in accordance with Section 2.1, duly executed by
DFI;

 

(ii)      a counterpart signature to the Escrow Agreement, duly executed by
Newpark;

 

(iii)     a release, substantially in the form set forth as Exhibit C hereto,
duly executed by each of the Newpark Entities;

 

(iv)     a release, substantially in the form of Exhibit D hereto, duly executed
by each of the individuals listed on Schedule 2.5(b)(iv);

 

(v)     the Newpark Closing Certificate;

 

 

 
20

--------------------------------------------------------------------------------

 

 

(vi)     certificates of good standing and legal existence, as applicable, of
each of the Newpark Entities and the Transferred Entities issued by the
Secretary of State or similar Governmental Entity of the jurisdiction of
formation or incorporation of such Newpark Entity and Transferred Entity, as of
a date within five (5) Business Days of the Closing Date;

 

(vii)     a certificate from the applicable transferor in the form specified in
Treasury Regulation Section 1.1445-2(b)(2)(iv) that such entity is not a
“foreign person” within the meaning of Section 1445 of the Code;

 

(viii)     evidence that all Consents listed on Schedule 3.4 have been received
or given;

 

(ix)     payoff letters, releases of liens or such other documentation
reasonably satisfactory to Buyer confirming that (A) all Liens (except for
Permitted Liens), including all UCC financing statements, encumbering any
Transferred Interests or any assets or properties of the Transferred Entities
shall have been irrevocably released, and (B) the Transferred Entities shall
have been released from all guaranties, collateral agreements or other Liability
with respect to Newpark’s funded Indebtedness;

 

(x)     a duly executed resignation or termination of each manager and each
officer of each of the Transferred Entities effective as of the Closing Date;

 

(xi)     a resolution or other document reasonably satisfactory to Buyer
evidencing the withdrawal as of the Effective Time of NES, and any of the other
Transferred Entities that are “adopting employers” as defined in the Newpark
Resources, Inc. Savings and Incentive Plan, from said plan;

 

(xii)     the original minute book of each Transferred Entity and any Books and
Records that may be in the possession or under the control of Newpark or any of
its Affiliates, other than (A) any books and records that Newpark or any of its
Affiliates is required by Law to retain the originals of, in which case copies
thereof shall be delivered to Buyer; and (B) personnel and employment records
for employees of Newpark or any of its Affiliates who are not Transferred
Employees; provided, that Newpark and its Affiliates shall have reasonable
access to, or the right to retain a copy of, all Books and Records delivered to
Buyer to the extent reasonably necessary for, and for use solely in connection
with, Tax, regulatory or litigation purposes;

 

(xiii)     except as set forth on Schedule 2.5(b)(xiii), evidence reasonably
satisfactory to Buyer that all Contracts between, among or otherwise involving
any Transferred Entity, on the one hand, and Newpark or any of its Affiliates,
on the other hand, have been terminated on or prior to the Closing Date;

 

(xiv)     an executed transition services agreement substantially in the form of
Exhibit E hereto (the “Transition Services Agreement”);

 

(xv)     an employment agreement, substantially in the form of Exhibit F hereto,
duly executed by each of Michael Breaux, Marvin Macip and Phillip Clark;

 

(xvi)     an opinion of counsel to Newpark, substantially in the form of Exhibit
G hereto, addressed to Buyer and dated as of the Closing Date;

 

 

 
21

--------------------------------------------------------------------------------

 

 

(xvii)     evidence reasonably satisfactory to Buyer that all bonus payments or
other compensation or benefits payable under the Contracts set forth on Schedule
3.12(e)(ix) have been paid in full by one of the Newpark Entities or the
Transferred Entities, as the case may be, in accordance with the terms thereof;

 

(xviii)     a certificate, dated as of the Closing Date and duly executed by the
Secretary of Newpark, certifying (A) that a true, complete and correct copy of
Newpark’s Governing Documents, as amended and in effect on the Closing, is
attached thereto, (B) that a true, complete and correct copy of the resolutions
of the board of directors of Newpark, authorizing the execution, delivery and
performance by Newpark of this Agreement and the Transaction Documents to which
Newpark is a party, and the consummation of the transactions contemplated hereby
and thereby, is attached thereto, and that such resolutions have not been
amended, modified or rescinded and remain in full force and effect on the
Closing Date, and (C) the names and signatures of the officer(s) of Newpark
authorized to execute this Agreement and each Transaction Document to which
Newpark is a party;

 

(xix)     a certificate, dated as of the Closing Date and duly executed by the
Secretary of DFI, certifying (A) that a true, complete and correct copy of DFI’s
Governing Documents, as amended and in effect on the Closing, is attached
thereto, (B) that a true, complete and correct copy of the resolutions of the
board of directors of DFI, authorizing the execution, delivery and performance
by DFI of this Agreement and the Transaction Documents to which DFI is a party,
and the consummation of the transactions contemplated hereby and thereby, is
attached thereto, and that such resolutions have not been amended, modified or
rescinded and remain in full force and effect on the Closing Date, and (C) the
names and signatures of the officer(s) of DFI authorized to execute this
Agreement and each Transaction Document to which DFI is a party;

 

(xx)     evidence reasonably satisfactory to Buyer that the term of the
Specified Lease Agreement has been extended for an additional five (5) years
beyond the current expiration thereof on such terms and conditions, including
rental rates, on terms no less favorable than those set forth on Schedule
2.5(b)(xx);

 

(xxi)     evidence reasonably satisfactory to Buyer that appropriate corrective
filing have been made with the U.S. Patent and Trademark Office regarding U.S.
Patent Numbers 5,589,603; 5,734,988; and 5,961,438 to reflect title to such
patents in the name of NES;

 

(xxii)     a sublease, in a form mutually acceptable to the Parties, pursuant to
which NES subleases that certain property located at 213 Coast Guard Road
Surface Site 50 in Venice, Plaquemines Parish, Louisiana to Newpark Mats &
Integrated Services LLC;

 

(xxiii)     an option agreement, memorandum, or other recordable instrument
containing the Mississippi Real Property Option as set forth Section 5.21; and

 

(xxiv)     such other documents and instruments required to be delivered by the
Newpark Entities or the Transferred Entities at Closing pursuant to this
Agreement, and all such other agreements, certificates, documents and other
instruments as Buyer reasonably requests in writing and as are reasonably
necessary to consummate the transactions contemplated by this Agreement and/or
any of the Transaction Documents, in each case, in form and substance reasonably
satisfactory to Buyer and its counsel.

 

(c)     Upon the terms and subject to the conditions of this Agreement, at the
Closing, Buyer will deliver, or cause to be delivered, to Newpark:

 

 

 
22

--------------------------------------------------------------------------------

 

 

(i)     the Estimated Purchase Price, less the Escrow Amount, as specified in
Section 2.3;

 

(ii)     a counterparts to the Assignment of Acquired Interests, duly executed
by Buyer;

 

(iii)     a counterpart to the Escrow Agreement, duly executed by Buyer;

 

(iv)     the Buyer Closing Certificate;

 

(v)     a certificate of good standing and legal existence of Buyer issued by
the Secretary of State of the State of Delaware, as of a date within five (5)
Business Days of the Closing Date;

 

(vi)     evidence that all Consents listed on Schedule 4.3 have been received or
given;

 

(vii)     a certificate, dated as of the Closing Date and duly executed by an
officer of Buyer, certifying (A) that a true, complete and correct copy of
Buyer’s Governing Documents, as amended and in effect on the Closing, is
attached thereto, (B) that a true, complete and correct copy of the resolutions
of the sole member of Buyer, authorizing the execution, delivery and performance
by Buyer of this Agreement and the Transaction Documents to which Buyer is a
Party, and the consummation of the transactions contemplated hereby and thereby,
is attached thereto, and that such resolutions have not been amended, modified
or rescinded and remain in full force and effect on the Closing Date, and
(C) the names and signatures of the officer(s) of Buyer authorized to execute
this Agreement and each Transaction Document to which Buyer is a Party;

 

(viii)     evidence, reasonably satisfactory to Newpark, that filings will be
made, no later than one (1) Business Day following the Closing Date, with the
appropriate Governmental Entities regarding the substitution of the Newpark
Financial Assurances and the release of the obligations of the Newpark Entities
and their Affiliates (other than the Transferred Entities) thereunder, in
accordance with Section 5.20; and

 

(ix)     such other documents and instruments required to be delivered by Buyer
at Closing pursuant to this Agreement, and all such other agreements,
certificates, documents and other instruments as Newpark reasonably requests in
writing and as are reasonably necessary to consummate the transactions
contemplated by this Agreement and/or any of the Transaction Documents, in each
case, in form and substance reasonably satisfactory to Newpark and its counsel.

 

Section 2.6     Allocation of Purchase Price. Newpark and Buyer will cooperate
in good faith and use commercially reasonable efforts to agree, within thirty
(30) days of the final determination of the Final Adjustment Amount, upon an
allocation of the Purchase Price among the assets of NES, the Mississippi Real
Property Option, and the covenants set forth in Section 5.7, in compliance with
the principles of Code Section 1060 and applicable Treasury Regulations
thereunder. If Newpark and Buyer agree to such allocation, Newpark and Buyer
agree to timely and properly prepare, execute and file with the Internal Revenue
Service pursuant to Code Section 1060 an IRS Form 8594 or any successor form
thereto regarding the allocation of the Purchase Price in accordance with such
agreed allocation; provided, however, that (i) Buyer’s cost for the Acquired
Interests may differ from the total amount allocated hereunder to reflect the
inclusion in the total cost of items (for example, capitalized acquisition
costs) not included in the amount so allocated and (ii) the amount realized by
the Newpark Entities may differ from the total amount allocated hereunder to
reflect transaction costs that reduce the amount realized for federal income Tax
purposes. Except as required pursuant to applicable Law, none of the Parties,
directly or indirectly, through a Subsidiary or Affiliate or otherwise, will
take a position on any Tax Return or in any audit or examination by, or any
judicial proceeding before, any Taxing Authority that is in any way inconsistent
with such agreed allocation; provided, however, that none of the Newpark
Entities, Buyer or any of their respective Affiliates shall be obligated to
litigate any challenge to such allocation of the Purchase Price by any
Governmental Entity. If Newpark and Buyer are unable to agree on an allocation
of the Purchase Price among the assets of NES, the Mississippi Real Property
Option, and the covenants set forth in Section 5.7 within thirty (30) days of
the final determination of the Final Adjustment Amount, the Newpark Entities and
Buyer may file their respective Tax Returns allocating the Purchase Price in the
manner each such Party believes appropriate, provided such allocation is in
accordance with applicable Law. The Parties will promptly inform one another of
any challenge by any Taxing Authority to any allocation made pursuant to this
Section 2.6 and agree to consult and keep one another reasonably informed with
respect to the status of, and any discussion, proposal or submission with
respect to, such challenge.

 

 

 
23

--------------------------------------------------------------------------------

 

 

Section 2.7     Withholding Rights. Notwithstanding anything in this Agreement
to the contrary, Buyer or its designee and the Transferred Entities shall be
entitled to withhold and deduct from the consideration otherwise payable
pursuant to this Agreement such amounts as Buyer or its designee or any
Transferred Entity is required to deduct and withhold with respect to the making
of such payment under the Code or any provision of state, local or foreign Tax
Law; provided, that if withholding could be avoided by the provision of
documentation by a Newpark Entity to Buyer or a Transferred Entity, then no
withholding or deduction shall be made pursuant to this Section 2.7 unless a
Newpark Entity has failed to provide such documentation as reasonably required
by Buyer or a Transferred Entity to enable Buyer and the Transferred Entities to
avoid such withholding. To the extent that amounts are so withheld and paid over
to the appropriate Tax authority, such amounts shall be treated for all purposes
of this Agreement as having been paid to the Person in respect of which such
deduction and withholding were made.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF NEWPARK

 

Newpark represents and warrants to Buyer as follows:

 

Section 3.1     Organization; Qualification. Each Newpark Entity and each
Transferred Entity is (i) a corporation or limited liability company duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization and has all requisite corporate or limited
liability company power and authority to own, lease and operate its properties
and assets and to carry on its businesses as now being conducted and (ii)
qualified to do business and is in good standing as a foreign corporation or
foreign limited liability company in each jurisdiction where the business it is
conducting, or the operation, ownership or leasing of its properties, makes such
qualification necessary except, in the case of clause (ii), where the failure to
be so qualified or in good standing would not reasonably be expected to result
in a material Liability to any Transferred Entity. Correct and complete copies
of the Governing Documents, minute books and record books of each of the
Transferred Entities have been made available to Buyer.

 

Section 3.2     Capitalization of the Transferred Entities.

 

(a)     The Transferred Interests constitute the entire membership interests in
the Transferred Entities and are collectively wholly owned by DFI or NES, as
applicable, free and clear of all Liens, except for any Liens set forth on
Schedule 3.2(a). The delivery of the Acquired Interests to Buyer pursuant to the
terms of this Agreement will transfer to Buyer valid direct or indirect title to
and ownership of all of the Transferred Interests, free and clear of any Liens,
except for any Liens set forth on Schedule 3.2(a). Except for the Transferred
Interests, there are no other equity interests of any Transferred Entities
reserved, issued or outstanding, and except as set forth on Schedule 3.2(a),
there are no preemptive or other outstanding rights, options, warrants, equity
appreciation rights, calls, subscriptions, redemption rights, repurchase rights,
convertible, exercisable, or exchangeable securities or other Contracts of any
character relating to the issued or unissued ownership interest in any of the
Transferred Entities or any other securities or obligations convertible or
exchangeable into or exercisable for, or giving any Person a right to subscribe
for or acquire, any securities or other equity interests of any Transferred
Entity or which obligate any of the Transferred Entities to issue any of its
membership interests or other securities or which otherwise relate to the sale
or transfer by any Transferred Entity of any of its ownership interests or
securities (whether debt or equity). Except as set forth on Schedule 3.2(a), no
Transferred Entity has an obligation (contingent or otherwise) to purchase,
redeem or otherwise acquire any of its securities or ownership interests or to
pay any dividend or make any distribution in respect thereof. None of the
Newpark Entities or the Transferred Entities has agreed to register any
ownership interests in or securities of the Transferred Entities under the
Securities Act or under any state securities Law. Except as set forth in
Schedule 3.2(a), none of DFI or NES is party to (i) any Contract (other than
this Agreement) that could require such entity to sell, transfer or otherwise
dispose of any of the Transferred Interests or any other ownership interest or
security in any of the Transferred Entities or (ii) any voting trust, voting
agreement, equityholders agreement, proxy or other Contract that may affect the
voting or transfer of any of the Transferred Interests or any other equity
interests in any of the Transferred Entities.

 

 

 
24

--------------------------------------------------------------------------------

 

 

(b)     All of the Transferred Interests have been duly authorized, are validly
issued and are fully paid and non-assessable and were not issued in violation of
(i) the Securities Act or any applicable state securities laws or (ii) any
preemptive rights, rights of first refusal, rights of first offer, purchase
options, call options or other similar rights of any Person.

 

(c)     All Transferred Entities and their respective jurisdictions of
organization, and for each Transferred Entity the number of outstanding units or
percentage interests or other equity interests in such Transferred Entity and
the identity of the holders of such units or interests, are identified in
Schedule 3.2(c).

 

(d)     Except for (i) NES’s ownership of interests in NES Management and NES
Mississippi as of the date of this Agreement and (ii) NES’s ownership of
interests in NES Management (but not in NES Mississippi, all of which interests
will be transferred prior to Closing pursuant to the NES Mississippi Transfer
Agreement) as of the Closing Date, no Transferred Entity owns or controls,
directly or indirectly, any capital stock, membership interests, security or
other equity interest or any voting rights in any other Person.

 

(e)     Schedule 3.2(e) sets for a true and complete list of all Predecessors.

 

Section 3.3     Authority Relative to This Agreement; Enforceability. Each of
the Newpark Entities has all necessary corporate or limited liability company
power and authority, and has taken all corporate or limited liability company
action necessary, to execute, deliver and perform this Agreement and the other
Transaction Documents to which such Newpark Entity is or will be a party and to
consummate the transactions contemplated by this Agreement and such other
Transaction Documents in accordance with the terms hereof and thereof. Each
Newpark Entity’s execution, delivery and performance of this Agreement and the
execution, delivery and performance of such Transaction Documents by such
Newpark Entity, and the consummation of the transactions contemplated hereby and
thereby, have been duly and validly authorized by all requisite corporate or
limited liability company action on the part of each Newpark Entity. This
Agreement has been duly and validly executed and delivered by each of the
Newpark Entities and, assuming the due authorization, execution and delivery of
this Agreement by Buyer, constitutes a valid, legal and binding agreement of
each of the Newpark Entities, enforceable against each in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency and
other laws affecting the rights of creditors generally and except that equitable
remedies may be granted only in the discretion of a court of competent
jurisdiction. As of the Closing, each of the Transaction Documents (other than
this Agreement) will be duly and validly executed by the Newpark Entities (as
applicable) and, assuming the due authorization, execution and delivery of such
Transaction Documents by Buyer (as applicable), will constitute the valid, legal
and binding agreement of each of the Newpark Entities (as applicable),
enforceable against each in accordance with their terms, except as such
enforcement may be limited by bankruptcy, insolvency and other laws affecting
the rights of creditors generally and except that equitable remedies may be
granted only in the discretion of a court of competent jurisdiction.

 

 

 
25

--------------------------------------------------------------------------------

 

 

Section 3.4     Consents and Approvals; No Violations. No material filing with
or notice to, and no material permit, authorization, registration, consent,
license, certificate or approval of (collectively, “Consents” and individually,
a “Consent”), any Governmental Entity is required on the part of any Newpark
Entity or any Transferred Entity for or in connection with the execution,
delivery and performance by the Newpark Entities of this Agreement, and the
other Transaction Documents to which such Newpark Entity is or will be a party,
or the consummation by the Newpark Entities of the transactions contemplated
hereby or thereby, except (i) compliance with any applicable requirements of the
HSR Act and (ii) as set forth on Schedule 3.4. Assuming compliance with the
items described in clauses (i) and (ii) of the preceding sentence, and except as
set forth on Schedule 3.4, neither the execution, delivery and performance of
this Agreement by the Newpark Entities, and the other Transaction Documents to
which such Newpark Entity is or will be a party, nor the consummation by the
Newpark Entities of the transactions contemplated by this Agreement and the
other Transaction Documents will (A) conflict with or result in any breach,
violation or infringement of any provision of the respective Governing Documents
of any Newpark Entity or any Transferred Entity, (B) result in a material breach
or violation of, or constitute (with or without due notice or lapse of time or
both) a material default (or give rise to the creation of any Lien or any right
of termination, amendment, modification, cancellation or acceleration) or
require the Consent of or other action by any Person under, any of the terms,
conditions or provisions of any Contract or Order, arbitration award, judgment
or decree or other instrument binding on any of the Newpark Entities or any of
the Transferred Entities that is material to the operation of the Business as
conducted by the Transferred Entities, or (C) violate, in any material respect,
any Law applicable to any of the Newpark Entities or any of the Transferred
Entities or any of their respective properties or assets.

 

Section 3.5     Environmental Matters. 

 

(a)     Except as set forth on Schedule 3.5(a), the Transferred Entities are,
and the Transferred Entities and Predecessors have at all times since January 1,
2009 been, in compliance, in all material respects, with all Environmental Laws,
and the Transferred Entities are not, and since January 1, 2009, neither the
Transferred Entities nor any Predecessors have been, in material violation of
any Environmental Law, and to the knowledge of Newpark, since January 1, 2009,
none of the Transferred Entities nor any Predecessor has received any written
communication, citation or notice of non-compliance from any Governmental Entity
or any other Person that alleges that any Transferred Entity or Predecessor is
not, or has not been, in compliance with any Environmental Law or Permit. Except
as set forth on Schedule 3.5(a), since January 1, 2009, there has not been any
material violation of Environmental Laws or other material Environmental Matter
related to the conduct of the Business or the activities of the Transferred
Entities (including a Release by any Transferred Entity on any property not
owned or leased by the Transferred Entity) and there has been no Release at, on,
under or from the Leased Real Property or the Owned Real Property or to the
knowledge of the Newpark at, on, under or from any property formerly owned,
operated or used by any Transferred Entity or Predecessor and to the knowledge
of the Newpark there has not been a Release that is impacting the Leased Real
Property or the Owned Real Property.

 

 

 
26

--------------------------------------------------------------------------------

 

 

(b)     Each of the Transferred Entities holds and maintains, in full force and
effect, and in all respects is in material compliance with all, and not in
material violation of any, Permits required under applicable Environmental Laws
for the operations of such Transferred Entity and the conduct of the Business.
Except as set forth on Schedule 3.5(b), there are no proceedings pending, or to
the knowledge of Newpark, threatened that seek revocation, cancellation,
termination, suspension, penalties or any adverse modification of such Permits.
All Permits under Environmental Laws held by the Transferred Entities are listed
on Schedule 3.5(b).

 

(c)     None of the Transferred Entities has entered into or agreed to (and, to
the knowledge of Newpark, no Predecessor was party to) any court decree, order
or settlement, nor are any of the Transferred Entities subject to (and, to the
knowledge of Newpark, no Predecessor was subject to) any judgment, order,
directive, decree, fine or other sanction relating to compliance with any
Environmental Law.

 

(d)     The Newpark Entities have made available to Buyer, either by posting in
the electronic data room or at the facilities of Newpark and the Transferred
Entities, correct and complete copies of all environmental, geological,
engineering, workover, operational and maintenance reports, audits and studies
relating to the Transferred Entities, the Leased Real Property or the Owned Real
Property, and any property formerly owned or operated by any Transferred Entity
or any Predecessor in the possession, custody or control of the Newpark Entities
or the Transferred Entities.

 

(e)     None of the Leased Real Property or Owned Real Property and, to the
knowledge of Newpark, none of the real property formerly owned, operated or used
by any Transferred Entity or any Predecessor in the conduct of the Business, and
none of the properties to which any Transferred Entity or Predecessor has
arranged, or did arrange, for the disposal, transport or treatment of any
Hazardous Substance, is listed or proposed for listing on the CERCLA National
Priorities List, the Comprehensive Environmental Response, Compensation and
Liability Inventory System, or any equivalent federal, state or local list of
sites of environmental concern maintained by any Governmental Entity.

 

(f)     There are no Legal Proceedings pending or, to the knowledge of Newpark,
threatened, and no written notices thereof have been received by any Newpark
Entity or Transferred Entity, in each case relating to or arising out of any
violation or alleged violation of or under, or any investigative or remediation
obligation under, any Environmental Law or Permit by any of the Transferred
Entities.

 

(g)     After the Closing, none of Transferred Entities will be liable for any
fines, penalties, fees, Taxes or other charges assessed with respect to the
Business under any Environmental Laws or Permits with respect to notices of
violation, cessation orders, closure orders, show cause orders or other
enforcement actions instituted by a Governmental Entity prior to the Closing.

 

(h)     Except in compliance with Environmental Laws, (i) there are no
underground storage tanks regulated pursuant to RCRA or any equivalent
authorized state program located at any of the Leased Real Property or Owned
Real Property or to the knowledge of Newpark at any real property formerly owned
or operated by any Transferred Entity or Predecessor; (ii) there are no
materials or equipment containing polychlorinated biphenyls located at any of
the Leased Real Property or Owned Real Property or any other assets of any
Transferred Entity; and (iii) there are no landfills located at any of the
Leased Real Property or Owned Real Property or any other assets of any
Transferred Entity or to the knowledge of Newpark at any property owned or
operated by a Predecessor and (iv) no Transferred Entity or Predecessor has
disposed of, or arranged for the disposal, treatment or processing of, any
Hazardous Substance at any offsite disposal area located on the property of any
other Person, other than a facility permitted to receive such Hazardous
Substance by a Governmental Entity with proper jurisdiction. The exploration and
production wastes and other wastes generated in the oil and gas industry that
are collected, transferred, processed and disposed in the Business are exempt
from RCRA. The industrial wastes and other wastes generated by refiners,
manufacturers, service companies, industrial municipalities and other Persons
that are collected, transferred, processed and disposed in the Business are
nonhazardous by characterization and therefore are exempt from RCRA.

 

 

 
27

--------------------------------------------------------------------------------

 

 

(i)     Schedule 3.5(i) lists all Financial Assurances outstanding as of the
date of this Agreement issued for the benefit of any Transferred Entity and also
separately identifies all such Financial Assurances for which any Newpark
Entity, or their Affiliates (other than the Transferred Entities), may have
ultimate liability or responsibility to make payments (a “Newpark Financial
Assurance”). The Financial Assurances listed on Schedule 3.5(i) constitute all
the bonds, letters of credit and other financial assurances necessary to conduct
the Business in the Ordinary Course of Business. All such Financial Assurances
are in full force and effect.  There are no notices or Legal Proceedings that
would increase, modify or in any respect alter any such Financial Assurance.  To
the knowledge of Newpark, there are no Legal Proceedings threatened that would
increase, modify or in any way alter any such Financial Assurance.

  

(j)     Except as set forth on Schedule 3.5(j), none of the Transferred Entities
has agreed nor to the knowledge of Newpark did any Predecessor ever enter into
an agreement to remediate or otherwise be responsible for the cleanup of a
contaminated site.

 

(k)     No Environmental Law imposes any obligation on any Transferred Entity
arising out of, in connection with, or as a condition to the transactions
contemplated by this Agreement, including (i) any requirement to modify or to
transfer any Permit, (ii) any requirement to file any request for consent or
approval, disclosure statement, notice or other submission with or to any
Governmental Entity, (iii) the placement of any disclosure statement, notice,
acknowledgment, or covenant in any land records, or (iv) the modification of or
provision of notice under consent order, decree or agreement.

 

(l)     Except as set forth on Schedule 3.5(l), to the knowledge of Newpark,
none of the disposal caverns or caprock wells owned, leased or used by any of
the Transferred Entities has suspended operations for more than 24 hours as a
result of any unusual maintenance, integrity or workover issues at any time
since January 1, 2012.

 

(m)     Notwithstanding any other provision of this Agreement to the contrary,
the representations and warranties included in this Section 3.5 shall constitute
the sole and exclusive representations and warranties of Newpark relating to
environmental matters, including any matters arising under Environmental Laws or
other Environmental Matters.

 

Section 3.6     Financial Information; Absence of Undisclosed Liabilities.

 

(a)     Attached hereto as Schedule 3.6(a) are true, correct and complete copies
of the combined unaudited balance sheet and statement of operations of the
Transferred Entities as of and for the fiscal years ended December 31, 2012 and
December 31, 2013 (collectively, with any notes thereto, the “Annual Financial
Statements”).

 

(b)     The Annual Financial Statements have been derived from the Books and
Records of the Transferred Entities, have been prepared in accordance with GAAP
applied on a consistent basis throughout the periods covered (except that the
Annual Financial Statements do not include footnotes that would be required
under GAAP and do not include a statement of cash flows), and present fairly, in
all material respects, the financial condition of the Transferred Entities as of
the dates and the results of operations of the Transferred Entities for the
periods covered thereby.

 

 

 
28

--------------------------------------------------------------------------------

 

 

(c)     Newpark has devised and maintained, or has caused the Transferred
Entities to devise and maintain, a system of internal control over financial
reporting (as defined in the rules promulgated under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) sufficient to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP, including
that (i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

(d)     The Transferred Entities have no Indebtedness, except for the
Indebtedness of Newpark secured by the Liens described on Schedule 3.6(d), each
of such Liens to be released at Closing.

 

(e)     Except as set forth on Schedule 3.6(e), there are no material
Liabilities of the Transferred Entities of any nature, whether or not accrued,
contingent, liquidated or otherwise, that would be required by GAAP to be
reflected on a balance sheet of the Transferred Entities, whether known or
unknown, whether due or to become due and regardless of when asserted, other
than those that (i) are reflected or reserved against on respective balance
sheets included in the Annual Financial Statements for the fiscal year ended
December 31, 2013, or (ii) have been incurred in the Ordinary Course of Business
since December 31, 2013 (none of which results from, relates to, or was caused
by any violation of Law).

 

Section 3.7     Absence of Certain Changes. Except as specifically contemplated
by this Agreement or as set forth on Schedule 3.7, since January 1, 2013,
(i) the Business has been conducted, in all material respects, in the ordinary
course consistent with past customs and practices (“Ordinary Course of
Business”), (ii) the Transferred Entities have used commercially reasonable
efforts to preserve their present relationships with other Persons having
material dealings with any of the Transferred Entities or the Business, and
(iii) there has not been with respect to the Business or any Transferred Entity:

 

(a)     any material damage, destruction, loss or casualty to properties or
assets of any Transferred Entity that are material to the Business;

 

(b)     except to the extent required to comply with applicable Law, any
increase in compensation payable or benefits to officers, managers, employees or
consultants of any of the Transferred Entities other than in the Ordinary Course
of Business;

 

(c)     (i) any adoption, amendment, modification or termination of any
Transferred Plan other than in the Ordinary Course of Business or as required by
applicable Law or (ii) any termination of employees other than in the Ordinary
Course of Business;

 

(d)     any amendment to the Governing Documents of any Transferred Entity,
including any amendments effecting any split, combination, reclassification or
similar action with respect to its equity interests, any amendment to the terms
of its outstanding equity interests, or the adoption of any plan of complete or
partial liquidation or dissolution;

 

 

 
29

--------------------------------------------------------------------------------

 

 

(e)     any single capital expenditure or commitment in excess of $100,000, or
aggregate capital expenditures and commitments in excess of $250,000 (on a
consolidated basis), including such capital expenditures for additions to
property or equipment;

 

(f)     any incurrence of any Indebtedness, or any loans or equity investments
made by, any of the Transferred Entities;

 

(g)     any sale, lease, license, pledge, disposal, assignment or transfer of
any property or asset, tangible or intangible, of any of the Transferred
Entities other than in the Ordinary Course of Business;

 

(h)     any termination or amendment of (or any waiver of any material provision
of) any Material Contract to which any Transferred Entity is a party (or any
receipt of any notice thereof) other than the termination or expiration of any
Material Contract in accordance with its terms;

 

(i)     any making, changing or revoking of any Tax election; any election of or
change to any method of accounting for tax purposes; any filing of any amended
Tax Returns; any settlement of any Legal Proceeding in respect of Taxes; or any
entry into any Contract in respect of Taxes with any Governmental Entity;

 

(j)     any acquisition of or investment in any businesses, material assets,
product lines, business units, business operations, stock or other properties;

 

(k)     settlement, release, waiver or compromise of any Legal Proceeding, right
or claim;

 

(l)     any Material Adverse Effect;

 

(m)     any change in any method of accounting or accounting practice or policy
other than those required by GAAP;

 

(n)     any acceleration of any accounts receivable, (ii) cancel, delay or
postponement of any capital expenditure or the payment of accounts payable or
other Liabilities, or (iii) change in any material respect of the Transferred
Entities’ practices in connection with the making of capital expenditures or the
payment of accounts payable; or

 

(o)     any commitment or agreement to do any of the foregoing.

 

Section 3.8     Compliance with Law; Permits. Except as relating to the Laws
pertaining to environmental, employee benefit or Tax matters, which are
addressed solely in Section 3.5, Section 3.12 and Section 3.14, respectively:

 

(a)     The Transferred Entities are, and at all times since January 1, 2011
have been, operating in compliance, in all material respects, with all Laws
applicable to any of the Transferred Entities or the Business. Since January 1,
2011, except as set forth on Schedule 3.8(a), none of the Transferred Entities
have received any written notice from any Person concerning alleged violations
of, or the occurrence of any events or conditions resulting in alleged
noncompliance with, any Law applicable to any of the Transferred Entities or the
Business.

 

(b)     Each of the Transferred Entities holds and maintains, in full force and
effect, and in all material respects is in compliance with, all Permits that are
necessary or required for the operations of such Transferred Entity and the
conduct of the Business as currently operated, or the ownership, lease, use or
operation of its assets and properties, including all barges and boats owned,
leased, used or operated by any of the Transferred Entities, except where any
failure to hold or be in compliance with any such Permit or the failure of any
such Permit to be in full force and effect would not reasonably be expected to
result in a material Liability to any Transferred Entity. No Transferred Entity
has entered into any written variance agreement with any Governmental Entity
which, either individually or in the aggregate, materially detracts from the
value of the property subject thereto or materially interferes with the
continued use and operation of the property or asset as presently used or
operated. Each Permit (other than Permits held pursuant to any Environmental
Law) held by any Transferred Entity is listed on Schedule 3.8(b). There is no
Legal Proceeding pending or Order outstanding against the Transferred Entities,
or to the knowledge of Newpark, threatened against any of the Transferred
Entities that would reasonably be expected to adversely affect any such Permit.

 

 

 
30

--------------------------------------------------------------------------------

 

 

(c)     The Transferred Entities are, and at all times since January 1, 2010
have been, in compliance, in all material respects, with the following Federal
Regulations: 33 CFR 155 (Oil or Hazardous Material Pollution Prevention
Regulations for Vessels); 33 CFR 138 (Financial Responsibility for Water
Pollution and OPA 90 Limits of Liability); and 33 CFR 101 and 104 (Maritime and
Vessel Security). To the extent required by the Maritime Transportation Security
Act, and regulations related thereto, the Transferred Entities have in place
written policies and procedures applicable to each barge fleeting facility, and
are in compliance in all material respects with such policies and procedures,
and have made available to Buyer copies of all such policies and procedures.
Each of the Transferred Entities is a “citizen of the United States” within the
meaning of 46 U.S.C. § 50501 eligible to own vessels engaged in the coastwise
trade of the United States. Each of the vessels owned by any of the Transferred
Entities, as set forth on Schedule 3.17(d), (i) is eligible to engage in the
coastwise trade of the United States, (ii) is not a scheduled vessel of a
Capital Construction Fund or Capital Reserve Fund administered by the U.S.
Maritime Administration, and (iii) excluding any restrictions contained in the
Certificates of Inspection associated with each such vessel, is not subject to
any trading restrictions of any nature whatsoever, including contractual trading
restrictions.

 

Section 3.9     Real Property. 

 

(a)     Owned Real Property. Schedule 3.9(a) sets forth the fee owner and
address of all real property owned by any Transferred Entity (the “Owned Real
Property”). With respect to each parcel of Owned Real Property (i) each owner
thereof has good and indefeasible title to such Owned Real Property, free and
clear of all Liens, except for Permitted Liens and the Liens set forth on
Schedule 3.9(a) to be released at Closing; and (ii) there does not exist any
pending or, to the knowledge of Newpark, threatened condemnation or eminent
domain proceedings that affect any Owned Real Property. Copies of each recorded
deed for each parcel of Owned Real Property and all title insurance policies and
surveys relating to the Owned Real Property, in each case to the extent in the
possession of the Newpark Entities or the Transferred Entities, have been made
available to Buyer.

 

(b)     Leased Real Property. Schedule 3.9(b) sets forth a description of each
lease, sublease and other agreement pursuant to which any Transferred Entity
holds a leasehold or subleasehold estate or has otherwise been granted a
leasehold or subleasehold estate, including any surface leases, drilling rights
or other surface-use rights (the “Leased Real Property”). Complete and correct
copies of all agreements pertaining to the Leased Real Property (each a “Lease,”
collectively, the “Leases”) have been made available to Buyer. With respect to
each of the Leases (i) each Lease is in full force and effect and is valid and
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency and other laws affecting the rights of
creditors generally and except that equitable remedies may be granted only in
the discretion of a court of competent jurisdiction; (ii) there is no default
under any Lease by any Transferred Entity or, to the knowledge of Newpark, by
any other party thereto; (iii) no Transferred Entity has received or delivered a
written notice of default or objection to any party to any Lease to pay and
perform its obligations, and, to the knowledge of Newpark, no event has occurred
or circumstance exists which, with the delivery of notice, the passage of time
or both, would constitute a material breach or default, or permit the
termination, modification or acceleration of rent under such Lease; and (iv) the
applicable Transferred Entity holds a good and valid leasehold interest in such
Leased Real Property as set forth in the respective Lease.

 

 

 
31

--------------------------------------------------------------------------------

 

 

(c)     All Real Property. Except as set forth on Schedule 3.9(c), none of the
Transferred Entities has leased or subleased, or assigned its interest in, any
of the Owned Real Property or the Leased Real Property or any portion thereof to
any other Person, nor given any other Person the right to use or occupy the
same. The Owned Real Property and the Leased Real Property includes all real
property that is necessary or required for the operations of such Transferred
Entity and the conduct of the Business as currently operated. Without limiting
the generality of the immediately preceding sentence and except as set forth on
Schedule 3.9(c), none of the real property used by the Transferred Entities in
connection with the operation of the Business is owned or leased by any Newpark
Entity or any Affiliate (including NES Mississippi) of any Newpark Entity (other
than the Transferred Entities).

 

Section 3.10     Legal Proceedings; Orders. Except as set forth on Schedule
3.10, there is no and, since January 1, 2011, has not been any action,
litigation, mediation, audit, petition, complaint, suit, arbitration, claim,
demand letter, proceeding (including any worker’s compensation claim or
proceeding), hearing or investigation by or before any Governmental Entity or
any arbitration or alternative dispute resolution panel (each, a “Legal
Proceeding”), or any judgment, order, writ, decree, injunction, settlement,
stipulation, ruling, award or other determination, whether preliminary or final,
by or of any Governmental Entity or any other arbitration or dispute resolution
body whose finding, ruling or holding is legally binding or enforceable as a
matter of right (each, an “Order”), pending or, to the knowledge of Newpark,
threatened (a) against or directly affecting any of the Transferred Entities, or
(b) that would adversely affect the ability of the Newpark Entities or the
Transferred Entities (as applicable) to execute and deliver this Agreement or
any of the other Transaction Documents to which they are party or to perform
their obligations hereunder or thereunder or to consummate the transactions
contemplated hereby or thereby.

 

Section 3.11     Employee Matters. 

 

(a)     Schedule 3.11(a) lists all individuals who are employed by the
Transferred Entities on a full-time, permanent or part-time basis as of the date
of this Agreement (including, and specifically identifying, individuals on
short-term disability, long-term disability or other approved leave of absence)
(the “Employees”), which list includes, each Employee’s name, title or position,
current rate of hourly wage or salary, overtime rate (in the case of any
Employee paid an hourly wage), target bonus and other material compensation, and
their respective accrued vacation, sick leave and other paid time off days. In
addition, Schedule 3.11(a) also discloses whether each Employee is a full time
employee or a part time employee and whether such Employee is currently active
at work and, in the case of any such Employee who is not active, the scheduled
return to work date for such Employee.

 

(b)     Schedule 3.11(b) lists all individuals who are currently working as
consultants or independent contractors for or on behalf of any of the
Transferred Entities as of the date of this Agreement, which list includes each
individual’s name, current fee rate, and date on which such individual began
working for or on behalf any of the Transferred Entities as a consultant.

 

(c)     Each of the Transferred Entities has been exempt from, or has complied
with, in all material respects, all applicable provisions of the Workers
Adjustment Retraining and Notification Act of 1988, as amended (the “WARN Act”)
and any other similar state or local Law, in connection with all past reductions
in workforce by the Transferred Entities during the prior three years.

 

 

 
32

--------------------------------------------------------------------------------

 

 

(d)     The Transferred Entities have not agreed to recognize any labor union or
other collective bargaining representative and, to the knowledge of Newpark, no
labor union or collective bargaining representative claims to or is seeking to
represent any Employees. None of the Transferred Entities are a party to or
bound by any collective bargaining agreement applicable to any Employees.

 

(e)     There is no labor strike or labor dispute, slow down, lockout or
stoppage pending or, to the knowledge of Newpark, threatened against or
affecting any of the Transferred Entities. None of the Transferred Entities are
engaged in any unfair labor practices, and there are no unfair labor practice
charges or complaints before any Governmental Entity pending or, to the
knowledge of Newpark, threatened against any of the Transferred Entities.

 

(f)     Except as set forth on Schedule 3.11(f), (i) each Employee is an
“at-will employee” as such term is defined by applicable Law, and (ii) none of
the Transferred Entities is a party to any employment Contract or any consulting
or similar Contract for the provision of services to any of the Transferred
Entities or any severance, change of control, retention or other similar
agreement, plan or arrangement with any Employee of any of the Transferred
Entities.

 

(g)     Each of the Transferred Entities has paid and properly accrued in the
Ordinary Course of Business all wages and compensation due to its Employees.

 

(h)     Each of the Transferred Entities is, and at all time since January 1,
2011 has been, in compliance, in all material respects, with all Laws relating
to immigration, anti-discrimination, equal employment opportunity, affirmative
action, worker’s compensation, whistle-blowing or any other Law respecting the
hiring, hours, wages, overtime, classification, occupational safety and health,
employment, termination, benefits or other terms and conditions of employment.
Such compliance has included compliance with respect to any employee, including
the Employees listed on Schedule 3.11(a), and any other Person.

 

Section 3.12     Benefit Plans.

 

(a)     Schedule 3.12(a) lists all Transferred Entities Benefit Plans with
respect to which any Transferred Entity has or could be reasonably expected to
have any Liability and identifies each as a Newpark Retained Plan or a
Transferred Plan.

 

(b)     Schedule 3.12(b) lists all Transferred Entities Benefit Plans (i) that
are or at any time were subject to Title IV or Section 302 of ERISA or Section
412 or 4971 of the Code and (ii) in which any Transferred Employee participates
or participated while employed by the Newpark Entities, the Transferred Entities
or any ERISA Affiliate.

 

(c)     For each Transferred Plan and each Transferred Entities Benefit Plan
(excluding unwritten at-will employment arrangements) in which any Transferred
Employee participates or participated while employed by the Newpark Entities,
the Transferred Entities or any ERISA Affiliate, Newpark has delivered or made
available to Buyer, true, correct and complete copies of the following
documents, to the extent applicable: (i) currently-effective plan documents, or
in the case of an unwritten Transferred Plan, a written summary thereof, and all
associated agreements including, but not limited to, trust agreements, insurance
or group annuity contracts, other funding arrangements and related service
agreements, as well as all applicable amendments thereto; (ii) the three (3)
most recent annual reports filed on Form 5500 with the IRS; (iii) the most
recent summary plan descriptions and all associated summaries of material
modifications; (iv) the nondiscrimination, coverage and other applicable testing
performed with respect to the three (3) most recent years; (v) all filings and
correspondence with any Governmental Entity; (vi) the most recent favorable IRS
determination, advisory and/or opinion letters; (vii) the most recent
participant and fiduciary fee disclosure notices required pursuant to Sections
404(a) and 408(b)(2) of ERISA and the regulations thereunder; and (viii) the
most recent summary of benefits and coverage with respect to Transferred Plan
that are “welfare benefit plans” as defined in Section 3(1) of ERISA.

 

 

 
33

--------------------------------------------------------------------------------

 

 

(d)     No distribution with respect to a Transferred Employee of any “eligible
rollover distribution” within the meaning of Section 402(c)(4) distributed from
any Transferred Entities Benefit Plan could reasonably be expected to result in
any Liability to any Benefit Plan of the Buyer or of its Affiliates that is an
“eligible retirement plan” within the meaning of Section 402(c)(8)(B) of the
Code due to such Transferred Entities Benefit Plan’s failure to satisfy the
requirements of Section 401(a) of the Code.

 

(e)     Except as would not result in a material Liability to any Transferred
Entity:

 

(i)     (A) each Transferred Entities Benefit Plan that is intended to be
qualified under Section 401(a) of the Code is so qualified and is currently
entitled, under applicable IRS guidance, to rely on a favorable IRS
determination letter issued with respect to such plan or a favorable advisory or
opinion letter issued by the IRS to the sponsor of the volume submitter or
prototype plan adopted with respect to such Transferred Entities Benefit Plan to
that effect, and no amendment has been made nor has any event occurred (or is
reasonably expected by any Newpark Entity or any ERISA Affiliate to occur) with
respect to any such Transferred Entities Benefit Plan which would reasonably be
expected to cause the loss or denial of such qualification under Section 401(a)
of the Code and (B) each trust and group annuity contract created under any such
Transferred Entities Benefit Plan is exempt from taxation under Section 501(a)
of the Code, and nothing has occurred (or is reasonably expected by any Newpark
Entity or ERISA Affiliate to occur) that has or could reasonably be expected to
adversely affect such exemption;

 

(ii)     except as otherwise provided by this Section 3.12, (A) each Transferred
Entities Benefit Plan has been maintained, administered, operated and funded in
all material respects in accordance with its terms and in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
applicable Law, (B) each Newpark Entity, Transferred Entity, ERISA Affiliate
and, to the knowledge of Newpark, each other Person (including each fiduciary of
each Transferred Entity Benefit Plan) has properly performed all of its duties
and obligations (whether arising by operation of Law, by Contract or otherwise)
under or with respect to each Transferred Entity Benefit Plan, including all
reporting, disclosure, notification and fiduciary duties and obligations, (C)
all reports and other documents required to be filed with any Governmental
Entity or distributed to plan participants (including audits or tax returns)
have been timely filed or distributed and are accurate in all material respects,
and (D) no Transferred Entities Benefit Plan has engaged in any transaction
prohibited under the provisions of Section 4975 of the Code or Section 406 of
ERISA to which an exemption does not apply.

 

(iii)     except as set forth in Schedule 3.12(e)(iii), no Transferred Entities
Benefit Plan is or has ever been (A) subject to Title IV or Section 302 of
ERISA, or Section 412 or 4971 of the Code, (B) a “multiemployer plan” within the
meaning of Section 3(37) or 4001(a)(3) of ERISA, (C) a “multiple employer plan”
within the meaning of Section 413 of the Code, (D) a “multiple employer welfare
arrangement” within the meaning of Section 3(40) of ERISA, (E) a “welfare
benefit fund” within the meaning of Section 419 of the Code or is or was funded
by such a “welfare benefit fund”, (F) funded through a trust that is intended to
be exempt from federal income taxation pursuant to Section 501(c)(9) of the
Code, (G) a Benefit Plan for the benefit of one or more employees who perform
services outside the United States that has been adopted or maintained by any
member of the Newpark Entities or any ERISA Affiliate, whether formally or
informally, or with respect to which any member of the Newpark Entities or ERISA
Affiliate may or will have any Liability, or (H) a Benefit Plan that owns any
stock of any Newpark Entity, and neither any member of the Newpark Entities nor
any ERISA Affiliate has ever contributed to or been obligated to contribute to
any such plan;

 

 

 
34

--------------------------------------------------------------------------------

 

 

(iv)     no Transferred Entities Benefit Plan (A) has been terminated, is
intended or expected to be terminated, or has been or is expected to be the
subject of a “partial termination” within the meaning of Section 411(d)(3) of
the Code, (B) is the subject of any Legal Proceeding or Order that could be
reasonably expected to result in a termination of any Transferred Entities
Benefit Plan or trust, or (C) is or has been the subject of any “reportable
event” (as that term is defined in Section 4043 of ERISA) as to which the notice
requirement has not been waived;

 

(v)     no event or Liability or lien on assets as described in Section 4069 of
ERISA has occurred or exists in connection with any Transferred Entities Benefit
Plan;

 

(vi)     no claims (other than routine claims for benefits), lawsuits or Legal
Proceedings are pending or, to the knowledge of Newpark, threatened, and to the
knowledge of Newpark, there is no reasonable basis for any such claim, involving
any Transferred Entities Benefit Plan or the assets or fiduciaries of such a
plan nor, to the knowledge of Newpark, is there any reasonable basis for any
such claim;

 

(vii)     no Transferred Entities Benefit Plan is currently under audit,
examination or investigation (nor has notice been received of a potential audit,
examination or investigation) by the IRS, the Department of Labor or any other
Governmental Entity, and no matters are pending with respect to a Transferred
Entities Benefit Plan under the IRS Voluntary Correction Program, Audit Closing
Agreement Program or similar programs;

 

(viii)     except as set forth on Schedule 3.12(e)(viii), no existing or former
Transferred Entities Benefit Plan provides health, medical or other welfare
benefits after retirement or other termination of employment (other than for
continuation coverage required under Section 4980B(f) of the Code and Sections
601 through 608, inclusive, of ERISA or similar state Law (which provisions are
hereinafter referred to collectively as “COBRA”));

 

(ix)     except as set forth on Schedule 3.12(e)(ix), neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
by this Agreement (alone or in conjunction with any other event, including any
termination of employment on or following the Closing) will (i) entitle any
current or former manager, officer, employee, service provider or consultant of
any of the Transferred Entities to any compensation or benefit, (ii) accelerate
the time of payment or vesting, or trigger any payment or funding, of any
compensation or benefits or trigger any other material obligation under any
Transferred Entities Benefit Plan, or (iii) result in any “parachute payment”
under Section 280G of the Code for which any Transferred Entity shall have any
liability;

 

(x)     each Transferred Entities Benefit Plan that provides for “deferral of
compensation” within the meaning of the Treasury Regulations under Section 409A
of the Code is exempt from or complies with and has been administered in
compliance with the requirements of Section 409A of the Code;

 

(xi)     all contributions, premiums, Taxes and other payments required to be
made to or with respect to any Transferred Entities Benefit Plan by the terms of
such Transferred Entities Benefit Plan, applicable Law, any contractual
undertaking or otherwise have been made or paid in full or, to the extent not
required to be made or paid on or before the date hereof, are fully reflected in
the Annual Financial Statements; and

 

 

 
35

--------------------------------------------------------------------------------

 

 

(xii)     each Newpark Entity and each Transferred Entity has previously been in
compliance, in all material respects, and is currently in compliance, with the
applicable continuation requirements for the Transferred Entities Benefit Plans
that are “welfare benefit plans” as defined in Section 3(1) of ERISA. Such
compliance includes compliance with (i) COBRA, and (ii) any applicable state
statutes mandating health insurance continuation coverage for employees.

 

(f)     Each of the Transferred Entities has correctly classified all employees,
including the Employees listed on Schedule 3.11(a), and all non-employee service
providers for purposes of each such Transferred Entities Benefit Plan and all
applicable Laws.

 

(g)     Except for any other representations and warranties contained in this
Agreement expressly relating to employee benefit matters, the representations
and warranties of Newpark included in this Section 3.12 shall constitute the
sole and exclusive representations and warranties of Newpark relating to
employee benefit matters, including any matters arising under ERISA or other
applicable Laws.

 

Section 3.13     Contracts.

 

(a)     Schedule 3.13 contains a true and complete list of the following
Contracts to which any of the Transferred Entities is a party or by which it or
any of its assets or properties is bound or subject:

 

(i)     any Contracts that are material to the Business (i) for the furnishing
to any of the Transferred Entities of materials, supplies, goods, services or
equipment or (ii) concerning Intellectual Property (other than off-the-shelf,
commercially available licenses to software);

 

(ii)     any Capital Leases under which any Transferred Entity is a lessee of,
or holds, uses or operates any personal property owned by another Person;

 

(iii)     any Contract obligating any of the Transferred Entities to deliver
materials, goods, products, supplies, services or equipment that has annual
payments (or under which such payments are reasonably expected) in excess of
$100,000 per year, excluding any such Contracts which are terminable by such
Transferred Entity without penalty on notice of not more than thirty (30)
calendar days;

 

(iv)     any equity partnership, equity joint venture or other similar Contract
between a Transferred Entity and another Person;

 

(v)     any Contract relating to the acquisition or disposition of any business
(whether by merger, sale of stock, sale of assets or otherwise) relating to the
Business or any Transferred Entity entered into by any Newpark Entity or any
Transferred Entity after January 1, 2008;

 

(vi)     any Contract which restricts any of the Transferred Entities from
competing with any other Person or engaging in any line of business;

 

(vii)     any Contract (i) for the payment of compensation or benefits to or on
behalf of any employee or consultant of any of the Transferred Entities that
provides for annual payments in excess of $100,000, (ii) relating to
change-in-control, severance, transaction bonus or other bonus payments or (iii)
relating to commission payments, equity grants, equity options, or relationships
that deal with sharing of profits, losses, costs or Liabilities;

 

 

 
36

--------------------------------------------------------------------------------

 

 

(viii)     any collective bargaining agreement or other Contract with a labor
union, labor organization, workers council or similar body regarding any
Transferred Employees;

 

(ix)     any loan agreements, guarantees, indentures, mortgages, letters of
credit, Capital Leases, security agreements or other agreements or commitments
for the borrowing of money for use in the Business or the subjecting of any
assets of the Transferred Entities to a Lien (other than Permitted Liens);

 

(x)     any Contract with Newpark or any Affiliate of Newpark other than the
Transferred Entities;

 

(xi)     to the extent not included in Section 3.13(a)(i) above, any Contract
with a provider of tugs or barges; and

 

(xii)     to the extent not included in Section 3.13(a)(i) above, any Contract
that is otherwise material to the operation of the Business and was entered into
other than in the Ordinary Course of Business.

 

(b)     Each Contract required to be disclosed pursuant to this Section 3.13
(collectively, the “Material Contracts”) is in full force and effect and is a
valid and binding agreement of the Transferred Entity, as the case may be, and,
to Newpark’s knowledge, of each other party thereto. None of the Transferred
Entities or, to the knowledge of Newpark, any other party thereto is in default
or breach in any material respect under the terms of any such Material Contract
and neither any Transferred Entity nor Newpark Entity has received any notice of
termination or threatened termination of any Material Contract or is aware of
any facts or circumstances that either currently or with the passage of time
could result in a breach or default under or give rise to a right to terminate
any Material Contract. Each of the Transferred Entities has performed all
material obligations required to be performed by it to date under the Material
Contracts. Newpark has made available to Buyer complete and correct copies of
each written Material Contract.

 

Section 3.14     Taxes. Except as set forth on Schedule 3.14 (which shall
identify the respective subsection to which any disclosure pertains):

 

(a)     All Tax Returns required to be filed by the Transferred Entities (and
DFI with respect to the Transferred Entities) have been filed, and all Taxes due
with respect to such Tax Returns (whether or not shown to be due on such Tax
Return) have been paid. DFI and the Transferred Entities have made available to
Buyer copies of all Tax Returns filed for taxable periods ending on or after
December 31, 2009 and such Tax Returns are correct and complete in all material
respects.

 

(b)           (i)      None of DFI or the Transferred Entities is under audit or
examination by any Taxing Authority with respect to Taxes;

 

(ii)     there are no claims or other Legal Proceedings now pending or, to the
knowledge of Newpark, threatened against DFI or any of the Transferred Entities
with respect to any Tax;

 

(iii)     no assessment, deficiency or adjustment has been asserted by any
Taxing Authority against DFI or any of the Transferred Entities that has not
been finally resolved and satisfied;

 

 

 
37

--------------------------------------------------------------------------------

 

 

(iv)     there is not in force any waiver or agreement for any extension of time
for the assessment or payment of any Tax of or with respect to DFI or any of the
Transferred Entities;

 

(v)     there are no Liens (other than Permitted Liens) on any of the assets of
DFI or any of the Transferred Entities that arose in connection with any failure
(or alleged failure) to pay any Tax; and

 

(vi)     no claim has been made that DFI or any of the Transferred Entities has
not properly paid Taxes or filed Tax returns in a jurisdiction in which such
entity does not file a Tax Return.

 

(c)     Each of DFI and the Transferred Entities has complied, in all material
respects, with all applicable Laws relating to the withholding and payment of
all Taxes required to have been withheld and paid in connection with amounts
paid or owing to any Employee, independent contractor, creditor, stockholder, or
other third party of each Transferred Entity, and all Forms W-2 and 1099
required with respect thereto have been properly completed and timely filed.

 

(d)     None of DFI or the Transferred Entities have entered into any Tax
sharing agreement, Tax allocation agreement, Tax indemnity agreement, or similar
contract or arrangement or any current or potential contractual obligation to
indemnify any other Person with respect to Taxes that will remain in effect as
to such entity or require any payment after the Closing.

 

(e)     DFI is not a “foreign person” within the meaning of Section 1445(f)(3)
of the Code.

 

(f)     Each of the Transferred Entities is classified as a disregarded entity
for federal and applicable state income tax purposes and is a “taxable entity”
for Texas franchise tax purposes.

 

(g)     Each of the Transferred Entities or the Newpark Entities that is
required to file federal income Tax Returns has disclosed on its federal income
Tax Returns all positions taken therein with respect to the Transferred Entities
that could give rise to a substantial understatement of Tax within the meaning
of Section 6662 of the Code.

 

(h)     None of the Transferred Entities that is required to file federal income
Tax Returns, nor any of the Newpark Entities with respect to the Transferred
Entities, has participated in a reportable transaction within the meaning of
Treasury Regulations § 1.6011-4.

 

(i)     Neither DFI nor any of the Transferred Entities has made any payments,
is obligated to make any payments, or is a party to any agreement that under any
circumstances could obligate it to make any payments that are not deductible
pursuant to § 280G of the Code.

 

(j)     No Deferred Tax Liability or Deferred Tax Asset shall be included on the
Estimated Balance Sheet or the Final Balance Sheet and none of the Transferred
Entities shall have any Liability following the Closing in respect of any
Deferred Tax Liability.

 

Section 3.15     Intellectual Property.

 

(a)     Schedule 3.15(a) sets forth a true, complete and correct list of (i) all
Patents; (ii) all Trademarks; (iii) all material Software; (iv) all material
Copyrights; and (v) all Domain Names, in each case, owned, licensed or used by
the Transferred Entities (the “IP Assets”). The IP Assets constitute all
material licenses or other legally enforceable rights, title and interest to use
all patents, copyrights, trademarks, service marks, trade names, brand marks,
brand names, logos, intellectual property, software object and source code as
are necessary for the operation of the Business as currently conducted. All
necessary registration, maintenance and renewal fees currently due in connection
with the IP Assets have been made and all necessary documents, recordations and
certifications in connection with such IP Assets have been filed with the
relevant patent, copyright, trademark or other authorities in the United States
or foreign jurisdictions, as the case may be, for the purpose of maintaining
such IP Assets. All royalty payments or licensing fees to be paid to any
licensor of any of the IP Assets are current.

 

 

 
38

--------------------------------------------------------------------------------

 

 

(b)     Except as set forth on Schedule 3.15(b): (i) all of the IP Assets are
valid and subsisting and one or more of the Transferred Entities owns and
possesses good and valid legal and beneficial title to, or has a valid and
enforceable right to use pursuant to a written license agreement, each of the IP
Assets together with the goodwill associated therewith, free and clear of all
Liens other than Permitted Liens; (ii) there is no pending or, to the knowledge
of Newpark, threatened action, claim or other Legal Proceeding by a third Person
contesting the validity, enforceability, registrability, use or ownership of any
IP Asset; (iii) the Business as currently conducted and the Transferred
Entities’ use of the IP Assets are not infringing upon, misappropriating or
conflicting with, and have not infringed upon, misappropriated or conflicted
with, the Intellectual Property of any other Person and, to the knowledge of
Newpark, the IP Assets are not being and have not been infringed,
misappropriated or conflicted by any third Person; (iv) since January 1, 2008,
none of the Transferred Entities has received a written notice of any
infringement, misappropriation or conflict of the type described in the
preceding clause that has not been resolved; and (v) none of the Transferred
Entities has granted any rights or interest in any of the IP Assets owned by a
Transferred Entity to any other Person.

 

Section 3.16     Accounts Receivable. Except as set forth on Schedule 3.16(a),
the accounts receivable of the Transferred Entities included in the Net Working
Capital as of the Effective Time (a) will be valid and genuine, (b) will have
arisen solely out of bona fide sales and deliverance of goods, performance of
services and other business transactions in the Ordinary Course of Business, and
(c) will be collectible in the Ordinary Course of Business (net of any reserve
for doubtful accounts set forth in the Net Working Capital) and, to the
knowledge of Newpark, are not subject to any setoffs or counterclaims. Schedule
3.16(b) sets forth an aging schedule for the accounts receivable shown in the
Annual Financial Statements for the fiscal year ended December 31, 2013.

 

Section 3.17     Title; Condition and Sufficiency of Assets.

 

(a)     Except as set forth in Schedule 3.17(a), the Transferred Entities have
good and valid title to, or a valid leasehold interest in, all of the buildings,
fixtures, machinery, equipment, tools, barges, boats, furniture, improvements
and other properties and assets shown on the Annual Financial Statements for the
fiscal year ended December 31, 2013 or acquired after the date thereof, or
otherwise used by the Transferred Entities in connection with the operation of
the Business in the manner presently operated by the Transferred Entities, in
each case free and clear of all Liens, except for Permitted Liens. Without
limiting the generality of the immediately preceding sentence, except as set
forth in Schedule 3.17(a), none of the material properties or assets used by the
Transferred Entities in connection with the operation of the Business is owned
by any Newpark Entity or any Affiliate (including NES Mississippi) of any
Newpark Entity (other than the Transferred Entities).

 

(b)     Except as set forth in Schedule 3.17(b), the buildings, fixtures,
machinery, equipment, tools, barges, boats, furniture, improvements and other
tangible assets of the Business included in the assets of the Transferred
Entities are, in all material respects, in good operating condition and repair,
normal wear and tear excepted, and sufficient to permit their use in the
continuing operations of the Business as such operations are currently conducted
or have been conducted consistent with past practices.

 

 

 
39

--------------------------------------------------------------------------------

 

 

(c)     Except as provided in Schedule 3.17(c), the Transferred Entities’ assets
constitute all of the assets, rights, Contracts, and other properties necessary
for Buyer to operate the Business in all material respects in the manner as it
is now being conducted by the Transferred Entities.

 

(d)     Schedule 3.17(d) sets forth a list of (i) all vessels chartered by any
of the Transferred Entities and (ii) all vessels owned by any of the Transferred
Entities.

 

Section 3.18     Customers and Vendors.

 

(a)     Schedule 3.18(a) sets forth (i) each of the ten (10) largest customers
of the Business (by dollar volume of sales or services to such customers) during
the twelve (12) month period ended December 31, 2013 (collectively, the
“Material Customers”) and (ii) each of the ten (10) largest suppliers to the
Business (by dollar volume of purchases from such suppliers) during the twelve
(12) month period ended December 31, 2013 (collectively, the “Material
Vendors”).

 

(b)     Except as set forth on Schedule 3.18(b), other than actions taken in the
Ordinary Course of Business, no Material Customer or Material Vendor (i) has
terminated, cancelled, materially amended or declined to renew or continue its
relationship with the Business, or (ii) during the twelve (12) month period
ended December 31, 2013, has materially decreased (A) in the case of a Material
Customer, its purchase of any of the products or services of the Business, or
(B) in the case of a Material Vendor, its supply or provision of products,
services, supplies or materials to the Business.

 

(c)     Except as set forth on Schedule 3.18(c), Newpark has no knowledge, and
no Transferred Entity has received written notice, that any Material Customer or
Material Vendor has or intends to cancel or otherwise substantially modify its
relationship with any Transferred Entity, as applicable, or to decrease
materially or limit its services, supplies or materials, or its usage or
purchase of services or products from any Transferred Entity.

 

Section 3.19     Insurance. Schedule 3.19(a) sets forth a list of all insurance
policies, Contracts or programs of self-insurance owned or held by or for the
benefit of any Transferred Entity which cover the Business and/or the
Transferred Entities. All such insurance policies, Contracts and programs of
self-insurance are in full force and effect and are valid and enforceable. All
premiums due thereunder have been paid, and neither any Newpark Entity nor any
Transferred Entity has received written notice of cancellation or termination
with respect to any of such insurance policies, Contracts and programs of
self-insurance, other than in connection with normal renewals of any such
insurance policies, Contracts and programs of self-insurance. There is no claim
by or with respect to any Transferred Entity pending under any such policies or
Contracts as to which coverage has been questioned, denied or disputed by the
underwriters of such policies or in respect of which such underwriters have
reserved their rights. To the knowledge of Newpark, there is no threatened
termination of, premium increase with respect to, or alteration of coverage
under, any of such policies or Contracts. To the knowledge of Newpark, such
policies and Contracts are sufficient for compliance with all requirements of
applicable Law and of all Material Contracts. Schedule 3.19(b) sets forth a list
of all pending claims with respect to all such insurance policies and Contracts.

 

Section 3.20     Bank Accounts; Powers of Attorney. Schedule 3.20 sets forth the
name of each bank or other financial institution in which any of the Transferred
Entities has an account or lock box, the names of all Persons authorized to draw
thereon or to have access thereto, and the account number for each such bank
account. There are no outstanding powers of attorney executed on behalf of any
of the Transferred Entities or other similar appointment authorizing an agent of
any of the Transferred Entities to execute Contracts on its behalf.

 

 

 
40

--------------------------------------------------------------------------------

 

 

Section 3.21     Affiliated Transactions. Except as set forth on Schedule 3.21,
no director, manager, officer, equity interest owner, employee, or Affiliate of
any of the Transferred Entities, and no Affiliate or family member (whether by
blood, marriage, civil union, domestic partnership or adoption) of any such
Person, is a party to any Contract, transaction or series of transactions,
whether written or oral, with any of the Transferred Entities, or has any
interest in any property or assets that are used by the Transferred Entities in
the Business.

 

Section 3.22     Absence of Questionable Payments. Neither the Transferred
Entities, nor any manager, officer, agent or employee thereof, has, with respect
to the Business used any funds for unlawful contributions, gifts, entertainment
or other unlawful expenses related to political activity, made any unlawful
payment or unlawfully offered anything of value to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns, or violated the Foreign Corrupt Practices Act of 1977, as amended, or
any applicable Laws related or similar thereto.

 

Section 3.23     Brokers; Finders and Fees. Except for Simmons & Company
International, whose fees will be paid by Newpark, (i) none of the Newpark
Entities or Transferred Entities nor any of their respective Affiliates has
employed or engaged any investment banker, broker or finder or incurred any
liability for any investment banking, financial advisory or brokerage fees,
commissions or finders’ fees in connection with this Agreement, any of the other
Transaction Documents, or the transactions contemplated by this Agreement or any
of the other Transaction Documents and (ii) no broker, finder or investment
banker is entitled to any brokerage or finder’s fee or other commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of the Newpark Entities, the Transferred
Entities or any of their respective Affiliates. All Transaction Expenses shall
be paid by Newpark and none of Buyer or any of the Transferred Entities shall
have any Liability or responsibility with respect to any Transaction Expenses.
The Infrastructure Reimbursement, as such term is defined in the Fannett
Settlement Agreement, dated as of March 21, 2012, between NES and The Premcor
Pipeline Co., has been paid in full by NES prior to the date of this Agreement.
All transaction bonuses, change-of-control, severance, stay put, retention or
other compensatory payments or payment obligations to employees, independent
contractors or consultants of any of the Transferred Entities or the Newpark
Entities in connection with the transactions contemplated by this Agreement
(whether contingent or otherwise, and whether due before, on or after the
Closing Date), including all payments to the individuals list on Schedule
2.5(b)(iv), shall be paid in full by Newpark within fourteen (14) days following
the Closing Date, and none of Buyer or any of the Transferred Entities shall
have any Liability or responsibility with respect to any such payments or
payment obligations after Closing.

 

Section 3.24     Service Warranties and Related Liabilities. Except as set forth
in Schedule 3.24, since January 1, 2010, none of the Transferred Entities has
received any written notice of, and to the knowledge of Newpark, there are no
threatened, warranty claims relating to any of the Transferred Entities’
services.

 

Section 3.25     Capital Expenditures. Schedule 3.25 sets forth a true, correct
and complete list of all legally binding capital expenditure commitments by the
Transferred Entities. For each such capital expenditure commitment exceeding
$50,000, Schedule 3.25 also contains a reference to the Contract evidencing such
capital expenditure commitment.

 

Section 3.26     No Other Representations or Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY CONTAINED IN THIS AGREEMENT, THE ASSETS
OF THE TRANSFERRED ENTITIES ARE BEING ACQUIRED BY BUYER “AS IS” AND “WHERE IS,”
AND NONE OF NEWPARK, DFI NOR ANY OF THEIR RESPECTIVE AGENTS, AFFILIATES,
OFFICERS, DIRECTORS, MANAGERS, EMPLOYEES, OR REPRESENTATIVES, NOR ANY OTHER
PERSON, MAKES OR SHALL BE DEEMED TO MAKE ANY REPRESENTATION OR WARRANTY TO
BUYER, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, ON BEHALF OF NEWPARK, DFI OR ANY
AFFILIATE THEREOF, AND NEWPARK, DFI AND EACH OF THEIR RESPECTIVE AFFILIATES BY
THIS AGREEMENT DISCLAIM ANY OTHER REPRESENTATIONS OR WARRANTIES OF ANY KIND OR
NATURE, EXPRESS, IMPLIED, AT COMMON LAW, STATUTORY OR OTHERWISE, AS TO THE
LIABILITIES, OPERATIONS OF THE BUSINESS OR THE TRANSFERRED ENTITIES, FUTURE
REVENUES, RESULTS OF OPERATIONS OR OTHER RESULTS, THE TITLE, CONDITION, VALUE OR
QUALITY OF THE ASSETS OF THE TRANSFERRED ENTITIES, MERCHANTABILITY, USAGE,
SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO ANY OF THE
ASSETS OF THE TRANSFERRED ENTITIES.

 

 

 
41

--------------------------------------------------------------------------------

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Newpark as follows:

 

Section 4.1     Organization; Qualification. Buyer is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Delaware. Buyer has all requisite limited liability company power and
authority to own, lease and operate its properties and assets and to carry on
its business substantially as now being conducted, and is qualified to do
business and is in good standing as a foreign limited liability company in each
jurisdiction the business it is conducting, or the operation, ownership or
leasing of its properties, makes such qualification or licensing necessary.

 

Section 4.2     Authority Relative to this Agreement; Enforceability. Buyer has
the limited liability company power and authority to execute and deliver this
Agreement and the other Transaction Documents to which Buyer is or will be a
party, and to consummate the transactions contemplated by this Agreement and
such other Transaction Documents in accordance with the terms hereof and
thereof. The execution and delivery of this Agreement and the other Transaction
Documents to which Buyer is or will be a party and the performance by Buyer of
its obligations hereunder and thereunder and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all requisite limited liability company action on the part of
Buyer. This Agreement has been duly and validly executed and delivered by Buyer
and, assuming the due authorization, execution and delivery of this Agreement by
the Newpark Entities, constitutes a valid and binding agreement of Buyer,
enforceable against Buyer in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency and other laws affecting
the rights of creditors generally and except that equitable remedies may be
granted only in the discretion of a court of competent jurisdiction. As of the
Closing, each of the Transaction Documents (other than this Agreement) will be
duly and validly executed by Buyer (as applicable) and, assuming the due
authorization, execution and delivery of such Transaction Documents by the
Newpark Entities (as applicable), will constitute the valid, legal and binding
agreement of Buyer (as applicable), enforceable against Buyer in accordance with
its terms, except as such enforcement may be limited by bankruptcy, insolvency
and other laws affecting the rights of creditors generally and except that
equitable remedies may be granted only in the discretion of a court of competent
jurisdiction.

 

Section 4.3     Consents and Approvals; No Violations. No Consent is required to
be obtained from, or given to, any Governmental Entity on the part of Buyer for
or in connection with the execution, delivery and performance by Buyer of this
Agreement, and the other Transaction Documents to which Buyer is or will be a
party, or the consummation by Buyer of the transactions contemplated hereby or
thereby, except (i) compliance with any applicable requirements of the HSR Act
and (ii) as set forth on Schedule 4.3. Assuming compliance with the items
described in clauses (i) and (ii) of the preceding sentence, and except as set
forth on Schedule 4.3, neither the execution, delivery and performance of this
Agreement by Buyer, and the other Transaction Documents to which Buyer is or
will be a party, nor the consummation by Buyer of the transactions contemplated
by this Agreement and the other Transaction Documents will (A) conflict with or
result in any breach, violation or infringement of any provision of the
Governing Documents of Buyer, (B) result in a breach or violation of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to the creation of any Lien or any right of termination, amendment,
modification, cancellation or acceleration) or require the Consent of or other
action by any Person under, any of the terms, conditions or provisions of any
Contract or Order, arbitration award, judgment or decree or other instrument
binding on Buyer, or (C) violate, in any material respect, any Law applicable to
Buyer or any of its properties or assets.

 

 

 
42

--------------------------------------------------------------------------------

 

 

Section 4.4     Financing. 

 

(a)     Buyer has delivered to Newpark correct and complete copies of (i) the
commitment letter, dated as of February 10, 2014, from the Investors to Buyer,
pursuant to which the Investors have committed, subject to the terms and
conditions thereof, to provide equity financing in the amounts set forth therein
in connection with the transactions contemplated by this Agreement, and (ii) the
commitment letter, dated as of February 10, 2014, from Fifth Third Bank (the
“Lender”) to Buyer (the “Debt Financing Commitment Letter” and together with the
letter referred to in clause (i) of this Section 4.4(a), the “Financing
Commitments”), pursuant to which such financial institution has committed,
subject to the terms and conditions thereof, to provide debt financing in the
amounts set forth therein in connection with the transactions contemplated by
this Agreement (together with the equity financing referred to in clause (i) of
this Section 4.4(a), the “Financing”).

 

(b)     Prior to the date of this Agreement, none of the Financing Commitments
has been amended or modified, and the respective commitments contained in the
Financing Commitments have not been withdrawn or rescinded in any respect. Each
of the Financing Commitments, in the form so delivered, is in full force and
effect as of the date of this Agreement and constitutes a legal, valid and
binding obligation of Buyer and, to the knowledge of Buyer, the other parties
thereto. The obligations to make the Financing available to Buyer pursuant to
the terms of the Financing Commitments are not subject to any conditions other
than the conditions set forth in the Financing Commitments. As of the date of
this Agreement, (i) none of the Financing Commitments has been supplemented,
modified or amended in any material respect, (ii) no event has occurred which,
with or without notice, lapse of time or both, would constitute a default or
breach on the part of Buyer under any term or condition of the Financing
Commitments and (iii) the commitments contained in the Financing Commitments
have not been withdrawn, terminated or rescinded. Buyer (x) is not aware of any
fact or occurrence that makes any of the assumptions, or the representations or
warranties of Buyer, in any of the Financing Commitments inaccurate in any
material respect, (y) has no reason to believe that it will be unable to satisfy
on a timely basis any term or condition of closing to be satisfied by it or its
Affiliates contained in the Financing Commitments and (z) has no reason to
believe that any portion of the Financing required to consummate the
transactions contemplated hereby will not be made available to Buyer on the
Closing Date. Buyer has fully paid any and all commitment fees or other fees
required by the Financing Commitments to be paid by it on or prior to the date
of this Agreement and shall in the future pay any such fees as they become due.
Subject to the terms and conditions of the Financing Commitments, the net
proceeds of the Financing, if and when funded, together with other financial
resources of Buyer including cash on hand, will in the aggregate provide Buyer
with financing at Closing sufficient to satisfy all of Buyer’s obligations at
Closing under this Agreement, including the consummation of the transactions
contemplated by this Agreement upon the terms set forth herein, including the
payment of the Purchase Price and all related fees and expenses associated with
such transactions.

 

Section 4.5     Buyer Guaranty. The Buyer Guaranty is in full force and effect
and is a valid and binding obligation of the parties thereto, enforceable
against such parties in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency and other laws affecting the rights of
creditors generally and except that equitable remedies may be granted only in
the discretion of a court of competent jurisdiction.

 

 

 
43

--------------------------------------------------------------------------------

 

 

Section 4.6     Investment Representations.

 

(a)     The Transferred Interests being acquired by Buyer pursuant to this
Agreement are solely for Buyer’s own account and for investment purposes only
and Buyer has no present intention of distributing, selling, or otherwise
disposing of such securities in connection with a distribution within the
meaning of the Securities Act or the securities Laws of any state.

 

(b)     Buyer is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated pursuant to the Securities Act.

 

(c)     Buyer acknowledges and confirms that it understands that the investment
in the Transferred Interests involves certain business and other risks and that
Buyer has such knowledge and experience in financial and business matters that
it is capable of evaluating the merits and risks of the proposed investment in
the Transferred Interests.

 

(d)     Buyer understands that the Transferred Interests have not been
registered under the Securities Act or the applicable securities Laws of any
state and, accordingly, must be held indefinitely unless a subsequent
disposition thereof is registered under the Securities Act and applicable state
securities Laws or is exempt from such registration.

 

(e)     In connection with the acquisition of the Transferred Interests
hereunder, Buyer has had the opportunity to examine the Transferred Entities,
their operations, and their financial condition, and has had access to
information with respect to the Transferred Entities and their businesses in
order to make an evaluation thereof. In connection with the acquisition of the
Transferred Interests hereunder, Buyer has had the opportunity to ask questions
of and receive answers from directors, managers, officers, employees and
representatives of the Newpark Entities and Transferred Entities concerning the
Transferred Entities and to obtain additional information about the Transferred
Entities in connection with Buyer’s evaluation thereof. The investment decision
of Buyer to acquire the Transferred Interests has been based upon the evaluation
made by Buyer of the Transferred Entities and the representations and warranties
of Newpark in this Agreement. In evaluating the suitability of an investment in
the Transferred Entities, Buyer has not been furnished and has not relied upon
any representations or warranties (whether oral or written) other than the
representations and warranties of Newpark contained in this Agreement.

 

(f)     BUYER HEREBY ACKNOWLEDGES (i) PRIOR RECEIPT OF THE WRITTEN MATERIALS
TITLED DESCRIPTIVE MEMORANDUM DATED MAY 2013 AND MANAGEMENT PRESENTATION DATED
AUGUST 2013, WHICH DESCRIPTIVE MEMORANDUM CONTAINS PROJECTIONS AND FORWARD
LOOKING INFORMATION, AND (ii) EXCEPT AS MAY BE EXPRESSLY SET FORTH IN THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE III OF THIS AGREEMENT, THAT
THE NEWPARK ENTITIES MAKE NO REPRESENTATION OR WARRANTY WITH RESPECT TO THE
CONTENTS OF THE DESCRIPTIVE MEMORANDUM.

 

Section 4.7     Brokers; Finders and Fees. Neither Buyer nor any of its
Affiliates has employed or engaged any investment banker, broker or finder or
incurred any liability for any investment banking, financial advisory or
brokerage fees, commissions or finders’ fees in connection with this Agreement,
any of the other Transaction Documents, or the transactions contemplated by this
Agreement or any of the other Transaction Documents, and no broker, finder or
investment banker is entitled to any brokerage or finder’s fee or other
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Buyer or its Affiliates.

 

 

 
44

--------------------------------------------------------------------------------

 

 

ARTICLE V

COVENANTS OF THE PARTIES

 

Section 5.1     Access. 

 

(a)     From the date of this Agreement until the earlier of the Closing or the
termination of this Agreement, the Newpark Entities shall, and shall cause each
of the Transferred Entities and their respective representatives to: (i) afford
Buyer and its representatives reasonable access to the Books and Records,
properties (real and personal), assets and designated personnel of the
Transferred Entities; (ii) furnish Buyer and its representatives with such
additional financial, operating, employment and other data and information
within the control of the Newpark Entities or the Transferred Entities as Buyer
or any of its representatives may reasonably request; and (iii) instruct the
representatives of the Newpark Entities and the Transferred Entities to
cooperate with Buyer in its investigation of the Transferred Entities and the
Business; provided, however, that any such investigation shall be conducted
during normal business hours after first obtaining the consent of Newpark, under
the supervision of Newpark’s personnel and in such a manner as not to
unreasonably interfere with the normal operations of the Business. All
information provided to Buyer and its representatives in accordance with this
Agreement, including this Section 5.1, shall, prior to the Closing, be held by
Buyer and its representatives in accordance with, shall be considered
“Evaluation Material” under, and shall be subject to the terms of, the
Confidentiality Agreement. All requests for information made pursuant to this
Section 5.1 shall be submitted or directed exclusively to Mark J. Airola of
Newpark or such other individual as may be designated by Newpark. Prior to the
Closing, without the prior written consent of Newpark, Buyer shall not, either
directly or indirectly through its Affiliates and representatives, contact any
of the following Persons to discuss the Transferred Entities or the transactions
contemplated by this Agreement: (x) any of the Transferred Entities’ suppliers,
vendors, lessors, or customers; and (y) the Texas Railroad Commission, Texas
Commission on Environmental Quality, the Strategic Petroleum Reserve and
Department of Energy (including former employees thereof), and Sandia National
Laboratories.

 

(b)     Subject to Section 5.1(a) and Section 5.1(c), from the date of this
Agreement until the earlier of the Closing or the termination of this Agreement,
the Newpark Entities shall, and shall cause each of the Transferred Entities to,
coordinate with Buyer to allow Buyer to conduct its review of the environmental
condition of the assets of the Transferred Entities. Without limiting the
generality of the immediately preceding sentence, subject to the provisions of
any Leases, upon prior notice, the Newpark Entities shall permit, and shall
cause the Transferred Entities to permit, Buyer and its representatives access
to the Owned Real Property and Leased Real Property to perform Phase I
environmental site assessment thereof, provided that neither Buyer nor its
representatives may perform any Phase II environmental site assessment or any
other invasive sampling, or testing (other than such assessments, sampling or
testing initiated prior to the date of this Agreement) of any soil, groundwater
or other environmental media without the prior written consent of Newpark.

 

(c)     BUYER SHALL PROTECT, DEFEND, INDEMNIFY AND HOLD THE NEWPARK INDEMNITEES
AND THE TRANSFERRED ENTITIES HARMLESS FROM AND AGAINST ANY AND ALL DAMAGES,
LOSSES AND CLAIMS OF ANY TYPE OR CAUSE (UNLESS ARISING FROM THE NEGLIGENCE OF
ANY NEWPARK ENTITY OR TRANSFERRED ENTITY), ARISING FROM THE ACTS OR OMISSIONS OF
BUYER, BUYER’S AFFILIATES OR ANY PERSON ACTING ON BUYER’S OR ITS AFFILIATE’S
BEHALF IN CONNECTION WITH ANY DUE DILIGENCE CONDUCTED PURSUANT TO OR IN
CONNECTION WITH THIS AGREEMENT, INCLUDING ANY SITE VISITS.

 

 

 
45

--------------------------------------------------------------------------------

 

 

(d)     From the date of this Agreement until the earlier of the Closing or the
termination of this Agreement, Buyer shall comply in all material respects with
all written rules, regulations, policies and instructions issued by any
Transferred Entity and provided to Buyer regarding Buyer’s actions while upon,
entering or leaving any Owned Real Property or Leased Real Property, including
any insurance requirements that any Transferred Entity may impose on contractors
authorized to perform work on any property owned or operated by any Transferred
Entity.

 

(e)     After the Closing, Buyer shall, and shall cause the Transferred Entities
and each of their respective representatives to, afford Newpark and its
representatives access, at reasonable times during normal business hours after
first obtaining the consent of Buyer, to the books and records, work papers,
account records, and related financial information of the Transferred Entities
with respect to all Pre-Closing Tax Periods and furnish Newpark and its
representatives with, and make designated personnel of Buyer and the Transferred
Entities reasonably available to discuss, such additional financial, operating
and other data and information as Newpark may reasonably request in order to
prepare its Tax Returns and other documents, financial statements and reports
required to be filed by it with, or in connection with any action, investigation
or Tax examination by, any Governmental Entity. All requests for information
made pursuant to this Section 5.1(e) shall be directed to a designated officer
of Buyer or such other individual as may be designated by Buyer.

 

(f)     After the Closing, Newpark shall, and shall cause its Affiliates and
each of their respective representatives to, afford Buyer, the Transferred
Entities and their respective representatives access, at reasonable times during
normal business hours after first obtaining the consent of Newpark, to the books
and records, work papers, accounting records and related financial information
of Newpark with respect to all Pre-Closing Tax Periods and furnish Buyer, the
Transferred Entities and their respective representatives with, and make
designated personnel of Newpark and its Affiliates reasonably available to
discuss, such additional financial, operating and other data and information as
Buyer may reasonably request in order to prepare the Final Closing Statement and
the Final Net Working Capital, their Tax Returns and other documents, financial
statements and reports reasonably related to the determination of the Final
Purchase Price or required to be filed by them with, or in connection with any
action, investigation or tax examination by, any Governmental Entity. All
requests for information made pursuant to this Section 5.1(f) shall be directed
to the Chief Financial Officer of Newpark or such other individual as may be
designated by Newpark.

 

Section 5.2     Consents; Cooperation. From the date of this Agreement until the
earlier of the Closing or the termination of this Agreement, the Newpark
Entities shall, and shall cause the Transferred Entities to, give all notices,
make all filings and use their commercially reasonable efforts to provide or
obtain all Consents listed on Schedule 3.4. To the extent any such notice,
filing or Consent is not obtained, made or given, as applicable, on or prior to
the Closing, Newpark and Buyer shall cooperate reasonably with each other after
the Closing to give such notice, make such filing and obtain such Consent as
promptly as practicable.

 

Section 5.3     Regulatory Filings; Cooperation.

 

(a)     Each of Newpark and Buyer shall file, or cause to be filed, within ten
(10) Business Days following the date of this Agreement with the Department of
Justice (“DOJ”) and the Federal Trade Commission (“FTC”) the notification and
report form required for the transactions contemplated hereunder by the HSR Act,
requesting early termination of the waiting period thereunder. Newpark and Buyer
shall use commercially reasonable efforts to coordinate their initial filing of
the notification and report form so that such filings are made simultaneously.
Each of the Parties further agrees to use commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable to consummate and make effective as
promptly as practicable the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
ARTICLE VII) and to cooperate with the other in connection with the foregoing,
including using commercially reasonable efforts (i) to supply promptly any
additional information or documentary material that may be requested by a
Governmental Entity, including the DOJ or the FTC, (ii) to obtain all other
Consents that are required to be obtained under any Law, (iii) to contest,
resist, lift or rescind any injunction or restraining order or other Order
adversely affecting the ability of the Parties to consummate the transactions
contemplated by this Agreement, (iv) to effect as promptly as practicable all
necessary registrations, filings and responses to requests for additional
information or documentary material from a Governmental Entity, if any, and (v)
to fulfill (but not waive) all conditions to this Agreement. Buyer and Newpark
shall each pay, or reimburse the other, fifty percent (50%) of any filing fees
in connection with the filings required under the HSR Act.

 

 

 
46

--------------------------------------------------------------------------------

 

 

(b)     Further, and without limiting the generality of any provision in this
Section 5.3, each of the Parties shall promptly (i) furnish to the other such
necessary information and reasonable assistance as the other Party may
reasonably request in connection with the obligations set forth in Section
5.3(a), (ii) inform the other Party of any communication from any Governmental
Entity regarding any of the transactions contemplated by this Agreement, and
(iii) provide counsel for the other Party with copies of all filings made by
such Party, and all correspondence between such Party (and its advisors) with
any Governmental Entity and any other information supplied by such Party to a
Governmental Entity or received from a Governmental Entity in connection with
the transactions contemplated by this Agreement; provided, however, that
materials may be redacted (x) to remove any references concerning the valuation
of the Business and the Transferred Entities, and (y) as necessary to comply
with contractual obligations. Each Party shall, subject to applicable Law,
permit counsel for the other Party to review in advance, and consider in good
faith the views of the other Party in connection with, any proposed written
communication to any Governmental Entity in connection with the transactions
contemplated by this Agreement. If a Party intends to participate in any
substantive meeting or discussion, either in person or by telephone, with the
FTC, DOJ or any other Governmental Entity in connection with the transactions
contemplated by this Agreement, it shall give the other Party reasonable advance
notice of, and the opportunity to participate in, such meeting or discussion.

 

(c)     Subject to the provisions of Section 5.3(d), Buyer shall take whatever
action is reasonably necessary to (i) obtain the HSR Approval prior to the
Termination Date, (ii) avoid, resist or resolve any objections that may be
asserted by the FTC, DOJ or other Governmental Entity with respect to the
transactions contemplated by this Agreement, and (iii) contest and resist any
Legal Proceeding instituted or threatened to be instituted by any Governmental
Entity challenging the transactions contemplated by this Agreement as violative
of any antitrust, competition or trade regulation Law, including agreeing with
any Governmental Entity to take any or all of the following actions: (A) sell or
otherwise dispose of, or hold separate and agree to sell or otherwise dispose
of, assets, categories of assets or businesses of the Transferred Entities,
Buyer or Offshore Cleaning Systems, LLC (“OCS”); (B) terminate, modify or extend
any existing relationships and contractual rights and obligations of the
Transferred Entities, Buyer or OCS; (C) establish or create any relationships
and contractual rights and obligations of the Transferred Entities, Buyer or
OCS; (D) terminate any relevant venture or other arrangement; or (v) effectuate
any other change or restructuring of the Transferred Entities, Buyer or OCS
(and, in each case, to enter into agreements or stipulate to the entry of an
order or decree or file appropriate applications with the FTC, DOJ or other
Governmental Entity) (each, a “Divestiture” and any such assets, businesses,
relationships, contractual rights and obligations, ventures or other
arrangements, “Divested Assets”). Buyer may condition any such agreement or
action on the consummation of the transactions contemplated by this Agreement.
In addition, Buyer shall, subject to the provisions of Section 5.3(d), take such
action as may be required by any federal or state court of the United States
under any antitrust, competition or trade regulation Law, in any action brought
by a Governmental Entity challenging the transactions contemplated by this
Agreement as violative of any antitrust, competition or trade regulation Laws,
including any one or more Divestitures, in order to avoid the entry of any
preliminary or permanent injunction or other preliminary or permanent Order that
would, under any antitrust, competition or trade regulation Law, restrain,
enjoin or otherwise prevent the consummation of the transactions contemplated by
this Agreement, and in the event that any such permanent or preliminary
injunction or other Order is entered or becomes reasonably foreseeable to be
entered in any proceeding that would make consummation of the transactions
contemplated hereby in accordance with the terms of this Agreement unlawful or
that would restrain, enjoin or otherwise prevent or materially delay the
consummation of the transactions contemplated by this Agreement, Buyer shall,
subject to the provisions of Section 5.3(d), take promptly such steps as
necessary to vacate, modify or suspend such injunction or Order so as to permit
such consummation prior to the Termination Date. In the event that any
Governmental Entity with the authority to clear or approve the transactions
contemplated by this Agreement issues or is likely to issue an Order not
clearing or approving such transactions under any antitrust, competition or
trade regulation Law, Buyer shall, subject to the provisions of Section 5.3(d),
take such action, including any one or more Divestitures, as may be necessary to
avoid, resist, dissolve, reverse or resolve such action prior to the Termination
Date. Buyer shall be entitled to direct any proceedings or negotiations with any
Governmental Entity to the extent, and only to the extent, relating to any
Divestitures, provided that it shall allow Newpark to participate in each and
every communication with Governmental Entities relating to any Divestitures.

 

 

 
47

--------------------------------------------------------------------------------

 

 

(d)     The obligations of Buyer to undertake any Divestiture or other action
pursuant to Section 5.3(c) above shall be subject to the provisions of this
Section 5.3(d). In the event any Governmental Entity shall require a Divestiture
in order to (i) obtain HSR Approval or (ii) avoid the entry of, or to effect the
dissolution of, any permanent or preliminary injunction or other Order in any
suit or proceeding under any antitrust, competition or trade regulation Law,
(collectively, a “Governmental Consent”), the following terms shall be
applicable:

 

(i)     If the Agreed Value of the Divested Assets is less than $4,000,000,
Buyer shall assume all risks and responsibilities for such Divestiture as
necessary in order to obtain the required Governmental Consent and the Purchase
Price shall not be adjusted because of any required Divestiture.

 

(ii)     If the Agreed Value of the Divested Assets is equal to or greater than
$4,000,000 and less than $10,000,000, Buyer shall assume all risks and
responsibilities for such Divestiture as necessary in order to obtain the
required Governmental Consent; provided, however, that the Purchase Price shall
be reduced by the amount of the Agreed Value in excess of $4,000,000.

 

(iii)     If the Agreed Value of the Divested Assets is equal to or greater than
$10,000,000, then Buyer shall have the option to terminate this Agreement and
the transactions contemplated by this Agreement by providing Newpark written
notice, within fifteen (15) days of the date upon which the Agreed Value of the
Divested Assets is finally determined in accordance with this Section 5.3, of
Buyer’s election to either continue with the transactions contemplated by this
Agreement or to terminate this Agreement. If Buyer fails to timely provide such
notice to Newpark, this Agreement shall be deemed to have been terminated,
without any further action of any Party hereto, pursuant to Section 9.1(e)
below. If Buyer timely notifies Newpark of Buyer’s election to continue with the
transactions contemplated by this Agreement, Buyer shall assume all risks and
responsibilities for such Divestiture as necessary in order to obtain the
required Governmental Consent; provided, however, that the Purchase Price shall
be reduced by the amount of $6,000,000.

 

 

 
48

--------------------------------------------------------------------------------

 

 

(iv)     Notwithstanding anything to the contrary in this Section 5.3 or
elsewhere in this Agreement, in no event shall Buyer be required to agree to or
effect a Divesture of any of (A) the Big Hill Facilities, (B) the Fannett, Texas
facilities, (C) the Port Fourchon, Louisiana facilities, (D) the Venice,
Louisiana facilities, or (E) the Port Arthur, Texas facilities (each, a “Core
Asset” and, collectively, the “Core Assets”) and, in the event that the FTC,
DOJ, any federal or state court of the United States or any other Governmental
Entity propose or instruct Buyer or the Transferred Entities to effect a
Divestiture of any Core Asset, then Buyer shall have the option to terminate
this Agreement and the transactions contemplated by this Agreement by providing
Newpark written notice, within twenty (20) days of Buyer’s receipt of such
proposal or instruction, of Buyer’s election to either continue with the
transactions contemplated by this Agreement or to terminate this Agreement. If
Buyer fails to timely provide such notice to Newpark, this Agreement shall be
deemed to have been terminated, without any further action of any Party hereto,
pursuant to Section 9.1(e) below. If Buyer timely notifies Newpark of Buyer’s
election to continue with the transactions contemplated by this Agreement, Buyer
shall assume all risks and responsibilities for such Divestiture as necessary in
order to obtain the required Governmental Consent and the Purchase Price shall
be reduced, if at all, in accordance with Sections 5.3(d)(i) through (iii)
above.

 

(e)     For purposes of this Agreement, the “Agreed Value” of any Divested Asset
shall be the amount equal to: (A) (x) the number obtained by dividing
$100,000,000 by the LTM EBITDA multiplied by (y) the Divested Asset EBITDA (the
“EBITDA Method”), or (B) if the Divested Asset is a property or asset of the
Transferred Entities, Buyer or OCS for which the Parties reasonably determine
that the EBITDA Method will not result in a fair determination of the Agreed
Value, Buyer may calculate the Agreed Value utilizing a discounted cash flow
analysis based upon the present value of the estimated future cash flows from
such Divested Asset over a ten (10) year period beginning January 1, 2014 and
ending December 31, 2023, using a discount rate of ten percent (10%) per annum
(the “DCF Method”). If a Divestiture is required to obtain any necessary
Governmental Consent, promptly following the determination that such Divestiture
is required Buyer shall provide written notice to Newpark (a “Divestiture
Notice”) which shall identify the proposed Divested Assets and set forth Buyer’s
calculation of the Agreed Value relating to such assets. Newpark shall have ten
(10) calendar days following the receipt of such Divestiture Notice to review
the calculation of the Agreed Value. If Newpark and Buyer are unable to agree on
the calculation of such Agreed Value, such dispute shall be resolved as follows:
(i) if the Agreed Value was determined on the basis of the EBITDA Method, any
such dispute shall be submitted to the Accounting Arbitrator selected in the
manner provided in Section 2.4(e), and (ii) if the Agreed Value was determined
on the basis of the DCF Method, any such dispute shall be submitted to a
valuation expert mutually acceptable to Buyer and Newpark who shall determine
the Agreed Value in accordance with the DCF Method. If Buyer and Newpark are
unable to mutually agree upon a valuation expert within twenty (20) calendar
days following the receipt of such Divestiture Notice, Newpark and Buyer shall
each select a valuation expert, and the two valuation experts shall select a
third valuation expert who will determine, on its own, the Agreed Value of such
Divested Asset in accordance with the preceding sentence. Any costs and expenses
of an Accounting Arbitrator or valuation experts shall be shared equally by
Newpark and Buyer.

 

(f)     For purposes hereof, “Divested Asset EBITDA” shall mean the net income
of the Divested Asset plus interest expense, federal, state and local taxes
based on income, depreciation and amortization of the Divested Asset for the
twelve month period ended December 31, 2013 as reflected in the Annual Financial
Statements and the accounting records used in the preparation of such financial
statements, less the amount of general and administrative expenses allocable to
such Divested Asset in proportion to the relative revenue contributions of the
Divested Asset during such period to the extent not otherwise taken into account
in the determination of the net income of the Divested Asset.

 

 

 
49

--------------------------------------------------------------------------------

 

 

(g)     For purposes of this Agreement, “LTM EBITDA” means, subject to the
adjustments below, an amount equal to the combined net income, calculated in
accordance with GAAP consistently applied, plus interest expenses, federal,
state and local taxes based on income, depreciation and amortization of the
Transferred Entities for the twelve (12) calendar month period ending
December 31, 2013. In calculating the LTM EBITDA, the Parties agree to the
following adjustments: (A) asset impairments and similar non-cash charges shall
be disregarded; and (B) any extraordinary, non-recurring and unusual gains,
losses, or expenses on sales of assets or businesses shall be disregarded.

 

(h)     From the date of this Agreement through the date of termination of the
required waiting period under the HSR Act, the Parties shall use their
commercially reasonable efforts to not take any action that could reasonably be
expected to hinder or delay the obtaining of any HSR Approval.

 

Section 5.4     Further Assurances. If at any time after the Closing any further
reasonable action is necessary or desirable to carry out the purposes and
intents of this Agreement, each of the Parties will take such further action
(including the execution and delivery of such further instruments and documents)
as any other Party reasonably may request, all at the requesting Party’s expense
(unless the requesting Party is entitled to indemnification therefor under
ARTICLE VIII).

 

Section 5.5     Conduct of Business.

 

(a)     From the date of this Agreement until the earlier of the Closing or the
termination of this Agreement, except as otherwise specifically required under
this Agreement, required by Law, or with the prior written consent of Buyer
(which consent shall not be unreasonably withheld or delayed), the Newpark
Entities shall cause each of the Transferred Entities to:

 

(i)     conduct the Business in the Ordinary Course of Business; and

 

(ii)     use commercially reasonable efforts to maintain and preserve intact the
Transferred Entities’ respective business organizations and goodwill, keep
available the services of their respective present officers and employees, and
preserve the goodwill and business relationships with customers, suppliers,
lessors, licensors, Governmental Entities and others having business
relationships with them.

 

(b)     From the date of this Agreement until the earlier of the Closing or the
termination of this Agreement, except as otherwise specifically required under
this Agreement or required by Law, without the prior written consent of Buyer
(which consent shall not be unreasonably withheld or delayed), the Newpark
Entities shall not cause, authorize or permit the Transferred Entities to take
any of the following actions:

 

(i)     amend or propose to amend their respective Governing Documents, split,
subdivide, combine or reclassify their outstanding equity interests, or
purchase, redeem or otherwise acquire or dispose directly or indirectly any
equity interests or securities of any Transferred Entity;

 

(ii)     issue, sell, transfer, pledge, dispose of, encumber or agree to issue,
sell, transfer, pledge, dispose of, or encumber, any equity securities, or any
options, warrants or rights of any kind with respect thereto;

 

(iii)     sell, assign, transfer, lease, license, pledge, dispose of or encumber
(including by the imposition of a Lien, other than a Permitted Lien) any assets,
properties (whether real, personal, tangible or intangible), rights or
businesses, other than sales or dispositions of assets in the Ordinary Course of
Business consistent with past practice that do not constitute a sale of a
business, product line, business unit or business operation;

 

 

 
50

--------------------------------------------------------------------------------

 

 

(iv)     enter into any transaction for, or make, any acquisition of or
investment in any businesses, material assets, product lines, business units,
business operations, stock or other properties, other than acquisitions in the
Ordinary Course of Business;

 

(v)     adopt, enter into, terminate or amend any employment, bonus, severance,
profit sharing, incentive, special pay arrangement or other similar arrangements
or agreements with any employee except (A) as required by applicable Law, (B) as
required by contractual arrangements in effect as of the date of this Agreement,
or (C) as required by Section 6.2(g);

 

(vi)     increase the compensation or benefits of any Transferred Employee,
except (A) as required pursuant to contractual arrangements in effect as of the
date of this Agreement, or (B) as required by applicable Law;

 

(vii)     adopt a plan or agreement of complete or partial liquidation,
dissolution, restructuring, merger, consolidation, recapitalization or other
reorganization of any of the Transferred Entities;

 

(viii)     settle, release, waive or compromise any material Legal Proceeding or
settle, release, waive or compromise any material right or claim;

 

(ix)     make any change to an accounting method for Tax purposes for any of the
Transferred Entities or make any Tax election for any Transferred Entity other
than in accordance with past practice, except in each case as required by GAAP
or applicable Law;

 

(x)     except as may be required as a result of a change in Law or in GAAP,
change any of the financial accounting principles or practices of the
Transferred Entities;

 

(xi)     make any single capital expenditure or commitment in excess of
$100,000, or aggregate capital expenditures and commitments in excess of
$250,000 (on a consolidated basis), including such capital expenditures for
additions to property or equipment;

 

(xii)     incur any Indebtedness or make any loans or equity investments;

 

(xiii)     cancel, delay or postpone any capital expenditure;

 

(xiv)     enter into any Contract which would constitute a Material Contract, or
terminate or waive any material provision of, amend or otherwise modify any
material provision of, a Material Contract; and

 

(xv)     authorize any of, or commit to do or enter into any binding Contract
with respect to any of the foregoing actions in this Section 5.5(b).

 

Notwithstanding anything in this Section 5.5 to the contrary, Newpark and its
Subsidiaries shall have the right, prior to the Closing, to remove from any
Transferred Entity all cash and cash equivalents (other than restricted cash) in
the manner as determined by Newpark (including by means of dividends, the
creation or repayment of intercompany debt or otherwise.

 

 

 
51

--------------------------------------------------------------------------------

 

 

Section 5.6     Notification of Certain Matters; Supplement to Newpark
Disclosure Schedule. Prior to the Closing, each Party shall give prompt written
notice to the other Parties of (a) any development or event that would cause any
of the conditions set forth in Section 7.1 to not be satisfied, (b) any failure
by such Party to comply with or satisfy any covenant, agreement or condition to
the Closing to be complied with or satisfied by it under this Agreement or (c)
any development or event that would cause any of the representations and
warranties of such Party set forth in this Agreement to not be true and correct
in all respects at and as of the Closing as though such representations and
warranties had been made at and as of the Closing (except for representations
and warranties that expressly address matters only as of a particular date or
only with respect to a specific period of time). In the case of any matter
disclosed by the Newpark Entities pursuant to clause (c) of the immediately
preceding sentence, (i) if the development or event (individually or
collectively with all other such developments and events) would not cause the
condition set forth in Section 7.2(a) to not be satisfied, then the notice
delivered by the Newpark Entities pursuant to this Section 5.6 shall be deemed
to have amended the Newpark Disclosure Schedule, to have qualified the
representations and warranties of Newpark contained in ARTICLE III, and to have
cured any breach thereof that otherwise might have existed under this Agreement
by reason of such disclosed development or event, and (ii) if the development or
event (individually or collectively with all other such developments and events)
would cause the condition set forth in Section 7.2(a) to not be satisfied, then
the notice delivered by the Newpark Entities pursuant to this Section 5.6 shall
not be deemed to have amended the Newpark Disclosure Schedule in any respect,
nor to have qualified or otherwise impacted in any respect the representations
and warranties of Newpark contained in ARTICLE III, nor to have cured or
otherwise diminished any breach thereof that might exist under this Agreement by
reason of such disclosed development or event.

 

Section 5.7     Non-Competition; Non-Solicitation. 

 

(a)     For the period commencing on the Closing Date and ending on the earlier
of (i) the fifth anniversary of the Closing Date or (ii) a Newpark Change of
Control (the “Restricted Period”) neither Newpark nor any of its Subsidiaries
shall, except as permitted by this Section 5.7(a), engage in the business of
providing environmental services in the United States (including the States of
Alabama, Mississippi and Texas, and each of the Louisiana parishes listed on
Schedule 5.7(a)) or the Gulf of Mexico, including any waste management,
collection, receiving, transferring, processing or disposal services that are,
in any material respect, similar to or competitive with, the Business as being
conducted by the Transferred Entities on the Closing Date (the “Covered
Business”). This Section 5.7(a) shall cease to be applicable to any Person at
such time as it is no longer an Affiliate or Subsidiary of Newpark.

 

(b)     Notwithstanding the provisions of Section 5.7(a), nothing in this
Agreement shall preclude, prohibit or restrict Newpark or any of its Affiliates
or Subsidiaries from (i) acquiring, owning or holding up to 5% of the
outstanding securities of any entity whose securities are listed and traded on a
national securities exchange or market or any securities required to be
registered under the Securities Exchange Act of 1934; or (ii) engaging in any
manner in any business activity that would otherwise violate this Section 5.7
that is acquired from any Person (an “Acquired Business”) or is carried on by
any Person that is acquired by or combined with Newpark or a Subsidiary of
Newpark at any time during the Restricted Period (an “Acquired Company”);
provided, that, if the aggregate consolidated revenues of the Acquired Business
or the Acquired Company attributable to the Covered Business for the fiscal year
ending prior to the completion of such purchase or acquisition is in excess of
5% of the consolidated revenues of Newpark and its Subsidiaries for the fiscal
year ending prior to such purchase or acquisition (the “Divestiture Threshold”),
then, as soon as promptly practicable, Newpark or such Subsidiary shall dispose
of all or a portion of the Acquired Business or the Acquired Company that
comprises the Covered Business so that the aggregate consolidated revenues for
the fiscal year ending prior to the completion of such purchase or acquisition
of the remaining portion of the Acquired Business or the Acquired Company that
comprises the Covered Business shall be less than the Divestiture Threshold.

 

 

 
52

--------------------------------------------------------------------------------

 

 

(c)     During the Restricted Period, neither Newpark nor any of its
Subsidiaries shall, directly or indirectly, (i) solicit for employment or employ
any of the individuals listed on Schedule 5.7(c) or (ii) solicit for employment
or employ any Transferred Employee (other than the individuals listed on
Schedule 5.7(c)); provided, however, that this clause (ii) shall not prohibit
Newpark or any of its Subsidiaries from making general solicitations not
specifically targeted at any Transferred Employees or from employing persons
(other than the individuals listed on Schedule 5.7(c)) who respond to such
general solicitations, or from employing or hiring any person (other than the
individuals listed on Schedule 5.7(c)) who initiates discussions regarding
employment without any solicitation by Newpark or any of its Subsidiaries.

 

(d)     During the Restricted Period, neither Newpark nor any of its
Subsidiaries shall, directly or indirectly, (i) influence or attempt to
influence any customers, distributors or suppliers of any of the Transferred
Entities to divert their business to any competitor of the Transferred Entities
or in any way interfere with the relationship between any such customer,
distributor or supplier and the Transferred Entities (including any senior
management member of Newpark or any of its Subsidiaries making any disparaging
or negative statements or communications about the Transferred Entities), or
(ii) take any action that is designed or intended to have the effect of
discouraging any lessor, licensor, or other business associate of any of
Transferred Entities from maintaining the same business relationships with the
Transferred Entities after the Closing as it maintained with the Transferred
Entities prior to the Closing.

 

(e)     Each Newpark Entity agrees and acknowledges that: (i) the provisions of
this Section 5.7 do not impose a greater restraint than is necessary to protect
the goodwill, Confidential Information or other business interests of the
Transferred Entities; (ii) such provisions contain reasonable limitations as to
time, geographical area and scope of activity to be restrained; (iii) the
consideration provided under this Agreement, including any amounts or benefits
provided under ARTICLE II, is sufficient to compensate such Newpark Entity for
the restrictions contained in this Section 5.7; and (iv) in any Legal Proceeding
that may arise out of or relate to the provisions of this Section 5.7, the
Newpark Entities will have the burden of proving that the non-competition
covenants contained herein do not meet the criteria set forth in Texas Business
and Commerce Code § 15.50 et seq. Each Newpark Entity agrees that it will not
assert that, and it should not be considered that, any provision of this Section
5.7 is otherwise void, voidable or unenforceable or should be voided or held
unenforceable. It is the intention of the Parties that, if any court, arbitrator
or tribunal construes any provision or clause of this Section 5.7 to be illegal,
void or unenforceable because of the duration of such provision or the area or
subject matter covered thereby, such court, arbitrator or tribunal shall reduce
the duration, area, or subject matter of such provision, and, in its reduced
form, such provision shall then be enforceable and shall be enforced.

 

(f)     Each Newpark Entity agrees and acknowledges that (i) any breach by it of
any of the provisions contained in this Section 5.7 would cause irreparable
damage to Buyer and the Transferred Entities for which monetary damages and
other remedies at law may not be adequate, and (ii) Buyer and the Transferred
Entities will be entitled to seek a restraining order, an injunction, specific
performance, or other form of equitable or extraordinary relief from any court
of competent jurisdiction to restrain any threatened or further breach of this
Section 5.7 or to require such Newpark Entity to perform its obligations under
this Section 5.7, which right to equitable or extraordinary relief will not be
exclusive of, but will be in addition to, all other remedies to which Buyer and
the Transferred Entities may be entitled under this Agreement, at law, or in
equity (including, the right to recover monetary damages). The agreement of each
Newpark Entity contained in this Section 5.7 is given as an inducement to, and
as part of the consideration for, Buyer’s purchase of the Acquired Interests
under this Agreement.

 

Section 5.8     Press Releases and Public Announcement. Except as required by a
court of competent jurisdiction or applicable Law, including applicable
securities laws, regulations and listing standards of any securities exchange,
none of the Parties nor any of their respective Affiliates shall, without the
prior consent of the other Parties (which shall not be unreasonably withheld or
delayed), make any public announcement or press release with respect to the
transactions contemplated by this Agreement; provided that Buyer and its
Affiliates (i) are permitted to report and disclose the terms and status of this
Agreement and the transactions contemplated hereby to their current and
prospective investors, members, partners, equityholders and professional
advisors, so long as such Persons are informed by Buyer or its Affiliates of the
confidential nature of such information and are directed to treat such
information confidentially, and (ii) after the Closing, shall be permitted to
disclose the consummation of the transactions contemplated hereby on their
websites and otherwise in the ordinary course of their business from and after
the Closing.

 

 

 
53

--------------------------------------------------------------------------------

 

 

Section 5.9     Tax Matters.  

 

(a)     Filing Responsibility. Newpark shall prepare, or cause to be prepared,
all Tax Returns required to be filed by the Transferred Entities after the
Closing Date with respect to a Pre-Closing Tax Period other than with respect to
a Straddle Period. Any such Tax Return shall be prepared in a manner consistent
with past practice (unless otherwise required by Law) and without a change of
any election or any accounting method and shall be submitted by Newpark to Buyer
(together with schedules, statements and, to the extent requested by Buyer,
supporting documentation) at least forty (40) days prior to the due date
(including extensions) of such Tax Return. If Buyer objects to any item on any
such Tax Return, it shall, within ten (10) days after delivery of such Tax
Return, notify Newpark in writing that it so objects, specifying with
particularity any such item and stating the specific factual or legal basis for
any such objection. If a notice of objection shall be duly delivered, Buyer and
Newpark shall negotiate in good faith and use their reasonable best efforts to
resolve such items. If Buyer and Newpark are unable to reach such agreement
within ten (10) days after receipt by Newpark of such notice, the disputed items
shall be resolved by the Accounting Arbitrator and any determination by the
Accounting Arbitrator shall be final. The Accounting Arbitrator shall resolve
any disputed items within twenty (20) days of having the item referred to it
pursuant to such procedures as it may require. If the Accounting Arbitrator is
unable to resolve any disputed items before the due date for such Tax Return,
the Tax Return shall be filed as modified by Buyer and then amended to reflect
the Accounting Arbitrator’s resolution. The costs, fees and expenses of the
Accounting Arbitrator shall be borne equally by Buyer and Newpark. The
preparation and filing of any Tax Return of a Transferred Entity for a Straddle
Period or a Post-Closing Tax Period shall be exclusively within the control of
Buyer.

 

(b)     Cooperation. Each Party will cooperate fully in all reasonable respects
with respect to Tax matters and provide one another with such information as is
reasonably requested to enable the requesting Party to complete and file all Tax
Returns it may be required to file, or cause to be filed, with respect to the
Transferred Entities, to respond to Tax audits, inquiries or other Tax
proceedings and to otherwise satisfy Tax requirements. Such cooperation shall
include the retention and (upon the other party’s request) the provision of
records and information that are reasonably relevant to any such audit, inquiry
or other proceeding and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder and to testify in any such audit, inquiry or other proceeding. The
Party requesting cooperation under this Section 5.9(b) will pay the reasonable
out-of-pocket expenses of the other Party. Each Party will cooperate with the
other Party in connection with any Tax Claim, including keeping the other Party
informed of the receipt of notice or status of any such Tax Claim.

 

(c)     Straddle Periods. In the case of any Straddle Period of the Transferred
Entities, the amount of Taxes allocable to Newpark for purposes of this
Agreement will, with respect to ad valorem or similar property taxes, be deemed
to be the amount of such Tax for the entire Straddle Period multiplied by a
fraction, the numerator of which is the number of days in the portion of such
Straddle Period ending on and including the Closing Date and the denominator of
which is the total number of days in such Straddle Period, and, with respect to
all other Taxes, will be determined by closing the books of the Transferred
Entities as of the taxable year ended on and including the Closing Date.

 

 

 
54

--------------------------------------------------------------------------------

 

 

(d)     Transfer Taxes. Any Transfer Taxes arising from the sale of the Acquired
Interests shall be borne equally by Buyer on the one hand, and the Newpark
Entities on the other.

 

(e)     Tax Sharing Agreements. All Tax sharing agreements or similar agreements
and all powers of attorney with respect to or involving the Transferred Entities
shall be terminated prior to the date of this Agreement, and, after the Closing,
neither Buyer nor the Transferred Entities will be bound thereby or have any
liability thereunder.

 

(f)     Tax Indemnification. Newpark will defend, indemnify and hold Buyer
harmless from and against and be liable for all Damages arising out of or
related to any and all Taxes (i) of the Transferred Entities for all Pre-Closing
Tax Periods, (ii) of any member of an affiliated, consolidated, combined or
unitary group of which any of the Transferred Entities is or was a member on or
prior to the Closing Date, including pursuant to Treasury Regulations
Section 1.1502-6 or any analogous or similar state, local or foreign law or
regulation, (iii) relating to any Deferred Tax Liability, and (iv) any Person
(other than a Transferred Entity) imposed on any of the Transferred Entities for
any period as a transferee or successor with respect to a transaction occurring
on or before the Closing Date, by applicable Law, Contract or otherwise;
provided, however, Newpark’s liability for Damages arising out of or related to
Taxes under this Section 5.9(f) shall be reduced, dollar for dollar, to the
extent that any Taxes to which such Damages relate were included in current
liabilities of the Transferred Entities for purposes of determining the Final
Net Working Capital. In the event of any conflict between the terms of this
Section 5.9(f) and the terms of ARTICLE VIII with respect to any matter
described in the immediately preceding sentence, the terms of this Section
5.9(f) shall control; provided, that any liability of Newpark for
indemnification under this Section 5.9 shall be limited to the Cap of $8,000,000
as provided in Section 8.2(b)(ii).

 

(g)     Contests. Buyer agrees to give written notice to Newpark within twenty
(20) days of the receipt of any written notice by a Transferred Entity, Buyer or
any of Buyer’s Affiliates which involves the assertion of any claim, or the
commencement of any action, in respect of which an indemnity may be sought by
Buyer pursuant to this Section 5.9 (a “Tax Claim”); provided, that failure to
comply with this provision shall not affect Buyer’s right to indemnification
hereunder for such Tax Claim except to the extent (and only to the extent)
Newpark has been actually prejudiced by such failure to comply. Buyer shall
control the contest or resolution of any Tax Claim, provided, however, that
Buyer shall obtain the prior written consent of Newpark (which consent shall not
be unreasonably withheld or delayed) before entering into any settlement of a
claim or ceasing to defend such claim; and, provided further, that Newpark shall
be entitled to participate in the defense of such claim and to employ counsel of
its choice for such purpose, the fees and expenses of which separate counsel
shall be borne solely by Newpark. In the event of any conflict between the terms
of this Section 5.9(g) and the terms of ARTICLE VIII with respect to any matter
arising out of or relating to a Tax Claim (including the defense and settlement
thereof), the terms of this Section 5.9(g) shall control.

 

(h)     Tax Treatment of Indemnification Payments. Any indemnification payment
pursuant to this Section 5.9 shall be treated as an adjustment to the Purchase
Price by the parties for Tax purposes, unless otherwise required by Law.

 

(i)     Survival. The provisions of this Section 5.9 shall survive for the full
period of all applicable statutes of limitations plus sixty (60) days.

 

 

 
55

--------------------------------------------------------------------------------

 

 

Section 5.10     Labor Matters. 

 

(a)     Following the Closing until ninety (90) days thereafter, neither Buyer,
the Transferred Entities nor any Affiliates thereof shall cause any “employment
losses” (as that term is defined in the WARN Act) that would give rise to any
obligations or liabilities of Newpark or its Affiliates under the WARN Act or
any similar state or local Law.

 

(b)     Newpark and Buyer shall reasonably cooperate in connection with any
required notification to, or any required consultation with, the employees,
employee representatives, work councils, unions, labor boards and relevant
Governmental Entities concerning the transactions contemplated by this
Agreement.

 

Section 5.11     No Shop. From and after the date hereof until the earlier of
the termination of this Agreement or the Closing Date, Newpark shall not, and
shall cause its Affiliates (including the other Newpark Entities and the
Transferred Entities) and the directors, officers, employees, representatives
and agents of Newpark and its Affiliates not to, do any of the following,
directly or indirectly, with or for the benefit of any third party (other than
Buyer regarding the transactions contemplated by this Agreement): (i) discuss,
negotiate, authorize, assist, participate in, recommend, propose or enter into,
either as the proposed surviving, merged, acquiring or acquired corporation or
other entity, any transaction (or series of transactions) involving a merger,
consolidation, reorganization, recapitalization, transfer, sale, conveyance,
business combination, purchase or disposition of (A) all or any portion of the
Business or all or any substantial portion of the assets or properties of the
Transferred Entities, or (B) any membership, partnership or other equity
interest in any of the Transferred Entities (any such transaction, an
“Acquisition Transaction”), or (ii) facilitate, engage in, encourage, solicit or
initiate discussions, negotiations or submissions of proposals or offers from
any third party in respect of an Acquisition Transaction. Should any Newpark
Entity or any Transferred Entity or any of their respective representatives or
agents receive any inquiry, proposal or offer regarding any Acquisition
Transaction from and after the date hereof until the earlier of the termination
of this Agreement or the Closing Date, the Newpark Entities shall, subject to
any agreements of confidentiality, promptly (and in any case within one Business
Day) inform Buyer of such inquiry, proposal or offer, the terms thereof, and the
name of the Person making such inquiry, proposal or offer.

 

Section 5.12     Intercompany Accounts. At or prior to the Closing, the Newpark
Entities shall cause all intercompany accounts between the Transferred Entities,
on one hand, and Newpark and its other Affiliates, on the other hand, to be
fully settled or otherwise eliminated.

 

Section 5.13     Termination of Intercompany Agreements. The Newpark Entities
shall cause all Contracts, including all obligations to provide goods, services
or other benefits, between Newpark and/or any of its Subsidiaries (other than
any Transferred Entity), on the one hand, and any of the Transferred Entities,
on the other hand, to be terminated effective as of or at a time prior to the
Closing without any party thereto having any continuing obligation to the other,
except for the Contracts listed in Schedule 5.13.

 

Section 5.14     Use of Names, etc.   Within 60 days after the Closing Date,
Buyer shall cause the Transferred Entities to file amendments to their Governing
Documents with the applicable Governmental Entities changing the names of the
Transferred Entities to names that do not include the word “Newpark” or any name
confusingly or misleadingly similar thereto, such amendments to be effective as
soon as practicable following the filing dates thereof. For the avoidance of
doubt, Buyer and its Affiliates may use the name “Newpark,” the word “NES” and
all other Trademarks owned or licensed by Newpark or its Affiliates (other than
the Transferred Entities) and used in connection with the Business as of the
Closing on any materials distributed or available to customers until the earlier
of (i) 180 days (30 days with respect to the name “Newpark”) after the Closing
Date or (ii) the exhaustion of inventory in existence as of the Closing Date,
subject to applicable Law, in each case, in a mutually agreed transitional
manner. Thereafter, Buyer shall not use such Trademarks, other than (i) in a
neutral, non-trademark sense to discuss the history of the Business, or (ii) as
required by applicable Law.

 

 

 
56

--------------------------------------------------------------------------------

 

 

Section 5.15     Buyer Financing.

 

(a)     Buyer shall use its commercially reasonable efforts to arrange the
Financing as promptly as practicable, on substantially the terms and conditions
described in the Financing Commitments, including using commercially reasonable
efforts to (i) negotiate and finalize definitive agreements with respect to the
Financing substantially on the terms and conditions contained in the Financing
Commitments, (ii) satisfy on a timely basis all conditions applicable to Buyer
in such definitive agreements that are within the control of Buyer (or any
Affiliate of Buyer) and (iii) comply with its obligations under the Financing
Commitments. In the event any portion of the Financing becomes unavailable from
any of the counterparties to the Financing Commitments on substantially the
terms and conditions contemplated in the Financing Commitments, and such portion
is reasonably required to consummate the transactions contemplated by this
Agreement, Buyer shall promptly notify Newpark and shall use its commercially
reasonable efforts to arrange and obtain alternative financing from alternative
sources on terms substantially similar to those contained in the Financing
Commitments that will still enable Buyer to consummate the transactions
contemplated by this Agreement as promptly as practicable following the
occurrence of such event, but no later than the Termination Date. Buyer shall
deliver to Newpark true and complete copies of all agreements pursuant to which
any such alternative source shall have committed to provide Buyer with any
portion of the Financing. Buyer shall promptly provide Newpark with true,
complete and correct copies of any amendment, replacement, supplement or other
modification or waiver of the Financing Commitments or any definitive agreement
relating to the Financing and shall keep Newpark reasonably apprised of material
developments relating to the Financing. Without limiting the generality of the
foregoing, Buyer shall give Newpark prompt notice (x) of any material breach or
default under any Financing Commitment or any definitive agreement related to
the Financing by any party thereto of which Buyer becomes aware and (y) of the
receipt of any written notice or other written communication, in each case from
any Financing source with respect to any actual or potential breach, default,
termination or repudiation of any provisions of any Financing Commitment or any
definitive agreement related to the Financing by any party thereto.

 

(b)     From and after the date hereof until the earlier of the termination of
this Agreement or the Closing Date, the Newpark Entities shall, and shall cause
the Transferred Entities and their representatives to, provide such cooperation
as may be reasonably requested by Buyer to assist Buyer and its Affiliates and
representatives in connection with the arrangement of the Financing, including
(i) providing to Buyer from time to time information regarding the Transferred
Entities and their industry reasonably requested by the Lender and assisting
with the identification of any portion of such information that constitutes
material non-public information and, upon the reasonable request of Buyer, using
commercially reasonable efforts to update any such information, (ii) assisting
with the preparation of materials for rating agency presentations, offering
documents, business projections and similar marketing documents required in
connection with the Financing, (iii) as promptly as practicable, furnishing
Buyer and its Financing sources information reasonably requested by any of them,
(iv) permitting the Lender to evaluate the Transferred Entities’ current assets,
cash management and accounting systems, policies and procedures relating thereto
for the purposes of establishing collateral arrangements and establishing bank
and other accounts in connection with the foregoing, and (v) as of the Closing
Date, taking all corporate actions reasonable necessary to authorize the
consummation of the Financing; provided that, notwithstanding anything to the
contrary contained in this Section 5.15(b), nothing in this Section 5.15(b)
shall require any cooperation to the extent that it would (A) require any
Newpark Entity or any Transferred Entity, as applicable, to waive or amend any
terms of this Agreement, agree to pay any commitment, financing or other fees or
reimburse any expenses with respect to the Financing or (B) require any
Transferred Entity to take any action with respect to the Financing that is not
contingent upon the Closing (including the entry into any agreement). Buyer
shall, upon request by Newpark, promptly reimburse Newpark for all reasonable
and documented out-of-pocket costs and expenses (including reasonable and
documented attorney’s fees) incurred by any Newpark Entity or Transferred Entity
in connection with the cooperation contemplated by clause (ii) of this Section
5.15(b) and shall indemnify and hold harmless each Newpark Entity, each
Transferred Entity and each of their respective officers, directors, employees,
agents, Affiliates and representatives from and against any and all Damages
suffered or incurred by any of them of any type in connection with the
arrangement or consummation of the Financing except with respect to any such
Damages resulting from the gross negligence or willful misconduct of such
indemnified party.

 

 

 
57

--------------------------------------------------------------------------------

 

 

Section 5.16     Insurance.  Notwithstanding the fact that insurance coverage
for the Transferred Entities and the Business under insurance policies of
Newpark and its Affiliates shall terminate as of the Closing, following the
Closing, the Transferred Entities may bring claims under and against all such
policies that are occurrence-based (rather than claim-based) policies if the
events underlying such claims occurred prior to the Closing.

 

Section 5.17     Litigation Support.  After the Closing, in the event and for so
long as either Party actively is contesting or defending against any Legal
Proceeding in connection with any fact, situation, circumstance, status,
condition, activity, practice, occurrence, event, incident, action, failure to
act, or transaction on or prior to the Closing Date involving any of the
Transferred Entities, the other Party will reasonably cooperate with the
contesting or defending Party and its counsel in the contest, make available
their personnel and provide such testimony and access to their books and records
as shall be reasonably necessary in connection with the contest or defense, all
at the sole cost and expense of the contesting or defending Party (unless the
contesting or defending Party is entitled to indemnification therefor under
ARTICLE VIII).

 

Section 5.18     Confidentiality. After the Closing, the Newpark Entities and
their Affiliates shall treat and hold as confidential all information concerning
the Business and the Transferred Entities that is not already generally
available to the public (“Confidential Information”) and refrain from using any
of the Confidential Information in a manner that would violate the provisions of
Section 5.7(a). In the event that any Newpark Entity or any of their respective
Affiliates is requested or required by oral question or request for information
or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process to disclose any Confidential
Information, such Newpark Entity or Affiliates will notify Buyer promptly of the
request or requirement so that Buyer may seek an appropriate protective order or
waive compliance with the provisions of this Section 5.18. If, in the absence of
a protective order or the receipt of a waiver hereunder, such Newpark Entity or
Affiliate is legally required to disclose any Confidential Information, it may
disclose the required Confidential Information to the requesting authority;
provided, however, that such Newpark Entity or Affiliate shall, at the Buyer’s
expense, use commercially reasonable efforts to obtain, at the reasonable
request of Buyer, an order or other assurance that confidential treatment will
be accorded to such portion of the Confidential Information required to be
disclosed.

 

Section 5.19     Accounts Receivable. No later than two Business Days prior to
Closing, Newpark shall deliver Schedule 5.19, which shall set forth a complete
and correct list of all accounts receivable included in the calculation of the
Estimated Net Working Capital (the “Closing Date Receivables”). The list of the
Closing Date Receivables may be revised in connection with the determination of
the Final Net Working Capital. Buyer shall cause the Transferred Entities to use
commercially reasonable efforts to collect the Closing Date Receivables for a
period of not less than one hundred twenty (120) days after the Closing Date. If
collections by the Transferred Entities with respect to the Closing Date
Receivables during the one hundred twenty (120) day period following the Closing
Date are less than the amount of the Closing Date Receivables (such deficit
being referred to as the “Uncollected Receivables Amount”), the Newpark Entities
shall pay to Buyer an amount equal to the Uncollected Receivables Amount within
ten (10) days of written demand by Buyer. Buyer’s right to recover the
Uncollected Receivables Amount from the Newpark Entities shall not be subject to
the provisions of ARTICLE VIII or the Cap, Basket or any other limitations of
liability set forth therein. Any such payment shall be deemed an adjustment to
the Purchase Price. Subject to the final sentence of this Section 5.19, upon
receiving payment for the Uncollected Receivables Amount, Buyer shall cause the
Transferred Entities to assign such uncollected Closing Date Receivables to the
Newpark Entities. If Buyer or any Transferred Entity thereafter receives payment
on any such uncollected Closing Date Receivables for which Buyer has previously
received payment pursuant to this Section 5.19, Buyer shall promptly pay to the
Newpark Entities the amount received by Buyer or any Transferred Entity for such
uncollected Closing Date Receivable. Upon assignment of any such uncollected
Closing Date Receivables to the Newpark Entities, the Newpark Entities shall
have the right to seek collection of any such Closing Date Receivables.
Notwithstanding anything to the contrary in this Section 5.19, if Buyer does not
wish to assign to the Newpark Entities any (or all) of the uncollected Closing
Date Receivables, it may elect to not do so, in which case the Newpark Entities
will not be required to pay Buyer for such (but only such) uncollected Closing
Date Receivables that are not assigned.

 

 

 
58

--------------------------------------------------------------------------------

 

 

Section 5.20     Financial Assurances. No later than one (1) Business Day after
the Closing Date, Buyer shall, at its sole cost and expense, submit filings with
the appropriate Governmental Entities regarding the substitution of Financial
Assurances obtained by Buyer for all Newpark Financial Assurances identified on
Schedule 3.5(i). Such substitution shall include the assumption by Buyer or the
Transferred Entities of, and the full and complete release of all Newpark
Entities and their Affiliates (other than the Transferred Entities) under, all
Newpark Financial Assurances and any underlying credit support obligations and
shall be in form and substance reasonably satisfactory to the Newpark Entities.
The Newpark Entities shall cooperate with Buyer in good faith in preparing and
making all such filings.

 

Section 5.21     Mississippi Real Property Option. 

 

(a)     At Closing, Newpark shall grant Buyer the exclusive option to purchase
(the “Mississippi Real Property Option”), on the terms and subject to the
conditions set forth in this Section 5.21, from NES Mississippi (or any other
applicable Affiliate of Newpark), at a price of one dollar ($1.00) (the “Option
Price”), the real property more particularly described on Schedule 5.21(a) (the
“Mississippi Real Property”). Newpark shall deliver to Buyer at Closing a
recordable instrument containing the Mississippi Real Property Option in a form
mutually agreed to by Buyer and Newpark, incorporating the terms and conditions
of this Section 5.21 and meeting the requirements of Mississippi law. Buyer
shall have the right, but not the obligation, to exercise the Mississippi Real
Property Option in its sole discretion by giving written notice to Newpark (the
“Option Notice”) at any time during the twelve (12) months following the Closing
Date (the “Option Period”).

 

(b)     Buyer may, in its sole discretion, elect to terminate the Mississippi
Real Property Option by written notice to Newpark any time prior to the
expiration of the Option Period and in such event shall have no obligation or
Liability whatsoever relating to or arising out of the Mississippi Real Property
Option. If Buyer delivers the Option Notice to Newpark, but fails, for any
reason, to consummate the Mississippi Real Property Option on or prior to the
Option Closing Date determined in accordance with Section 5.21(c), then the
Mississippi Real Property Option will be deemed to have terminated on such
Option Closing Date.

 

(c)     The closing of the purchase of the Mississippi Real Property pursuant to
the Mississippi Real Property Option (the “Option Closing”) shall take place at
the offices of Newpark on a date mutually agreed to by Buyer and Newpark, which
date (the “Option Closing Date”) shall be as promptly as practicable following
delivery of the Option Notice and, unless otherwise mutually agreed upon by
Buyer and Newpark, shall be not later than 90 calendar days after the date the
Option Notice is received by Newpark. At the Option Closing, (i) NES Mississippi
shall (or Newpark shall cause any other applicable Affiliate of Newpark to)
deliver to Buyer (or any other designated Affiliate of Buyer) a special warranty
deed in a form mutually acceptable to NES Mississippi and Buyer conveying the
Mississippi Real Property to Buyer or its designated Affiliate in exchange for
payment of the Option Price. The Mississippi Real Property shall be conveyed
subject to all restrictions, reservations, encumbrances, easements,
rights-of-way, outstanding royalty and mineral interests, covenants, conditions,
physical encroachments or overlaps and other matters relating to the Mississippi
Real Property as reflected in the Official Public Records of Real Property of
Quitman County, Mississippi, or as would be revealed by a true and correct
survey of the Mississippi Real Property or physical inspection thereof.

 

 

 
59

--------------------------------------------------------------------------------

 

 

(d)     In the event that Buyer elects to exercise the Mississippi Real Property
Option, Newpark, NES Mississippi (or any other Affiliate of Newpark transferring
the Mississippi Real Property) shall as of the Option Closing Date, on a joint
and several basis: (i) represent and warrant to Buyer in a writing acceptable to
Buyer (A) that the transferor has good and marketable title to the Mississippi
Real Property, free and clear of all Liens, other than Permitted Liens, and such
other matters as provided in Section 5.21(c) above, and (B) that such transferor
has full power, authority and legal capacity to transfer the Mississippi Real
Property.

 

(e)     From the date of this Agreement until the earlier of the Option Closing
or the expiration of the Option Period, without the prior written consent of
Buyer (which consent shall not be unreasonably withheld or delayed), Newpark
shall not cause, authorize or permit NES Mississippi to sell or transfer the
Mississippi Real Property. During the Option Period, Newpark shall cooperate
with Buyer to allow Buyer to update its evaluation of the Mississippi Real
Property, including providing Buyer reasonable access to the Mississippi Real
Property, and provide Buyer copies of any documents or reports held by Newpark
regarding the Mississippi Real Property.

 

Section 5.22     Bayou Choctaw Option.

 

(a)     At Closing, Newpark shall grant Buyer the exclusive option to purchase
(the “Bayou Choctaw Option”), on the terms and subject to the conditions set
forth in this Section 5.22, from Newpark (or any other applicable Affiliate of
Newpark), at a price of one dollar ($1.00) (the “BC Option Price”), all mineral
rights reserved by NES in that certain Cash Sale more particularly described in
item 9.f. of Schedule 3.9(a) (the “BC Mineral Estate”). If necessary, Newpark
shall deliver to Buyer at Closing a recordable instrument containing the Bayou
Choctaw Option in a form mutually agreed to by Buyer and Newpark, incorporating
the terms and conditions of this Section 5.22 and meeting the requirements of
Louisiana law. Buyer shall have the right, but not the obligation, to exercise
the Bayou Choctaw Option in its sole discretion by giving written notice to
Newpark (the “BC Option Notice”) at any time during the twelve (12) months
following the Closing Date (the “BC Option Period”).

 

(b)     Buyer may, in its sole discretion, elect to terminate Bayou Choctaw
Option by written notice to Newpark any time prior to the expiration of the BC
Option Period and in such event shall have no obligation or Liability whatsoever
relating to or arising out of the Bayou Choctaw Option. If Buyer delivers the BC
Option Notice to Newpark, but fails, for any reason, to consummate the Bayou
Choctaw Option on or prior to the BC Option Closing Date determined in
accordance with Section 5.22(c), then the Bayou Choctaw Option will be deemed to
have terminated on such BC Option Closing Date.

 

 

 
60

--------------------------------------------------------------------------------

 

 

(c)     The closing of the purchase of the BC Mineral Estate pursuant to the
Bayou Choctaw Option (the “BC Option Closing”) shall take place at the offices
of Newpark on a date mutually agreed to by Buyer and Newpark, which date (the
“BC Option Closing Date”) shall be as promptly as practicable following delivery
of the BC Option Notice and, unless otherwise mutually agreed upon by Buyer and
Newpark, shall be not later than 90 calendar days after the date the BC Option
Notice is received by Newpark. At the BC Option Closing, (i) Newpark shall (or
Newpark shall cause any other applicable Affiliate of Newpark to) deliver to
Buyer (or any other designated Affiliate of Buyer) an assignment in a form
mutually acceptable to Newpark and Buyer conveying the BC Mineral Estate to
Buyer or its designated Affiliate in exchange for payment of the BC Option
Price. The BC Mineral Estate shall be conveyed subject to all restrictions,
reservations, encumbrances, easements, rights-of-way, outstanding royalty and
mineral interests, covenants, conditions, physical encroachments or overlaps and
other matters relating to the BC Mineral Estate as reflected in the Official
Public Records of Real Property of West Baton Rouge Parish, Louisiana.

 

(d)     In the event that Buyer elects to exercise the Bayou Choctaw Option,
Newpark, or any other Affiliate of Newpark transferring the BC Mineral Estate
shall as of the BC Option Closing Date, on a joint and several basis: (i)
represent and warrant to Buyer in a writing acceptable to Buyer (A) that the
transferor has good and marketable title to the BC Mineral Estate, free and
clear of all Liens, other than Permitted Liens, and such other matters as
provided in Section 5.22(c) above, and (B) that such transferor has full power,
authority and legal capacity to transfer the BC Mineral Estate.

 

(e)     From the date of this Agreement until the earlier of the BC Option
Closing or the expiration of the BC Option Period, without the prior written
consent of Buyer (which consent shall not be unreasonably withheld or delayed),
Newpark shall not, except as provided in Section 7.2(f), cause or authorize any
sale or transfer of the BC Mineral Estate, or any royalty or other interest
related thereto, nor enter into any mineral lease or other agreement granting
rights to the BC Mineral Estate. During the BC Option Period, Newpark shall
cooperate with Buyer to allow Buyer to update its evaluation of the BC Mineral
Estate, including providing Buyer reasonable access to the BC Mineral Estate,
and provide Buyer copies of any documents or reports held by Newpark regarding
the BC Mineral Estate.

 

ARTICLE VI
EMPLOYEE MATTERS

 

Section 6.1     Employees and Compensation. 

 

(a)     Newpark shall update Schedule 3.11(a) as of two (2) Business Days prior
to the Closing Date to reflect the Employees and Transferred Employees as of the
Closing Date. To the extent permitted by applicable Law, copies of all personnel
records maintained by the Newpark Entities and their Affiliates with respect to
Transferred Employees shall be provided to Buyer promptly after Closing.

 

(b)     Subject to any Actively at Work requirements under or related to any
Buyer Benefit Plans, from the Closing Date through the first anniversary of the
Closing Date, Buyer shall provide, or shall cause the Transferred Entities to
provide, the Transferred Employees with: (i) base salary or hourly wages that
are substantially similar to the base salary or hourly wages provided by Newpark
and its Affiliates as of the date of this Agreement; (ii) target bonus
opportunities (excluding equity-based compensation), if any, that are
substantially similar to the target bonus opportunities (excluding equity-based
compensation) provided by Newpark and its Affiliates as of the date of this
Agreement or, to the extent such bonus opportunities have not been established
for the 2014 calendar year, the target bonus opportunities that were made
available for the 2013 calendar year; and (iii) retirement and welfare benefits
that are substantially similar, as to the nature of the benefits being provided,
to those provided by Newpark and its Affiliates as of the date of this
Agreement. Nothing in the foregoing provision or otherwise shall in any way
alter the “at will” nature of the employment relationship between any
Transferred Employee, on the one hand, and any Transferred Entity, on the other
hand, and the obligations set forth in this Section 6.1(b) will not apply with
respect to immaterial unwritten employee benefit plans or arrangements nor to
any Transferred Employees with respect to any period after termination of such
Transferred Employee’s employment with Buyer or its Affiliates.

 

 

 
61

--------------------------------------------------------------------------------

 

 

Section 6.2     Benefit Plans.

 

(a)     As of the Closing Date and to the extent permitted by applicable Law and
under the applicable Benefit Plans (and specifically subject to any Actively at
Work requirements), Buyer shall permit each Transferred Employee to enroll in
the Benefit Plans provided by Buyer or its Affiliates to their employees on the
Closing Date (collectively, the “Buyer Benefit Plans”) that are consistent with
the requirements set forth in Section 6.1(b). With respect to any Buyer Benefit
Plan in which any Transferred Employee will participate effective as of or
following the Closing Date, (i) each such employee’s credited service with
Newpark and its Affiliates shall be credited against any waiting period
applicable to eligibility for enrollment of new employees under the Buyer
Benefit Plans, but shall not apply in determining whether such employee has
satisfied any Actively at Work requirements; and (ii) limitations on benefits
due to pre-existing conditions shall be waived (or, if such a waiver is not
otherwise required by applicable Laws, Buyer shall use commercially reasonable
efforts to have them waived), to the extent waived under the corresponding
Transferred Entities Benefit Plans for any Transferred Employee enrolled in any
group health plan maintained by Newpark and its Affiliates as of the Closing
Date.

 

(b)     Buyer shall be responsible for providing the notices and making
available continuation coverage as required by COBRA for each Transferred
Employee and his or her covered dependents whose qualifying event (as defined in
Code Section 4980B) occurs with respect to a group health plan of Buyer or its
Affiliates. Newpark shall continue to be responsible for providing the notices
and making available continuation coverage as required by COBRA, for all of the
former employees and their respective covered dependents whose qualifying event
(as defined in Code Section 4980B) occurs with respect to a group health plan of
Newpark of its Affiliates.

 

(c)     Notwithstanding anything in this Agreement to the contrary, after the
Closing Newpark and its Affiliates shall remain responsible for, and shall
retain all liabilities with respect to, the provision of benefits (including
disability benefits) under the Transferred Entities Benefit Plans, to (and with
respect to) any Employee who, at the time of the Closing, is disabled (within
the meaning of the applicable Transferred Entities Benefit Plan that provides
short or long-term disability benefits) or otherwise on an approved leave of
absence from the Transferred Entities as of the Closing. Such Employees shall
not be deemed to be Transferred Employees; provided, however, that from and
after the Closing Date, any right to return to work for any such Employees shall
be the obligation of Buyer and its Affiliates and not of Newpark and its
Affiliates. A list of such Employees shall be provided to Buyer as of two (2)
Business Days prior to the Closing Date.

 

(d)     From and after the Effective Time, (i) Buyer shall assume and honor or
shall cause the Transferred Entities to assume and honor, all unpaid vacation or
other paid time off days of the Transferred Employees that accrued or were
granted prior to the Effective Time, and (ii) Buyer shall sponsor a vacation and
paid time off policy that applies to each Transferred Employee and shall take
into account service with Newpark and its Affiliates as provided in Section
6.3(a). As soon as practicable after the Closing Date, but in no event more than
seven days after the Closing Date, Newpark shall provide Buyer with the number
of hours of accrued or granted but unpaid vacation and other paid time off to
which each Transferred Employee is entitled as of the Closing Date.

 

 

 
62

--------------------------------------------------------------------------------

 

 

(e)     Effective as of the Closing Date, (i) Buyer shall cause the Transferred
Employees to be eligible to participate under one or more flexible spending
account arrangements maintained by Buyer or one of its Affiliates that provide
such Transferred Employees with dependent care and medical reimbursement
benefits (collectively, the “Buyer Flex Plans”), (ii) Newpark and Buyer shall
cooperate in good faith so that the account balances under the Transferred
Entity Benefit Plans that constitute flexible spending account arrangements of
Newpark and its Affiliates (the “Newpark Flex Plans”) of each such Transferred
Employee who has elected to participate therein in the 2014 calendar year shall
be transferred, as soon as practicable (but in no event more than ninety (90)
days) after the Closing Date, from the Newpark Flex Plans to the Buyer Flex
Plans, and so that the contribution elections of each such Transferred Employee
as in effect as of the Closing Date remain in effect under the Buyer Flex Plans
immediately after the transfer of such account balances, and (iii) (A) if the
aggregate amount of the transferred account balances of such Transferred
Employees is negative, then Buyer shall pay Newpark the amount of such aggregate
negative balance promptly following such account balance transfer and (B) if the
aggregate amount of the transferred account balances of such Transferred
Employees is positive, then Newpark shall pay Buyer the amount of such aggregate
positive balance promptly following such account balance transfer.

 

(f)     Buyer shall, within ninety (90) days after the Closing Date, pay to the
Newpark Entities a pro rata amount of any contributions made by the Newpark
Entities to the health savings accounts of any Transferred Employees during the
2014 calendar year and prior to the Closing Date.

 

(g)     Newpark shall take or cause to be taken such actions as are necessary
and appropriate to ensure that as of the Closing Date, (i) none of the
Transferred Entities shall be a sponsoring, adopting or participating employer
of any Transferred Entities Benefit Plan identified on Schedule 3.12(a) as a
Newpark Retained Plan, and (ii) one or more Transferred Entities, and no Newpark
Entity, shall be a sponsoring, adopting or participating employer of each
Transferred Entities Benefit Plan identified on Schedule 3.12(a) as a
Transferred Plan.

 

Section 6.3     Miscellaneous Employee Issues.

 

(a)     For eligibility and vesting purposes (but not for purposes of
determining whether any Transferred Employee has satisfied any Actively at Work
requirements) under the Buyer Benefit Plans providing benefits to any
Transferred Employee after the Closing Date, each Transferred Employee shall be
credited with all years of service for which such Transferred Employee was
credited before the Effective Time under any similar employee benefit plans,
practices or arrangements of Newpark and its Affiliates, unless providing credit
for such service would result in a duplication of benefits.

 

(b)     No provision of this Agreement shall constitute an amendment to any
Benefit Plan nor create any third party beneficiary or other rights in any
employee (including any beneficiary or dependent thereof) or any other persons
in respect of continued employment with any of the Newpark Entities, Buyer or
the Transferred Entities or any of their respective Affiliates or otherwise, and
no provision of this Agreement shall create any such rights in any such persons
with respect to any benefits that may be provided, directly or indirectly, under
any Benefit Plan which may be established or maintained by the Newpark Entities,
the Transferred Entities or Buyer.

 

 

 
63

--------------------------------------------------------------------------------

 

 

ARTICLE VII

CONDITIONS TO OBLIGATIONS TO CLOSE

 

Section 7.1     Conditions to Obligations of Each Party to Close. The respective
obligations of each Party to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction or waiver on or prior to the
Closing Date of each of the following conditions:

 

(a)     HSR Act. The HSR Approval shall have been obtained.

 

(b)     No Injunctions or Legal Proceedings. No injunction or other Order issued
by any court of competent jurisdiction preventing the consummation of the
transactions contemplated by this Agreement shall be in effect, and no Legal
Proceeding shall be pending or commenced seeking to restrain, enjoin or hinder
the consummation of the transactions contemplated by this Agreement.

 

(c)     No Illegality. No Law shall have been enacted, entered, promulgated and
remain in effect that prohibits, restrains or makes illegal consummation of the
transactions contemplated by this Agreement or causes any of the transactions
contemplated by this Agreement to be rescinded following completion thereof.

 

Section 7.2     Conditions to Buyer’s Obligation to Close. The obligation of
Buyer to consummate the transactions contemplated by this Agreement shall be
subject to the satisfaction, or waiver by Buyer, on or prior to the Closing Date
of each of the following conditions:

 

(a)     Representations and Warranties. (i) The representations and warranties
of Newpark set forth in Section 3.2 (Capitalization of the Transferred Entities)
and Section 3.3 (Authority Relative to This Agreement) shall be true and correct
in all respects, (ii) the representations and warranties of Newpark set forth in
ARTICLE III (other than in Sections 3.2 and 3.3) that are qualified as to
materiality shall be true and correct in all respects and (iii) the
representations and warranties of Newpark set forth in ARTICLE III (other than
in Sections 3.2 and 3.3) that are not so qualified shall be true and correct in
all material respects, in each case on the date of this Agreement and on the
Closing Date as though made on the Closing Date, except those representations
and warranties that expressly address matters only as of a particular date or
only with respect to a specific period of time, which need only be true and
correct in all respects (or true and correct in all material respects, as
applicable) as of such date or with respect to such period.

 

(b)     Covenants and Agreements. The covenants and agreements of the Newpark
Entities to be performed or complied with on or before the Closing Date in
accordance with this Agreement including the delivery of the items described in
Section 2.5(b) shall have been duly performed or complied with in all material
respects.

 

(c)     No Material Adverse Effect. Between the date of this Agreement and the
Closing Date, no Material Adverse Effect shall have occurred.

 

(d)     Officer’s Certificate. Buyer shall have received a certificate (the
“Newpark Closing Certificate”), dated as of the Closing Date and signed by an
officer of each of the Newpark Entities, stating that the conditions specified
in Section 7.2(a), (b) and (c) above have been satisfied.

 

(e)     Transfer of NES Mississippi Interests. All of NES’s interest in NES
Mississippi shall have been transferred to an Affiliate of Newpark pursuant to a
partnership interest purchase agreement in a form reasonably satisfactory to
Buyer and Newpark (the “NES Mississippi Transfer Agreement”), which shall
provide, among other things, that upon and after such transfer, NES shall have
no Liability of any nature whatsoever with respect to NES Mississippi or any of
its assets.

 

 

 
64

--------------------------------------------------------------------------------

 

 

(f)     Transfer of BC Mineral Estate. All of NES’s interest in the BC Mineral
Estate shall have been transferred to an Affiliate of Newpark pursuant to an
assignment in a form reasonably satisfactory to Buyer and Newpark, which shall
provide, among other things, that upon and after such transfer, NES shall have
no Liability of any nature whatsoever with respect to BC Mineral Estate.

 

Section 7.3     Conditions to DFI’s and Newpark’s Obligations to Close. The
obligations of DFI and Newpark to consummate the transactions contemplated by
this Agreement shall be subject to the satisfaction, or waiver by Newpark, on or
prior to the Closing Date of each of the following conditions:

 

(a)     Representations and Warranties. The representations and warranties of
Buyer set forth in ARTICLE IV that are qualified as to materiality shall be true
and correct in all respects and the representations and warranties of Buyer set
forth in ARTICLE IV and that are not so qualified shall be true and correct in
all material respects, in each case on the date of this Agreement and on the
Closing Date as though made on the Closing Date, except those representations
and warranties that expressly address matters only as of a particular date or
only with respect to a specific period of time, which need only be true and
correct in all respects (or true and correct in all material respects, as
applicable) as of such date or with respect to such period.

 

(b)     Covenants and Agreements. The covenants and agreements of Buyer to be
performed or complied with on or before the Closing Date in accordance with this
Agreement including the delivery of the items described in Section 2.5(c) shall
have been duly performed or complied with in all material respects.

 

(c)     Officer’s Certificate. Newpark shall have received a certificate (the
“Buyer Closing Certificate”), dated as of the Closing Date and signed by an
officer of Buyer, stating that the conditions specified in Section 7.3(a) and
(b) above have been satisfied.

 

ARTICLE VIII

SURVIVAL AND INDEMNIFICATION

 

Section 8.1     Survival Periods. Except as provided in Section 8.1(b), each of
the representations, warranties, covenants and agreements of the Parties
contained in this Agreement and the Newpark Closing Certificate or the Buyer
Closing Certificate, as the case may be, shall survive the Closing and continue
in full force and effect for the respective applicable time period (the
“Applicable Survival Period”) specified in this Section 8.1.

 

(a)     Except as provided in Section 8.1(b), the Applicable Survival Period
with respect to all of the representations and warranties of Newpark set forth
in ARTICLE III and the Newpark Closing Certificate, and all of the
representations and warranties of Buyer set forth in ARTICLE IV and the Buyer
Closing Certificate, shall be eighteen (18) months after the Closing Date,
except that the Applicable Survival Period with respect to the following
representations and warranties (collectively, the “Specified Representations and
Warranties”) shall be as set forth below:

 

(i)     with respect to the representations and warranties of Newpark set forth
in Section 3.12 (Benefit Plans) and Section 3.14 (Taxes), the Applicable
Survival Period shall be sixty (60) days following the expiration of the
applicable statute of limitations;

 

 

 
65

--------------------------------------------------------------------------------

 

 

(ii)     with respect to the representations or warranties of Newpark set forth
in Section 3.1 (Organization; Qualification), Section 3.2 (Capitalization of the
Transferred Entities), Section 3.3 (Authority Relative to this Agreement;
Enforceability), Section 3.6(d) (Indebtedness) and Section 3.23 (Brokers;
Finders and Fees) (collectively, the “Fundamental Representations and
Warranties”), the Applicable Survival Period shall be three (3) years following
the Closing Date; and

 

(iii)     with respect to the representations or warranties of Buyer set forth
in Section 4.1 (Organization; Qualification), Section 4.2 (Authority Relative to
this Agreement; Enforceability) and Section 4.7 (Brokers; Finders and Fees), the
Applicable Survival Period shall be three (3) years following the Closing Date.

 

(b)     Notwithstanding any statement herein to the contrary, the
representations and warranties of Newpark set forth in Section 3.5
(Environmental Matters), and those same representations and warranties as
confirmed in the Newpark Closing Certificate, shall not survive the Closing and
no claim for indemnification may be brought under this ARTICLE VIII for, and
none of the Newpark Entities shall have any liability for, nor shall any Newpark
Entity be required to indemnify, defend, and hold harmless any Buyer Indemnitee
from, any Buyer Damages arising out of, resulting from or relating to any breach
or inaccuracy of any representation or warranty of Newpark contained in Section
3.5.

 

(c)     There shall be no time limit for any claim arising from or relating to
fraud or intentional misrepresentation (collectively, “Fraud Claims”).

 

(d)     Except as otherwise specifically provided in this Agreement, (i) the
Applicable Survival Period with respect to all covenants and agreements
contained in this Agreement to be performed before the Closing shall be eighteen
(18) months following the Closing Date and (ii) all covenants and agreements
contained in this Agreement to be performed at or after the Closing shall
survive the Closing in accordance with their terms. This Section 8.1 shall not
in any manner limit the survival period for, or any Party’s right or ability to
bring any claims for indemnification under this Agreement with respect to
Damages arising from or relating to, a breach or nonperformance of any covenant
or agreement of the Parties contained in this Agreement or any of the other
Transaction Documents which by its terms contemplates performance after the
Closing.

 

(e)     No claim for indemnification may be brought under this ARTICLE VIII in
respect of a breach of any representation, warranty, covenant or agreement
contained in this Agreement after the expiration of the Applicable Survival
Period for such representation, warranty, covenant or agreement; provided,
however, that if a claim for indemnification is made in accordance with the
terms of this Agreement before the expiration of such Applicable Survival
Period, such claim shall survive and may be pursued until such time as it is
fully and finally resolved.

 

Section 8.2     Indemnification by the Newpark Entities.

 

(a)     Subject to the terms and conditions set forth herein, from and after the
Closing, Newpark and DFI shall jointly and severally indemnify, defend and hold
harmless Buyer and its Affiliates (including the Transferred Entities) and their
respective directors, managers, officers, employees, representatives,
equityholders and controlling Persons (collectively, the “Buyer Indemnitees”)
from and against, and pay on behalf of or reimburse such Buyer Indemnitees in
respect of, any and all Liabilities, obligations, demands, claims, Legal
Proceedings, Orders, assessments, losses, damages, deficiencies, Taxes,
penalties, fines, fees, costs (including court costs) and expenses (including
reasonable attorneys’ fees and expenses, consultants’ and experts’ fees, and all
reasonable amounts paid in connection with the investigation, defense or
settlement of, or compliance with, any of the foregoing) (collectively, “Buyer
Damages”) asserted against, sustained or incurred by any Buyer Indemnitee caused
by, arising out of, resulting from or relating to:

 

 

 
66

--------------------------------------------------------------------------------

 

 

(i)     a breach or inaccuracy of any representation or warranty of Newpark
contained in ARTICLE III of this Agreement or in the Newpark Closing Certificate
as of the date such representation or warranty was made or as if such
representation was made on and as of the Closing Date (except for
representations and warranties that expressly address matters only as of
particular date or only with respect to a specific period of time, the breach or
inaccuracy of which will be determined with reference to such particular date or
specified period of time);

 

(ii)     a breach, noncompliance or nonperformance of any covenant, agreement or
obligation to be performed or complied with by any Newpark Entity pursuant to
this Agreement;

 

(iii)     Fraud Claims;

 

(iv)     the business, operations or assets (including the BC Mineral Estate and
any surface real property related thereto) of the Newpark Entities and NES
Mississippi and their respective current and former Affiliates (other than the
Transferred Entities), whether arising out of, resulting from or relating to
facts, circumstances, events or occurrences prior to or following the Closing;
or

 

(v)     the matters set forth in Schedule 8.2(a)(v).

 

(b)     The Newpark Entities’ obligation to indemnify the Buyer Indemnitees
pursuant to Section 8.2(a) is subject to the following limitations and
provisions:

 

(i)     no indemnification shall be made by the Newpark Entities pursuant to
Section 8.2(a)(i) unless the aggregate amount of Buyer Damages for all claims
pursuant to Section 8.2(a)(i) exceeds $1,000,000 (the “Basket”), in which event
the Newpark Entities shall be required to pay and be liable for Buyer Damages in
excess of the Basket; provided, that the Basket shall not apply with respect to
any breach of any of the Fundamental Representations and Warranties or the
representations and warranties of Newpark set forth in Section 3.14 (Taxes);

 

(ii)     in no event shall the Newpark Entities’ aggregate obligation to
indemnify the Buyer Indemnitees’ pursuant to Section 8.2(a)(i) exceed
$8,000,000, in the aggregate (the “Cap”); provided, that the Cap shall be
$20,000,000 with respect to any breach of any of the Fundamental Representations
and Warranties;

 

(iii)     notwithstanding anything to the contrary in this Agreement, all
materiality qualifications (whether by reference to “material”, “all material
respects”, “Material Adverse Effect” or otherwise) shall be disregarded for the
sole purpose of determining, under this ARTICLE VIII, the amount of any Damages
caused by, arising out of, resulting from or relating to a breach of any
representation, warranty, covenant or agreement of the Newpark Entities under
this Agreement, provided, that any such materiality qualifiers shall not be
disregarded for the purpose of determining under this ARTICLE VIII whether any
such breach has occurred; and

 

(iv)     the amount of any Buyer Damages shall be reduced by any amount actually
received by a Buyer Indemnitee with respect thereto under any insurance coverage
with respect to, or from any third party alleged to be responsible for, such
Buyer Damages, less any reasonable costs and expenses incurred by such Buyer
Indemnitee in connection with the receipt or realization of such amount. If a
Buyer Indemnitee actually receives any amount under such insurance coverage or
from such third party with respect to Buyer Damages at any time subsequent to
any indemnification provided by any Newpark Entity pursuant to this Section 8.2,
then such Buyer Indemnitee shall promptly reimburse such Newpark Entity for any
indemnification payment made by such Newpark Entity, in an amount equal to the
amount actually received by Buyer Indemnitee (net of reasonable costs and
expenses incurred, whether directly or indirectly, by such Buyer Indemnitee in
connection with the receipt of such amount), and any such amount actually
received shall not be counted toward the Basket.

 

 

 
67

--------------------------------------------------------------------------------

 

 

In addition to the exceptions set forth above, the Basket and Cap shall not
apply to any claims for indemnification by any Buyer Indemnitee under Section
8.2(a)(ii), (a)(iii), (a)(iv) or (a)(v).

 

(c)     Notwithstanding any representations and warranties of Newpark contained
herein or the provisions of this Section 8.2, the Newpark Entities shall have no
liability for, and shall not be required to indemnify, defend and hold harmless
any Buyer Indemnitee from any Buyer Damages asserted against, sustained or
incurred by any Buyer Indemnitee caused by, arising out of, resulting from or
relating to any Legal Proceeding or Order involving any Governmental Entity or
other Person, including the Texas Railroad Commission, the Texas Commission on
Environmental Quality or the United States Department of Energy Strategic
Petroleum Reserve (the “SPR”), relating to the waste disposal and storage
activities conducted by the Transferred Entities at the “Big Hill” waste
disposal facilities in Jefferson County, Texas (the “Big Hill Facilities”),
including any such Legal Proceedings or Orders (A) alleging or finding that the
Big Hill Facilities have any direct or indirect impact on or interference with
the SPR’s Jefferson County property, facilities or operations, (B) seeking to
cause or resulting in a complete or partial cessation of the waste disposal and
storage activities conducted at the Big Hill Facilities and any resulting
relocation or replacement of such activities or loss of future revenue, income
or lost profits and business interruption costs in respect thereof or
(C) relating to the remediation, monitoring, testing, rehabilitation, repair,
re-drilling or closure of any wells or other facilities at the SPR’s Jefferson
County property or any fees, expenses, costs or other Liabilities related
thereto (including any fees, expenses and other costs of consultants and costs
incurred in connection with bore holes and exploratory wells) (collectively, the
“Big Hill Claims”).

 

Section 8.3     Indemnification by Buyer.

 

(a)     Subject to the terms and conditions set forth herein, from and after the
Closing, Buyer shall indemnify, defend and hold harmless the Newpark Entities
and their respective directors, managers, officers, employees, representatives,
equityholders and controlling Persons (collectively, the “Newpark Indemnitees”)
from and against all liabilities, obligations, demands, claims, Legal
Proceedings, Orders, assessments, losses, damages, deficiencies, Taxes,
penalties, fines, fees, costs (including court costs) and expenses (including
reasonable attorneys’ fees and expenses, consultants’ and experts’ fees, and all
reasonable amounts paid in connection with the investigation, defense or
settlement of, or compliance with, any of the foregoing) (collectively, “Newpark
Damages” and, together with Buyer Damages, “Damages”) asserted against,
sustained or incurred by any Newpark Indemnitee to the extent caused by, arising
out of, resulting from or relating to:

 

(i)     a breach or inaccuracy of any representation or warranty of Buyer
contained in ARTICLE IV of this Agreement or in the Buyer Closing Certificate as
of the date such representation or warranty was made or as if such
representation was made on and as of the Closing Date (except for
representations and warranties that expressly address matters only as of
particular date or only with respect to a specific period of time, the breach or
inaccuracy of which will be determined with reference to such particular date or
specified period of time);

 

(ii)     a breach, noncompliance or nonperformance of any covenant, agreement or
obligation to be performed or complied with by Buyer pursuant to this Agreement;

 

 

 
68

--------------------------------------------------------------------------------

 

 

(iii)     any Big Hill Claim; or

 

(iv)     any claim made or asserted against any Newpark Financial Assurance
after the Closing Date relating to conduct of the Business after the Closing
Date.

 

(b)     Buyer’s obligation to indemnify the Newpark Indemnitees pursuant to
Section 8.3(a) is subject to the following limitations and provisions:

 

(i)     no indemnification shall be made by Buyer pursuant to Section 8.3(a)(i)
unless the aggregate amount of Newpark Damages for all claims pursuant to
Section 8.3(a)(i) exceeds the Basket, in which event Buyer shall be required to
pay and be liable for Newpark Damages in excess of the Basket; provided, that
the Basket shall not apply with respect to any of the Specified Representations
and Warranties of Buyer;

 

(ii)     in no event shall Buyer’s aggregate obligation to indemnify the Newpark
Indemnitees pursuant to Section 8.3(a)(i) exceed the Cap; provided, that the Cap
shall be $20,000,000 with respect to any breach of any of the Specified
Representations and Warranties of Buyer;

 

(iii)     notwithstanding anything to the contrary in this Agreement, all
materiality qualifications (whether by reference to “material”, “all material
respects”, “Material Adverse Effect” or otherwise) shall be disregarded for the
sole purpose of determining, under this ARTICLE VIII, the amount of any Damages
caused by, arising out of, resulting from or relating to a breach of any
representation, warranty, covenant or agreement of Buyer under this Agreement,
provided, that any such materiality qualifiers shall not be disregarded for the
purpose of determining under this ARTICLE VIII, whether any such breach has
occurred; and

 

(iv)     the amount of any Newpark Damages shall be reduced by any amount
actually received by a Newpark Indemnitee with respect thereto under any
insurance coverage with respect to, or from any third party alleged to be
responsible for, such Newpark Damages, less any reasonable costs and expenses
incurred by such Newpark Indemnitee in connection with the receipt or
realization of such amount. If a Newpark Indemnitee actually receives any amount
under insurance coverage or from such third party with respect to Newpark
Damages at any time subsequent to any indemnification provided by Buyer pursuant
to this Section 8.3, then such Newpark Indemnitee shall promptly reimburse Buyer
for any indemnification payment made by Buyer, in an amount equal to the amount
actually received by the Newpark Indemnitee (net of reasonable costs and
expenses incurred by such Newpark Indemnitee in connection with the receipt of
such amount and any such amount actually received shall not count toward the
Basket.

 

In addition to the exceptions set forth above, the Basket and Cap shall not
apply to any claims for indemnification by any Newpark Indemnitee under Section
8.3(a)(ii), (a)(iii)or (a)(iv).

 

Section 8.4     Indemnification Procedures. The obligations of the Newpark
Entities to indemnify the Buyer Indemnitees under Section 8.2 with respect to
Buyer Damages, and the obligations of Buyer to indemnify the Newpark Indemnitees
under Section 8.3 with respect to Newpark Damages, in either case arising out of
or resulting from the assertion of liability or any Legal Proceeding by third
parties who are not Affiliated with a Party to this Agreement (each, as the case
may be, a “Third-Party Claim”), will be subject to the terms and conditions of
the following clauses (a) through (e):

 

(a)     A party claiming indemnification under this Agreement (an “Indemnified
Party”) shall promptly after receiving written notice of any Third-Party Claim,
but in no event later than twenty (20) days thereafter, transmit to the party or
parties from whom indemnification is sought under this Agreement (the
“Indemnifying Party”) a written notice of the Third-Party Claim (a “Claim
Notice”) describing in reasonable detail the nature of the Third-Party Claim,
attaching a copy of all papers served to such Indemnified Party with respect to
such Third-Party Claim (if any), setting forth a reasonable estimate of the
amount of Damages attributable to the Third-Party Claim to the extent feasible
(which estimate shall not be conclusive of the final amount of Damages arising
from or relating to such Third-Party Claim), and describing in reasonable detail
the basis of the Indemnified Party’s request for indemnification under this
Agreement. Any failure or delay to provide such Claim Notice within such
specified time period shall not release or relieve the Indemnifying Party from
its liability under this ARTICLE VIII or affect the right of an Indemnified
Party to indemnification hereunder, except to the extent (and only to the
extent) the Indemnifying Party is actually prejudiced by such failure or delay.

 

 

 
69

--------------------------------------------------------------------------------

 

 

(b)     Within fifteen (15) days after receipt of any Claim Notice (the
“Election Period”), the Indemnifying Party shall notify the Indemnified Party
(i) whether the Indemnifying Party disputes its potential liability to the
Indemnified Party under this ARTICLE VIII with respect to such Third-Party Claim
and (ii) whether the Indemnifying Party desires, at its sole cost and expense
and in accordance with Section 8.4(c), to defend the Indemnified Party against
such Third-Party Claim. If the Indemnifying Party does not notify the
Indemnified Party within such Election Period that the Indemnifying Party
disputes its potential liability with respect to such Third-Party Claim, any
liability with respect to such Third-Party Claim shall be deemed a disputed
liability of the Indemnifying Party hereunder.

 

(c)     Subject to Section 8.4(d), if the Indemnifying Party notifies the
Indemnified Party within the Election Period that the Indemnifying Party elects
to assume the defense of such Third-Party Claim, then the Indemnifying Party
shall have the right to defend, at its sole cost and expense, such Third-Party
Claim by all appropriate proceedings with counsel of its choosing (but
reasonably satisfactory to the Indemnified Party), which proceedings shall be
prosecuted diligently by the Indemnifying Party to a final conclusion or settled
at the discretion of the Indemnifying Party in accordance with this Section 8.4.
The Indemnifying Party shall have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that the
Indemnifying Party shall obtain the prior written consent of the Indemnified
Party before entering into any compromise or settlement of such Third-Party
Claim or ceasing to defend such Third-Party Claim, which consent shall not be
unreasonably withheld, provided further, that no such consent shall be required
for any such compromise or settlement that: (A) is exclusively monetary and will
be paid in full by the Indemnifying Party (rather than the Indemnified Party);
(B) does not contain an admission of liability on the part of any Indemnified
Party; and (C) unconditionally and fully releases the Indemnified Party with
respect to such Third Party Claim. If reasonably requested by the Indemnifying
Party, the Indemnified Party shall cooperate with the Indemnifying Party and its
counsel in contesting any Third-Party Claim that the Indemnifying Party elects
to contest in good faith pursuant to this Section 8.4(c), including by providing
the Indemnifying Party with reasonable access during normal business hours of
the Indemnified Party to books, records and personnel of the Indemnified Party
(but only to the extent relevant to such Third-Party Claim), and in making any
related counterclaim against the Person asserting the Third-Party Claim or any
cross-complaint against any Person. Except as otherwise provided herein, the
Indemnified Party may participate in, but not control, any defense or settlement
of any Third-Party Claim controlled by the Indemnifying Party pursuant to this
Section 8.4(c), and to retain counsel of the Indemnified Party’s own choice in
connection with such participation, and the Indemnified Party shall bear its own
costs and expenses with respect to such participation.

 

(d)     Notwithstanding anything in this Agreement to the contrary, the
Indemnifying Party shall not be entitled to assume control of the defense of
such Third-Party Claim and shall pay the reasonable fees, costs and expenses of
separate counsel retained by the Indemnified Party: (i) if the Indemnifying
Party fails to timely assume the defense of the Third-Party Claim pursuant to
Section 8.4(b); (ii) if the Indemnifying Party assumes the defense of such
Third-Party Claim but fails to diligently prosecute or defend the Legal
Proceeding related to such Third-Party Claim as herein provided; (iii) if such
Third-Party Claim seeks an injunction or equitable relief against the
Indemnified Party; or (iv) if the interests of the Indemnified Party conflict
with those of the Indemnifying Party so that it renders it inappropriate for the
same counsel to represent both the Indemnified Party and the Indemnifying Party.
In the event any of the conditions in clauses (i) through (iv) is met, the
Indemnified Party shall have the right to defend, at the sole cost and expense
of the Indemnifying Party, the Third-Party Claim by all appropriate proceedings,
which proceedings shall be diligently prosecuted by the Indemnified Party to a
final conclusion or settled at the discretion of the Indemnified Party;
provided, that the Indemnifying Party shall not be responsible for paying more
than one separate firm of attorneys to represent the Indemnified Party. The
Indemnified Party shall have full control of such defense and proceedings,
including any compromise or settlement thereof, provided that the Indemnifying
Party shall have no liability with respect to any such settlement (i) without
the Indemnifying Party’s written consent, which shall not be unreasonably
withheld, or (ii) unless the Indemnifying Party’s liability with respect to such
settlement is determined pursuant to a Final Resolution. If reasonably requested
by the Indemnified Party, the Indemnifying Party shall cooperate with the
Indemnified Party and its counsel (including by providing the Indemnified Party
with reasonable access during normal business hours of the Indemnifying Party to
books, records and personnel of the Indemnifying Party (but only to the extent
relevant to such Third-Party Claim)) in defending such Third-Party Claim, in
contesting any Third-Party Claim that the Indemnified Party elects to contest in
good faith, and in making any related counterclaim against the Person asserting
the Third-Party Claim or any cross-complaint against any Person. Notwithstanding
the foregoing, if within the Election Period the Indemnifying Party has
delivered a written notice to the Indemnified Party to the effect that the
Indemnifying Party disputes its potential liability to the Indemnified Party
under this ARTICLE VIII with respect to such Third-Party Claim, or by the
Indemnifying Party’s failure to respond, the Indemnifying Party is deemed to
dispute its potential liability, and if such dispute is finally and conclusively
resolved by a court of competent jurisdiction in favor of the Indemnifying
Party, the Indemnifying Party shall not be required to bear the costs and
expenses of the Indemnified Party’s defense of such Third-Party Claim pursuant
to this Section 8.4(d) or of the Indemnifying Party’s participation therein at
the Indemnified Party’s request, and the Indemnified Party shall reimburse the
Indemnifying Party in full for all reasonable attorney’s fees and costs actually
paid by the Indemnifying Party in connection with such participation within
thirty (30) days of receiving an invoice and reasonably sufficient supporting
documentation therefor. Except as otherwise provided herein, the Indemnifying
Party may participate in, but not control, any defense or settlement of any
Third-Party Claim controlled by the Indemnified Party pursuant to this Section
8.4(d), and to retain counsel of the Indemnifying Party’s own choice in
connection with such participation, and the Indemnifying Party shall bear its
own costs and expenses with respect to such participation.

 

 

 
70

--------------------------------------------------------------------------------

 

 

(e)     The non-controlling party in the defense of a Third-Party Claim shall
have the right to consult with the party controlling such defense, and the
controlling party shall facilitate such consultation, with respect to the
conduct, status, developments and results of the defense of such Third-Party
Claim and the controlling party’s strategy for addressing the matters that are
the basis of such Third-Party Claim.

 

(f)     In the event any Indemnified Party should have a claim for
indemnification hereunder against any Indemnifying Party that does not involve a
Third-Party Claim (an “Indemnity Claim”), the Indemnified Party shall promptly
transmit to the Indemnifying Party a written notice of such Indemnity Claim (an
“Indemnity Notice”) describing in reasonable detail the nature of the Indemnity
Claim, and setting forth a reasonable estimate of the amount of Damages
attributable to such Indemnity Claim to the extent feasible (which estimate
shall not be conclusive of the final amount of Damages arising from or relating
to such Indemnity Claim) and the basis of the Indemnified Party’s request for
indemnification under this Agreement. Any failure or delay to provide such
Indemnity Notice shall not release or relieve the Indemnifying Party from its
liability under this ARTICLE VIII or affect the right of an Indemnified Party to
indemnification hereunder, except to the extent (and only to the extent) the
Indemnifying Party is actually prejudiced by such failure or delay.

 

 

 
71

--------------------------------------------------------------------------------

 

 

(g)     Within twenty (20) days after receipt of any Indemnity Notice, the
Indemnifying Party shall notify the Indemnified Party whether the Indemnifying
Party disputes its potential liability to the Indemnified Party under this
ARTICLE VIII with respect to such Indemnity Claim. If the Indemnifying Party
does not notify the Indemnified Party within twenty (20) days from its receipt
of the Indemnity Notice that the Indemnifying Party disputes such Indemnity
Claim, any liability with respect to such Indemnity Claim shall be deemed a
disputed liability of the Indemnifying Party hereunder.

 

Section 8.5     Manner and Timing of Payment. Any indemnification of the Buyer
Indemnitees pursuant to this ARTICLE VIII or Section 5.9 shall be paid, no later
than ten (10) days following the Final Resolution thereof, by wire transfer of
immediately available funds from the Newpark Entities to an account or accounts
designated by the applicable Buyer Indemnitees in writing. Any indemnification
of the Newpark Indemnitees pursuant to this ARTICLE VIII or Section 5.9 shall be
paid, no later than ten (10) days following the Final Resolution thereof, by
wire transfer of immediately available funds from Buyer to an account or
accounts designated by the applicable Newpark Indemnitees in writing.

 

Section 8.6     Effect of Investigation. The right to indemnification, payment
of any Damages or other remedy under this Agreement based on a breach of any of
the representations, warranties, covenants and agreements contained in this
Agreement will not be affected by any investigation conducted, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing, with respect to the
accuracy or inaccuracy of or compliance with, any such representation, warranty,
covenant, or agreement.

 

Section 8.7     Adjustments to Purchase Price. Any indemnification payment
pursuant to Section 5.9 or this ARTICLE VIII shall be treated as an adjustment
to the Purchase Price by the parties for Tax purposes, unless otherwise required
by Law.

 

Section 8.8     No Duplication. Any Damages giving rise to liability for
indemnification hereunder shall be determined without duplication of recovery by
reason of the same set of facts giving rise to such Damages constituting a
breach of more than one representation, warranty, covenant or agreement.

 

Section 8.9     Limitation On Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, IN NO EVENT SHALL ANY PARTY BE LIABLE FOR SPECIAL, PUNITIVE,
EXEMPLARY, INCIDENTAL, CONSEQUENTIAL, SPECULATIVE OR INDIRECT DAMAGES, ANY LOSS
OF FUTURE REVENUE, INCOME OR LOST PROFITS, DIMINUTION IN VALUE, DAMAGE TO
REPUTATION OR LOSS OF GOODWILL, WHETHER BASED IN CONTRACT, TORT, STRICT
LIABILITY OR OTHERWISE AND NO “MULTIPLE OF PROFITS” OR “MULTIPLE OF CASH FLOW”
OR SIMILAR METHODOLOGY SHALL BE USED IN CALCULATING THE AMOUNT OF ANY DAMAGES;
PROVIDED, HOWEVER, THAT THIS Section 8.9 SHALL NOT LIMIT A PARTY’S RIGHT TO
RECOVER ANY SUCH DAMAGES TO THE EXTENT THAT SUCH PARTY IS REQUIRED TO PAY SUCH
DAMAGES TO A THIRD PARTY IN CONNECTION WITH A MATTER FOR WHICH SUCH PARTY IS
OTHERWISE ENTITLED TO INDEMNIFICATION PURSUANT TO THIS ARTICLE VIII.

 

Section 8.10     Exclusive Remedies. AS BETWEEN THE BUYER INDEMNITEES AND THE
NEWPARK ENTITIES, ON THE ONE HAND, AND THE NEWPARK INDEMNITEES AND THE BUYER, ON
THE OTHER, AFTER CLOSING, OTHER THAN WITH RESPECT TO FRAUD CLAIMS AND CLAIMS FOR
INJUNCTIVE OR OTHER EQUITABLE RELIEF AND WITHOUT LIMITING A PARTY’S RIGHTS UNDER
Section 2.4 OR Section 11.12, THE PROVISIONS SET FORTH IN THIS ARTICLE VIII AND
Section 5.9(f) AND Section 5.9(g) SHALL BE THE SOLE AND EXCLUSIVE RIGHTS,
OBLIGATIONS AND REMEDIES OF THE PARTIES WITH RESPECT TO ANY CLAIM FOR, RELATED
TO OR ARISING FROM ANY BREACH OF OR NON-COMPLIANCE WITH THIS AGREEMENT AND ANY
CLAIM RELATED TO OR ARISING FROM THE TRANSACTIONS CONTEMPLATED HEREBY.

 

 

 
72

--------------------------------------------------------------------------------

 

 

ARTICLE IX

TERMINATION

 

Section 9.1     Termination. Subject to the provisions of this Section 9.1, this
Agreement may be terminated at any time prior to the Closing:

 

(a)     by the mutual written consent of Newpark and Buyer;

 

(b)     by Buyer by written notice to Newpark if:

 

(i)     Buyer is not then in material breach of any provision of this Agreement
and there has been a material breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by any Newpark Entity
pursuant to this Agreement that would give rise to the failure of any of the
conditions specified in ARTICLE VII and such breach, inaccuracy or failure
cannot be cured by the Newpark Entities by March 31, 2014 (the “Termination
Date”); or

 

(ii)     Newpark shall not have filed with the DOJ and FTC on or before the date
which is seven (7) days following the date of this Agreement, the notification
and report form required to be filed by Newpark for the transactions
contemplated hereby pursuant to the HSR Act.

 

(c)     by Newpark by written notice to Buyer:

 

(i)     if none of the Newpark Entities is then in material breach of any
provision of this Agreement and there has been a material breach, inaccuracy in
or failure to perform any representation, warranty, covenant or agreement made
by Buyer pursuant to this Agreement that would give rise to the failure of any
of the conditions specified in ARTICLE VII and such breach, inaccuracy or
failure cannot be cured by Buyer by the Termination Date;

 

(ii)     if Buyer shall not have filed with the DOJ and FTC on or before the
date which is seven (7) days following the date of this Agreement, the
notification and report form required to be filed by Buyer for the transactions
contemplated hereby pursuant to the HSR Act; or

 

(iii)     at any time after the Financing Date, if the conditions to the Closing
set forth in Section 7.1 and Section 7.2 are satisfied as of the Financing Date
(other than any condition the failure of which to be satisfied is primarily
attributable to a breach by Buyer of its representations, warranties, covenants
and agreements contained herein and other than those conditions capable of being
satisfied only at Closing, each of which is capable of being satisfied, or
waived by Newpark, at the Closing) and Buyer is unable to satisfy its obligation
to effect the Closing at such time as contemplated in Section 2.3 or such later
time as agreed to by Newpark, because Buyer has failed to receive the proceeds
from the Financing or any alternative financing.

 

 

 
73

--------------------------------------------------------------------------------

 

 

(d)     by Buyer or Newpark in the event that:

 

(i)     a Governmental Entity shall have issued an order, decree or ruling or
taken any other action, in each case, restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement and such order,
decree, ruling or other action shall have become final and non-appealable;
provided, however, that the right to terminate this Agreement under this Section
9.1(d)(i) shall not be available to any Party who did not use commercially
reasonable efforts to lift any such order, decree or ruling or other action or
whose failure to comply with Section 5.3 has been the primary cause of such
order, decree, ruling or other action; or

 

(ii)     the Closing shall not have occurred on or before the Termination Date;
provided, however, that either Newpark or Buyer may, at its sole discretion,
extend the Termination Date on one or more occasions for an aggregate period not
to exceed forty-five (45) days if all other conditions to consummation of the
transactions contemplated by this Agreement are satisfied or capable of then
being satisfied, and the sole reason that such transactions have not been
consummated by such date is that the condition set forth in Section 7.1(a) has
not been satisfied; provided, that the extension may be increased to a period
not to exceed seventy-five (75) days if a Divestiture is required and any
dispute with respect to the Agreed Value is submitted to an Accounting
Arbitrator or a valuation expert in accordance with Section 5.3(e), provided,
further, that the Termination Date shall not be extended hereunder for a period
in excess of five (5) Business Days following the later to occur of the date
upon which HSR Approval shall have been received, or the date upon which a
determination of the Agreed Value is made. The right to terminate this Agreement
under this Section 9.1(d)(ii) shall not be available to any Party whose failure
to comply or perform in any material respect with such Party’s representations,
warranties, covenants or other agreements contained in this Agreement has been
the cause of or resulted in the failure of the transactions contemplated by this
Agreement to occur on or before the Termination Date.

 

(e)     by Buyer pursuant to Section 5.3(d)(iii) or (iv).

 

Section 9.2     Notice of Termination. In the event of termination of this
Agreement by Newpark, on the one hand, or Buyer, on the other hand, pursuant to
Section 9.1, written notice of such termination shall be given by the
terminating Party to the other Parties to this Agreement on or before the
applicable date set forth in Section 9.1 or if no date is set forth, on or
before the Termination Date (as it may be extended).

 

Section 9.3     Effect of Termination. In the event of termination of this
Agreement by Newpark, on the one hand, or Buyer, on the other hand, pursuant to
Section 9.1, this Agreement shall terminate and become void and have no effect,
and the transactions contemplated by this Agreement shall be abandoned without
further action by the Parties to this Agreement, except that the provisions of
Section 5.1(a) (as they relate to the Confidentiality Agreement), Section
5.1(c), Section 8.9, this Section 9.3, Section 11.5 and Section 11.8 shall
survive the termination of this Agreement; provided, however, that such
termination shall not relieve any Party to this Agreement of any liability for
breach of this Agreement and the terminating Party’s right to pursue all legal
remedies will survive such termination.

 

(a)     Notwithstanding anything in this Agreement to the contrary, if this
Agreement is validly terminated by Newpark pursuant to Section 9.1(c)(iii), then
Buyer shall pay to Newpark the sum of $5,000,000 (the “Reverse Termination
Fee”), as liquidated damages, by wire transfer of immediately available funds to
an account specified in writing by Newpark, such payment to be made within five
Business Days of delivery of notice of such termination. The Parties acknowledge
and agree that if this Agreement is terminated pursuant to Section 9.1(c)(iii),
Newpark’s damages would be difficult or impossible to quantify with reasonable
certainty, and accordingly the payment of the Reverse Termination Fee provided
for in this Section 9.3(a) is a payment of liquidated damages (and not
penalties) which is based upon the Parties’ estimate of the damages Newpark will
suffer or incur as a result of the event giving rise to such payment and the
resulting termination of this Agreement, and the payment of the Reverse
Termination Fee by Buyer as herein provided shall be the sole and exclusive
remedy of Newpark in the event of any such termination.

 

 

 
74

--------------------------------------------------------------------------------

 

 

(b)     In the event the Reverse Termination Fee is paid to Newpark pursuant to
Section 9.3(a), (i) neither Buyer nor any of its Affiliates, representatives or
lenders shall have any further liability with respect to this Agreement, the
other Transaction Documents or any of the transactions contemplated hereby or
thereby or in respect of any written or oral representations made or alleged to
be made in connection herewith or therewith, to Newpark or its stockholders, the
other Newpark Entities, the Transferred Entities, their respective Affiliates or
any other Person, (ii) no Person shall have any rights or claims against Buyer
or any of its Affiliates, representatives or lenders relating to this Agreement,
the other Transaction Documents or any of the transactions contemplated hereby
or thereby, or in respect of any oral representations made or alleged to be made
in connection herewith or therewith, whether at law or equity, in contract, in
tort or otherwise, and (iii) none of the Newpark Entities, the Transferred
Entities or any other Person acting on behalf thereof, shall seek to recover
money damages (other than the Reverse Termination Fee) or seek any other remedy,
including specific performance, with respect to the failure of the Closing to
occur. In no event shall Buyer be required to pay the Reverse Termination Fee on
more than one occasion.

 

(c)     In the event that this Agreement is terminated other than by Newpark
pursuant to Section 9.1(c)(iii), the Reverse Termination Fee shall not be
payable to Newpark.

 

ARTICLE X

ESCROW

 

Section 10.1     Escrow Fund.

 

(a)     At the Closing, Buyer shall deposit with the Escrow Agent in accordance
with Section 2.3(a), the Escrow Amount (such funds, as held by the Escrow Agent
pursuant to the Escrow Agreement, including interest and income thereon, the
“Escrow Fund”) and the Escrow Fund shall be held and distributed in accordance
with the terms of this Agreement and the Escrow Agreement. In the event that any
Buyer Indemnitees shall make a claim for indemnification against any Newpark
Entity pursuant to ARTICLE VIII, such Buyer Indemnitee shall first seek recovery
of any Buyer Damages from the Escrow Fund pursuant to the Escrow Agreement, to
the extent funds are available therein. The Escrow Fund shall not represent a
cap on, or otherwise limit the liabilities or obligations of the Newpark
Entities with respect to any Buyer Damages under ARTICLE VIII.

 

(b)     The Escrow Fund shall be maintained in the escrow account established
pursuant to the Escrow Agreement. The Escrow Fund, subject to the provisions of
this ARTICLE X and the Escrow Agreement, shall be maintained in the escrow
account until the Escrow Release Date.

 

(c)     On the Escrow Interim Release Date, and subject to the terms of this
ARTICLE X and the Escrow Agreement, the Escrow Agent shall deliver or cause to
be delivered to Newpark, or its designee, an amount equal to the lesser of: (i)
fifty percent (50%) of the original Escrow Amount, or (ii) the remaining funds,
if any, held in the Escrow Account in excess of fifty percent (50%) of the
original Escrow Amount, unless prior to the Escrow Interim Release Date Buyer
provides to the Escrow Agent and Newpark a Claim Notice or an Indemnity Notice.
Any such notice shall set forth the total estimated amount (if such estimate is
reasonably determinable) of the pending Third-Party Claim(s) and Indemnity
Claims(s). If any such Claim Notice or Indemnity Notice is received by the
Escrow Agent and not resolved prior to the Escrow Interim Release Date, the
Escrow Agent shall release, in accordance with the Escrow Agreement, only that
part of the Escrow Amount that is eligible to be released pursuant to the
preceding sentence that exceeds the estimated amount of any unresolved
Third-Party Claim(s) or Indemnity Claim(s), with the remaining funds that would
have been so released to be held in the Escrow Account until such claim(s) are
resolved.

 

 

 
75

--------------------------------------------------------------------------------

 

 

(d)     On the Escrow Final Release Date, subject to the terms of this ARTICLE X
and the Escrow Agreement, the Escrow Agent shall deliver or cause to be
delivered to Newpark, or its designee, the balance, if any, of the Escrow Fund,
unless prior to the Escrow Final Release Date Buyer provides the Escrow Agent
and Newpark a Claim Notice or an Indemnity Notice. Any such notice shall set
forth the total estimated amount (if such estimate is reasonably determinable)
of the pending Third-Party Claim(s) and Indemnity Claim(s). If any such Claim
Notice or Indemnity Notice is received by the Escrow Agent and such claim is
pending or not resolved prior to the Escrow Final Release Date, the Escrow Agent
shall retain in the Escrow Account an amount equal to the estimated amount of
the pending and unresolved claim(s), as set forth in the Claim Notice or
Indemnity Notice (the “Retained Escrow Amount”), and release to Newpark any
amount in the Escrow Account in excess of the Retained Escrow Amount. The
Retained Escrow Amount shall be distributed in accordance with the terms and
provisions of this ARTICLE X and the Escrow Agreement.

 

Section 10.2     Release From Escrow. When either Newpark, on the one hand, or
Buyer, on the other hand, become entitled, under this ARTICLE X and the Escrow
Agreement, to any distribution of all or any portion of the Escrow Fund, Newpark
and Buyer shall promptly execute and deliver to the Escrow Agent joint written
instructions setting forth the amounts to be paid to such Party from the Escrow
Fund (the “Joint Indemnity Instructions”). In furtherance, and not in
limitation, of the foregoing:

 

(a)     Buyer agrees to execute and deliver and Newpark agrees to execute and
deliver to the Escrow Agent the Joint Indemnity Instructions within two (2)
Business Days of any Final Resolution that any Party is entitled to a
distribution of all or any portion of the Escrow Fund pursuant to ARTICLE VIII,
instructing the Escrow Agent to distribute such portion of the Escrow Fund in
accordance with such Final Resolution; and

 

(b)     If Buyer shall fail to execute and deliver or if Newpark shall fail to
execute and deliver to the Escrow Agent the Joint Indemnity Instructions in
accordance with Section 10.2(a), either Newpark or Buyer, as applicable, shall
be entitled to receive distributions from the Escrow Fund from the Escrow Agent
promptly upon delivery to the Escrow Agent of a final written non-appealable
instruction, order or judgment (setting forth the amounts to be paid to such
Party) issued or entered by a court of competent jurisdiction.

 

ARTICLE XI

MISCELLANEOUS PROVISIONS

 

Section 11.1     Amendment and Modification. This Agreement may be amended,
modified or supplemented at any time by the Parties to this Agreement only by an
instrument in writing signed by all Parties; provided, that Section 11.14 may be
amended, modified or supplemented only by an instrument in writing signed by all
Parties and each lender (including the Lender) under the Debt Financing
Commitment Letter (each, a “Lender Party”).

 

Section 11.2     Entire Agreement; Assignment; Binding Effect. This Agreement,
together with the Disclosure Schedules, the Confidentiality Agreement, the
Transaction Documents and all Exhibits hereto, (a) constitutes the entire
agreement among the Parties concerning the subject matter hereof and supersedes
other prior agreements and understandings, both written and oral, among the
Parties concerning the subject matter of this Agreement and (b) shall not be
assigned, by operation of Law or otherwise, by a Party, without the prior
written consent of the other Party. Notwithstanding the preceding clause (b) to
the contrary, Buyer in its sole discretion, and without the consent of any of
the Newpark Entities, may (i) assign in whole or in part its rights under this
Agreement for collateral security purposes to the Lender or any other lenders
providing financing to Buyer or any of its Affiliates, and any such lender may
exercise all of the rights and remedies of Buyer hereunder, (ii) assign in whole
or in part Buyer’s rights under this Agreement to any one or more Affiliate of
Buyer and (iii) after the Closing, assign in whole or in part Buyer’s rights
under this Agreement in connection with any disposition or transfer of all or
any portion of any of the Transferred Entities or any of their respective
assets, liabilities or businesses in any form of transaction; provided, that any
such assignment shall not relieve Buyer of any liability or obligation under
this Agreement. Subject to the preceding two sentences, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and permitted assigns.

 

 

 
76

--------------------------------------------------------------------------------

 

 

Section 11.3     Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broadly as is enforceable.

 

Section 11.4     Notices. All notices and other communications under this
Agreement shall be in writing and may be given by any of the following methods:
(i) personal delivery; (ii) facsimile transmission; (iii) registered or
certified mail, postage prepaid, return receipt requested; or (iv) overnight
delivery service. Such notices and communications shall be sent to the
appropriate Party at its address or facsimile number given below (or at such
other address or facsimile number for such Party as shall be specified by notice
given under this Agreement) and shall be deemed given upon receipt by such Party
or upon actual delivery to the appropriate address, in case of a facsimile
transmission, upon transmission by the sender and issuance by the transmitting
machine of a confirmation slip that the number of pages constituting the notice
have been transmitted without error; in the case of notices sent by facsimile
transmission, the sender shall contemporaneously mail a copy of the notice to
the addressee at the address provided for below; provided, however, that such
mailing shall in no way alter the time at which the facsimile notice is deemed
received:

 

(a)           if to Newpark, to:

 

Newpark Resources Inc.
2700 Research Forest Drive, Suite 100
The Woodlands, TX 77381
Facsimile: (281) 362-6801
Attention: Mark J. Airola

 

with a copy, which shall not constitute notice, to:

 

Andrews Kurth LLP
10001 Woodloch Forest Drive
Waterway Plaza Two, Suite 200
The Woodlands, Texas 77380
Facsimile: (713) 238-7286
Attention: William C. McDonald

 

 

 
77

--------------------------------------------------------------------------------

 

 

(b)           if to Buyer, to:

 

ecoserv, LLC
c/o Lariat Partners, LP
1331 17th Street, Suite 812
Denver, Colorado 80202
Facsimile: (720) 544-6261
Attention: Jay Coughlon

 

with a copy, which shall not constitute notice, to:

 

Perkins Coie LLP
1900 Sixteenth Street, Suite 1400
Denver, Colorado 80202
Facsimile: (303) 291-2436
Attention: Nathaniel G. Ford

 

and

 

Bartlit Beck Herman Palenchar & Scott LLP
1899 Wynkoop Street, Suite 800
Denver, Colorado 80202
Facsimile: (303) 592-3140
Attention: M. Robert Morrill

 

Section 11.5     Governing Law; Waiver of Jury Trial.

 

(a)     This Agreement and any controversy or Legal Proceeding related to or
arising, directly or indirectly, out of, caused by or resulting from this
Agreement shall be governed by, and construed in accordance with, the Laws of
the State of Delaware, applicable to contracts executed in and to be performed
entirely within that state. All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined in any Texas state or
federal court sitting in Houston, Texas, and the Parties hereby irrevocably
submit to the exclusive jurisdiction of such courts in any such action or
proceeding and irrevocably waive the defense of an inconvenient forum to the
maintenance of any such action or proceeding. Each Party irrevocably and
unconditionally consents to the service of any and all process in any such
action or proceeding by the mailing of copies of such process to such Party at
its address specified in Section 11.4. The Parties agree that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
applicable Law. Nothing in this Section 11.5 shall affect the right of any Party
to serve legal process in any other manner permitted by applicable Law.

 

(b)     Each Party hereby expressly, unconditionally and irrevocably waives to
the fullest extent permitted by applicable Law, any right it may have to a trial
by jury in respect to any proceeding directly or indirectly arising out of,
under or in connection with this Agreement or the transactions contemplated
hereby. Each Party (i) certifies that no representative, agent or attorney of
any other Party has represented, expressly or otherwise, that such other Party
would not, in the event of such proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other Parties have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this section.

 

 

 
78

--------------------------------------------------------------------------------

 

 

Section 11.6     Descriptive Headings. The descriptive headings used in this
Agreement are inserted for convenience of reference only and shall in no way be
construed to define, limit, describe, explain, modify, amplify, or add to the
interpretation, construction or meaning of any provision of, or scope or intent
of, this Agreement nor in any way affect this Agreement.

 

Section 11.7     Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. An executed counterpart
signature page to this Agreement delivered by facsimile or other means of
electronic transmission shall be deemed to be an original and shall be as
effective for all purposes as delivery of a manually executed counterpart.

 

Section 11.8     Fees and Expenses. Whether or not the transactions contemplated
by this Agreement are consummated, and except as otherwise expressly set forth
in this Agreement, all costs and expenses (including legal and financial
advisory fees and expenses) incurred in connection with, or in anticipation of,
this Agreement and the transactions contemplated by this Agreement shall be paid
by the Party incurring such expenses; provided, that Newpark shall be
responsible for, and shall pay, all Transaction Expenses.

 

Section 11.9     Third-Party Beneficiaries. Subject to Section 11.14, this
Agreement is (i) solely for the benefit of the Newpark Entities and their
respective successors and permitted assigns and the Newpark Indemnitees, with
respect to the obligations of Buyer under this Agreement, and (ii) solely for
the benefit of Buyer and its successors and permitted assigns and the Buyer
Indemnitees, with respect to the obligations of the Newpark Entities under this
Agreement, and this Agreement shall not be deemed to confer upon or give to any
other third party any remedy, claim of liability or reimbursement, cause of
action or other right.

 

Section 11.10     Waivers. Except as otherwise expressly provided in this
Agreement, no failure to exercise, delay in exercising, or single or partial
exercise of any right, power or remedy by any Party, and no course of dealing
between or among the Parties, shall constitute a waiver of any such right, power
or remedy. No waiver by a Party of any default, misrepresentation, or breach of
warranty or covenant under this Agreement, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant under this Agreement or affect in any way any
rights arising by virtue of any such prior or subsequent occurrence. No waiver
shall be valid unless in writing and signed by the Party against whom such
waiver is sought to be enforced.

 

Section 11.11     Incorporation of Exhibits. The Disclosure Schedules and all
exhibits attached hereto and referred to herein are hereby incorporated herein
and made a part hereof for all purposes as if fully set forth herein. To the
extent there is any inconsistency between such exhibits and this Agreement, this
Agreement shall control.

 

Section 11.12     Specific Performance. The Parties to this Agreement agree
that, if at any time following the Closing, any covenants or agreements herein
are not performed in accordance with their specific terms or are otherwise
breached, irreparable damage would occur, no adequate remedy at law would exist
and damages would be difficult to determine, and that the Parties shall be
entitled to specific performance of such terms of this Agreement and immediate
injunctive relief, without the necessity of proving the inadequacy of money
damages as a remedy, in addition to any other remedy to which they are entitled
at law or in equity. No party shall be entitled to specific performance or other
equitable relief prior to the Closing, and each Party agrees that it shall not
seek specific performance or any other equitable relief prior to the Closing in
respect of any matter related to this Agreement or the transactions contemplated
hereby, including in respect of any Party’s failure to consummate such
transactions for any reason whatsoever; provided, that the foregoing shall not
limit any Party’s ability to seek damages or other legal (non-equitable)
remedies in accordance with the terms of this Agreement for any breach of this
Agreement.

 

 

 
79

--------------------------------------------------------------------------------

 

 

Section 11.13     Disclosure Schedules. Anything disclosed in the Disclosure
Schedules with respect to any particular Section of this Agreement shall be
deemed disclosed with respect to another Section of this Agreement only if it is
reasonably apparent on its face that such disclosure is applicable to such other
Section. Inclusion of any item in the Disclosure Schedules (a) does not
represent a determination that such item is material nor shall it be deemed to
establish a standard of materiality, (b) does not represent a determination by
Newpark that such item did not arise in the Ordinary Course of Business, and (c)
shall not constitute, or be deemed to be, an admission concerning such item by
the Parties, except in the event that such disclosure is responsive to an
affirmative requirement in this Agreement to disclose such item (and then only
with respect to the Parties).

 

Section 11.14      Certain Matters Relating to the Debt Financing.
Notwithstanding anything to the contrary contained in this Agreement, each of
the Parties: (i) agrees that it will not bring or support any Person in any
action, suit, proceeding, cause of action, claim, cross-claim or third-party
claim of any kind or description, whether in law or in equity, whether in
contract or in tort or otherwise, against any Lender Party, any Affiliate
thereof and their respective affiliates, equityholders, members, partners,
officers, directors, employees, agents, advisors and representatives involved in
the financing contemplated by the Debt Financing Commitment Letter
(collectively, the “Financing Sources”) in any way relating to this Agreement or
any of the transactions contemplated by this Agreement, including any dispute
arising out of or relating in any way to the Debt Financing Commitment Letter or
the performance thereof or the financings contemplated thereby, in any forum
other than the federal and Texas state courts located in Houston, Texas; (ii)
agrees that, except as specifically set forth in the Debt Financing Commitment
Letter, all claims or causes of action (whether at law, in equity, in contract,
in tort or otherwise) against any of the Financing Sources in any way relating
to the Debt Financing Commitment Letter or the performance thereof or the
financings contemplated thereby, shall be exclusively governed by, and construed
in accordance with, the internal laws of the State of Delaware, without giving
effect to principles or rules or conflict of laws to the extent such principles
or rules would require or permit the application of laws of another
jurisdiction; and (iii) hereby irrevocably and unconditionally waives any right
such party may have to a trial by jury in respect of any litigation (whether in
law or in equity, whether in contract or in tort or otherwise) directly or
indirectly arising out of or relating in any way to the Debt Financing
Commitment Letter or the performance thereof or the financings contemplated
thereby. Notwithstanding anything to the contrary contained in this Agreement,
(a) the Newpark Entities, the Transferred Entities and their respective
subsidiaries, affiliates, directors, officers, employees, agents, partners,
managers, members or stockholders shall not have any rights or claims against
any Financing Source, in any way relating to this Agreement or any of the
transactions contemplated by this Agreement, or in respect of any oral
representations made or alleged to have been made in connection herewith or
therewith, including any dispute arising out of or relating in any way to the
Debt Financing Commitment Letter or the performance thereof or the financings
contemplated thereby, whether at law or equity, in contract, in tort or
otherwise, except for any claim that may be asserted for a breach by any
Financing Source of the Confidentiality Agreement, and (b) no Financing Source
shall have any liability (whether in contract, in tort or otherwise) to any of
the Newpark Entities, the Transferred Entities and their respective
subsidiaries, affiliates, directors, officers, employees, agents, partners,
managers, members or stockholders for any obligations or liabilities of any
Party under this Agreement or for any claim based on, in respect of, or by
reason of, the transactions contemplated hereby or in respect of any oral
representations made or alleged to have been made in connection herewith or
therewith, including any dispute arising out of or relating in any way to the
Debt Financing Commitment Letter or the performance thereof or the financings
contemplated thereby, whether at law or equity, in contract, in tort or
otherwise, except for any liability arising out of any breach by any Financing
Source of the Confidentiality Agreement; provided, that after the Closing the
foregoing clauses (a) and (b) shall not apply to the Transferred Entities or any
of their respective subsidiaries, affiliates, directors, officers, employees,
agents, partners, managers, members or stockholders; provided further, that
nothing in this Section 11.14 shall abridge any right of Buyer or Offshore
Cleaning Systems, LLC under the Debt Financing Commitment Letter.
Notwithstanding anything to the contrary contained in this Agreement, the
Financing Sources are intended third-party beneficiaries of, and shall be
entitled to the protections of this Section 11.14.

 

[Signature Pages Follow]

 

 

 
80

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
signed as of the date first above written.

 

 

NEWPARK RESOURCES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/  Gregg S. Piontek

 

       

 

Name: 

Gregg S. Piontek

 

       

 

Title:

Vice President and Chief Financial Officer 

 



 

 

 

NEWPARK DRILLING FLUIDS LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gregg S. Piontek

 

       

 

Name:

Gregg S. Piontek

 

       

 

Title: 

Vice President 

 

 

     

 

ECOSERV, LLC



 

 

 

 

 

 

By:

ecoserv Holdings, LLC

 

 

Its: 

Sole Member

 

 

 

 

 

  By: Lariat Partners GP, LLC     Its: Sole Member                     By:  /s/
Timothy Jay Coughlon             Name: Timothy Jay Coughlon             Title:
Manager  












 




 

[Signature Page to Membership Interests Purchase Agreement]

 